Exhibit 10(ss)

EATON SAVINGS PLAN
2014 Restatement












































--------------------------------------------------------------------------------


TABLE OF CONTENTS


ARTICLE I. ESTABLISHMENT OF THE PLAN
………………………………………...1
Section 1.1 Establishment of Plan and Effective Date
………………………………………...1
Section 1.2 Purposes of the Plan
………………………………………...4
ARTICLE II. DEFINITIONS AND CONSTRUCTION
………………………………………...5
Section 2.1 Definitions
………………………………………...5
Section 2.2 Gender and Number
………………………………………...16
Section 2.3 Headings
………………………………………...16
Section 2.4 Plan Provisions Controlling
………………………………………...16
Section 2.5 Severability
………………………………………...16
Section 2.6 Code and ERISA Compliance; Applicable Law
………………………………………...16
ARTICLE III. ELIGIBILITY
………………………………………...16
Section 3.1 General
………………………………………...16
Section 3.2 Rehire
………………………………………...17
ARTICLE IV. PARTICIPATION
………………………………………...17
Section 4.1 General
………………………………………...17
Section 4.2 Automatic Enrollment
………………………………………...18
ARTICLE V. CONTRIBUTIONS
………………………………………...20
Section 5.1 Member Regular Contributions; Deferred Compensation Contributions;
and "Catch-Up Contributions"
………………………………………...20
Section 5.2 Limitation on Regular and Deferred Compensation Contributions
………………………………………...23
Section 5.3 Company Contributions
………………………………………...23
Section 5.4 Allocation of Company Contributions
………………………………………...26
Section 5.5 Eaton Retirement Contributions
………………………………………...26
Section 5.6 Allocation, Payment and Vesting of Eaton Retirement Contributions
………………………………………...27
Section 5.7 Maximum Additions
………………………………………...28
Section 5.8 Excess Deferrals
………………………………………...31
Section 5.9 Excess Deferred Compensation Contributions
………………………………………...33
Section 5.10 Excess Company and Regular Contributions
………………………………………...37
Section 5.11 Miscellaneous ADP/ACP Safe Harbor Notice, Election, and
Contribution Requirements
………………………………………...42
Section 5.12 Miscellaneous ADP/ACP Testing Provisions
………………………………………...44
ARTICLE VI. INVESTMENT OF FUNDS
………………………………………...46
Section 6.1 Investment Funds
………………………………………...46


--------------------------------------------------------------------------------


Section 6.2 Investment of Member Contributions and Deferred Compensation
Contributions
………………………………………...48
Section 6.3 Investment of Company Contributions and Eaton Retirement
Contributions
………………………………………...49
Section 6.4 Charges and Credits to Accounts
………………………………………...49
Section 6.5 Investment of Income Received; Cash Balances
………………………………………...50
Section 6.6 Investment Values and Decisions; Exercise of Investment Discretion
………………………………………...50
Section 6.7 Diversification of Eaton Shares
………………………………………...51
ARTICLE VII. CREDITS AND ACCOUNTS
………………………………………...52
Section 7.1 Credits
………………………………………...52
Section 7.2 Accounts
………………………………………...52
ARTICLE VIII. SERVICE AND VESTING
………………………………………...53
Section 8.1 Special Definitions
………………………………………...53
Section 8.2 Crediting Hours of Service
………………………………………...53
Section 8.3 Crediting of Vesting Service
………………………………………...54
Section 8.4 Vesting of Accounts
………………………………………...54
ARTICLE IX. LOANS TO MEMBERS
………………………………………...55
Section 9.1 Loan Program
………………………………………...55
Section 9.2 Certain Conditions
………………………………………...56
Section 9.3 Certain Standards and Requirements
………………………………………...56
Section 9.4 Default and Collection
………………………………………...57
Section 9.5 Deceased Member
………………………………………...58
ARTICLE X. WITHDRAWALS DURING EMPLOYMENT
………………………………………...59
Section 10.1 Withdrawals
………………………………………...59
Section 10.2 Hardship Withdrawals
………………………………………...60
Section 10.3 Time and Form of Withdrawal Distributions
………………………………………...64
Section 10.4 Other Withdrawals
………………………………………...64
Section 10.5 HEART Act Reservist Withdrawals
………………………………………...64
Section 10.6 Qualified Reservist Withdrawals
………………………………………...65
ARTICLE XI. SETTLEMENT AFTER TERMINATION OF EMPLOYMENT
………………………………………...66
Section 11.1 In General
………………………………………...66
Section 11.2 Retirement or Disability
………………………………………...67
Section 11.3 Death
………………………………………...68
Section 11.4 Other Termination
………………………………………...69
Section 11.5 Value and Timing of Distributions
………………………………………...70
Section 11.6 Separate Accounting for Non-Vested Amounts
………………………………………...71
Section 11.7 Disposition of Non-Vested Amounts
………………………………………...72
Section 11.8 Treatment of Forfeited Amounts
………………………………………...73
Section 11.9 Recrediting of Forfeited Amounts
………………………………………...74


--------------------------------------------------------------------------------


Section 11.10 Minimum Distribution Requirements
………………………………………...74
Section 11.11 Rollovers to Other Plans or IRAs
………………………………………...82
Section 11.12 Unclaimed Accounts
………………………………………...84
Section 11.13 Notice Regarding Forms of Payment
………………………………………...85
ARTICLE XII. COMMITTEES; FIDUCIARY RESPONSIBILITY; CLAIMS
………………………………………...86
Section 12.1 Committee
………………………………………...86
Section 12.2 Fiduciary Responsibility
………………………………………...86
Section 12.3 Committee Power and Rules
………………………………………...88
Section 12.4 Reliance
………………………………………...89
Section 12.5 Indemnification
………………………………………...89
Section 12.6 Claims
………………………………………...90
ARTICLE XIII. TRUST AGREEMENT
………………………………………...91
ARTICLE XIV. TOP‑HEAVY PLAN REQUIREMENTS
………………………………………...92
Section 14.1 Definitions
………………………………………...92
Section 14.2 Determination of Top‑Heavy Status
………………………………………...95
Section 14.3 Top‑Heavy Plan Requirements
………………………………………...96
Section 14.4 Minimum Vesting Requirement
………………………………………...96
Section 14.5 Minimum Contribution Requirement
………………………………………...96
Section 14.6 Coordination With Other Plans
………………………………………...98
Section 14.7 Actuarial Assumptions
………………………………………...99
Section 14.8 Construction
………………………………………...99
ARTICLE XV. ESOP PROVISIONS
………………………………………...99
Section 15.1 ESOP Feature
………………………………………...99
Section 15.2 Borrowing to Purchase Eaton Shares
………………………………………...100
Section 15.3 Release of Shares from Suspense Accounts
………………………………………...102
Section 15.4 Members Right to Diversify
………………………………………...107
Section 15.5 Appraisal Requirement If Employer Securities Not Readily Tradable
………………………………………...109
Section 15.6 Voting Rights
………………………………………...109
Section 15.7 Tenders and Exchanges
………………………………………...109
Section 15.8 Distribution of Company Contributions
………………………………………...109
Section 15.9 Rights to Put Eaton Shares
………………………………………...111
Section 15.10 Restrictions on Transfer of Eaton Shares
………………………………………...114
ARTICLE XVI. ADMINISTRATIVE COSTS
………………………………………...114
ARTICLE XVII. NON‑ALIENATION OF BENEFITS
………………………………………...114
ARTICLE XVIII. NOTICES
………………………………………...115
ARTICLE XIX. AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN
………………………………………...115


--------------------------------------------------------------------------------


Section 19.1 Reservation of Right to Amend
………………………………………...115
Section 19.2 Retroactivity
………………………………………...116
Section 19.3 Termination
………………………………………...116
Section 19.4 Provision Against Diversion; Exclusive Benefit
………………………………………...117
ARTICLE XX. PLAN MERGERS AND CONSOLIDATIONS; TERMS
………………………………………...118
Section 20.1 Merger or Consolidation
………………………………………...118
Section 20.2 Terms
………………………………………...118
Section 20.3 Transfer From Stanley Aviation Corporation 401K Plan and Trust
………………………………………...119
Section 20.4 Merger of EMC Engineers, Inc. 401(k) Plan
………………………………………...121
Section 20.5 Merger of Wright Line LLC 401(k) Plan
………………………………………...124
Section 20.6 Merger of CopperLogic, Inc. 401(k) Plan & Trust
………………………………………...125
Section 20.7 Merger of E. A. Pederson Company 401(k) Plan
………………………………………...127
Section 20.8 Merger of Cooper Retirement Savings and Stock Ownership Plan
………………………………………...131
ARTICLE XXI. MISCELLANEOUS
………………………………………...137
Section 21.1 Incapacity
………………………………………...137
Section 21.2 Limitation of Rights
………………………………………...137
Section 21.3 No Right to Employment
………………………………………...138
Section 21.4 Rights Relating to the Trust
………………………………………...138
Section 21.5 Limitation on Participation by Persons in Foreign Countries
………………………………………...138
Section 21.6 Uniformed Services
………………………………………...138
Section 21.7 Profit‑Sharing Plan Feature
………………………………………...139
Section 21.8 Miscellaneous Investment Proceeds
………………………………………...139
Section 21.9 Election of Former Vesting Schedule
………………………………………...140
Section 21.10 Issuance of Eaton Shares
………………………………………...141
Section 21.11 Leased Employee
………………………………………...141
Section 21.12 Applicable Law and Forum Selection
………………………………………...142
Section 21.13 Correction of Plan Failures
………………………………………...142
ARTICLE XXII. TRANSFER OF FUNDS; ROLLOVERS
………………………………………...143
Section 22.1 Transfer from Other Qualified Plans
………………………………………...143
Section 22.2 Transfer to Other Qualified Plans
………………………………………...143
Section 22.3 Rollover Contributions
………………………………………...143
ARTICLE XXIII. SAVINGS PLAN INDIVIDUAL RETIREMENT ACCOUNT
………………………………………...146
Section 23.1 Definitions
………………………………………...146
Section 23.2 Deductible Employee Contributions
………………………………………...146


--------------------------------------------------------------------------------


Section 23.3 Irrevocable Election of Deductible Contributions
………………………………………...147
Section 23.4 Valuation of Voluntary Deductible Account; Records
………………………………………...148
Section 23.5 Investment of Voluntary Deductible Accounts
………………………………………...148
Section 23.6 Withdrawals from Voluntary Deductible Account
………………………………………...148
Section 23.7 Administrative Costs
………………………………………...150
ARTICLE XXIV. EFFECTIVE DATES
………………………………………...150
Section 24.1 General
………………………………………...150
Section 24.2 Legal Compliance Effective Date Provisions
………………………………………...151
APPENDIX A TRANSFEROR PLANS
………………………………………...A-1
APPENDIX B COSAV MERGED PLANS AND PROTECTED BENEFITS
………………………………………...B-1
APPENDIX C IAR ADDENDA FOR SUPPLEMENTAL CONTRIBUTIONS
………………………………………...C-1

















































--------------------------------------------------------------------------------




EATON SAVINGS PLAN
2014 Restatement


ARTICLE1. ESTABLISHMENT OF THE PLAN
Section 1.1 Establishment of Plan and Effective Date ‑‑ Eaton Corporation
established the Eaton Corporation Share Purchase and Investment Plan (the
"Plan") effective as of July 1, 1974 as to Eaton, and which became or will
become effective as to any Company as of the date that the Plan has been or may
be extended to it. The Plan was amended and restated effective July 1, 1982,
July 1, 1984, July 1, 1985, January 1, 1986 and July 1, 1988. The Plan was
amended and restated twice more with both such amendments effective July 5,
1989; the first such amendment and restatement was executed on July 7, 1989 and
the second such amendment and restatement was executed on July 20, 1989. The
Plan also was amended and restated as of September 1, 1989 (effective
retroactively to December 30, 1988), January 1, 1991, August 1, 1992 and July 1,
1993 (effective September 1, 1993). The Plan was amended (effective May 1, 1997)
to change the definition of "Compensation" and (effective April 1, 1997) to
eliminate the requirements that Plan loans be in multiples of $100 and that
spousal consent be obtained in all cases and to change the rollover rules. The
Plan was amended to exclude from the calculation of earnings per share used to
determine Company Matching Contributions any charges to earnings for the
write‑off of in‑process research and development associated with acquisitions
(effective beginning with the calendar quarter ended September 30, 1997), to
provide that the authority of the Company or the Board to approve or adopt any
amendment to the Plan may be delegated to the Committee, except with respect to
any termination of the Plan or any





1



--------------------------------------------------------------------------------




amendment which would result in a clear, direct and significant increase in
benefits available under the Plan to officers of the Company (effective
October 22, 1997) and (effective January 1, 1998) to change the definition of
highly compensated employees and eliminate the requirements that Rollover
Contributions must be requested within six (6) months of employment commencement
and made within one (1) year of employment commencement. The Plan was restated
effective May 1, 1998, primarily to increase the Member contribution rate,
permit reallocations once each day, expand amounts available for loans and
change loan repayment procedures, extend the six (6) month suspension to include
bonus Matching Contributions and eliminate the six (6) month suspension of
further withdrawals, change the hierarchy for withdrawals, add an automatic cash
out provision, eliminate restrictions on Rollover Contributions and change
distribution dates in certain circumstances. On November 17, 2000, the Plan was
amended in connection with a corporate transaction involving Axcelis
Technologies, Inc. Effective as of December 30, 2001, the Plan was amended to
change the plan year to the calendar year. The Plan was amended and restated
effective January 1, 2002, to change the name of the Plan to the "Eaton Savings
Plan," to increase the permitted level of Deferred Compensation Contributions,
to change the Company Matching Contribution structure to an "ADP/ACP safe
harbor" design, to eliminate bonus Matching Contributions and Company
Supplemental Contributions, to eliminate the requirement that certain
contributions be made from profits of the Company, to provide for additional
investment options, to provide for distribution of dividends on Eaton Shares in
certain circumstances, to allow Members additional diversification elections
with respect to the





2



--------------------------------------------------------------------------------




Eaton Shares Fund, to make various changes to the Plan in connection with
changes to the Internal Revenue Code, and to make various other administrative
and conforming changes. The Plan was further amended effective January 1, 2003,
to modify the rollover provisions and to eliminate the stipulation that Regular
Contributions may be changed not less frequently than monthly, and further
effective May 1, 2003, to permit Catch-Up Contributions and to add an Addendum
reflecting minimum distribution requirements. Effective March 28, 2005, the Plan
was amended to reflect automatic rollover requirements for certain mandatory
distributions. Further amendments were made effective January 1, 2006, to
clarify the definition of Compensation and add an Addendum to comply with final
regulations issued under Code Sections 401(k) and 401(m). A further amendment
provided, effective October 1, 2007, a procedure for dealing with miscellaneous
investment proceeds. Provisions were added in 2008 detailing a transfer of
assets and liabilities involving the Stanley Aviation Corporation 401(k) Plan
and Trust, modifying withdrawal provisions to remove the suspension requirements
relating to the withdrawal of certain matched Regular Contributions, and
reflecting final regulations under Code Section 415. Effective April 1, 2009,
Company Matching Contributions were suspended and modifications were made to
reflect the ADP and ACP testing methods for the 2009 Plan Year. In 2009
amendments were adopted to comply with the provisions of the Heroes Earnings
Assistance and Relief Tax Act of 2008, to reflect provisions of the Pension
Protection Act of 2006, including with respect to rollovers, and to provide for
discontinuance of required minimum distributions for 2009. The Plan was amended
effective July 1, 2010, to reinstate Matching





3



--------------------------------------------------------------------------------




Contributions, and effective generally as of January 1, 2010, was amended and
restated to consolidate all prior amendments, reflect the reinstatement of
certain Matching Contributions effective July 1, 2010, make various
modifications to the Plan in connection with changes in law, and reflect other
administrative and conforming changes. Subsequently, the Plan was amended in a
variety of other respects, including to reflect automatic enrollment, several
plan mergers, and a corporate transaction involving Cooper Industries plc,
including related changes in investment of the Eaton Shares Fund. The Plan was
amended and restated effective generally as of January 1, 2013, to consolidate
prior amendments, to provide that certain Members shall be eligible for
nonelective Eaton Retirement Contributions, subject to a vesting schedule, and
for other purposes. Finally, the Plan is amended and restated effective January
1, 2014, except as otherwise provided herein, to reflect the merger of the
Cooper Retirement Savings and Stock Ownership Plan into the Plan and associated
changes relating to integration of benefits and to reflect other administrative
and confirming changes.
Section 1.2 Purposes of the Plan ‑‑ The purposes of the Plan are to encourage
eligible employees to make systematic savings through a qualified cash or
deferred arrangement and through payroll deductions, to provide additional
security at retirement and to acquire a proprietary interest in Eaton. Effective
July 5, 1989 the portion of the Plan attributable to Company Contributions was
designed to be invested primarily in Eaton Shares and constitute an employee
stock ownership plan within the meaning of Code Section 4975(e)(7). Effective
January 1, 2002, the portion of the Plan





4



--------------------------------------------------------------------------------




that is designed to constitute an employee stock ownership plan within the
meaning of Code Section 4975(e)(7) is as provided in Article XV, and the portion
of the Plan that is not an employee stock ownership plan is a profit sharing
plan as provided in Section 21.7.
ARTICLE II. DEFINITIONS AND CONSTRUCTION
Section 2.1 Definitions ‑‑ The following terms shall have the meanings stated
below unless a different meaning is plainly required by the context.
(i)    "Accounts": The aggregate interest of a Member under the Plan.
(ii)    "Acquisition Loan": Each loan, assumption of an obligation or obligation
obtained by the Trustee for the purpose of acquiring Eaton Shares from (A) a
"disqualified person" within the meaning of Code Section 4975 or a "party in
interest" within the meaning of ERISA Section 3(14) or (B) any other person if
the obligation payable to such other person is guaranteed by such a
"disqualified person" or a "party in interest" or to repay a prior Acquisition
Loan. All Acquisition Loans must be for a definite period of time.
(iii)    "Beneficiary": The surviving spouse of a Member or, if there is no
surviving spouse or the surviving spouse consents in the manner required in the
following sentence, person or persons designated by a Member by writing filed
with the Committee prior to the Member's death, or if there is no such
designation or if such designated person or persons are not living at the time
of distribution, the Member's estate. The consent of the surviving spouse
required by the preceding sentence shall be in writing, shall acknowledge the
effect of such





5



--------------------------------------------------------------------------------




consent, shall be witnessed by a Plan representative or a notary public, and
shall be effective only with respect to such spouse. A Member's surviving spouse
will be deemed to have given written consent to the Member's designation of
Beneficiary if the Member establishes to the satisfaction of a Plan
representative that such consent cannot be obtained because the spouse cannot be
located or because of other circumstances set forth in Code Section 401(a)(11)
and regulations issued thereunder. Any Member's designation of Beneficiary
relating to his Accounts must be made under the provisions of this Section
2.1(iii) (or, in the case of a person who transfers to employment covered by the
Plan from a position covered by the Eaton Personal Investment Plan, under the
provisions of that plan); a designation made under an acquired plan from which
assets were transferred or merged into the Plan shall be void and of no effect
under the Plan.
(iv)    "Board": The Board of Directors of Eaton Corporation plc.
(v)    "Code": The Internal Revenue Code of 1986, as amended from time to time.
(vi)    "Committee": The Pension Administration Committee appointed by the
Board.
(vii)    "Company": Eaton, any company which is a Controlled Group Member which
employs an Employee, or any one or more of them, as the context indicates.





6



--------------------------------------------------------------------------------




(viii)    "Company Contribution": Contributions by the Company required or
provided for under Section 5.3 which may be "Company ESOP Contributions" or
"Company Matching Contributions."
(ix)    "Company Contribution Account": The Member's share of Company
Contributions to the Plan and the income, losses, appreciation and depreciation
attributable to such contributions.
(x)    "Compensation": Compensation shall mean base pay, including pay under any
system which measures earnings by quantity and quality of production, variable
pay, performance bonuses offered on a uniform basis and incentive payments (but
excluding bonuses paid under the Senior Executive Incentive Compensation Plan,
the Executive Incentive Compensation Plan, the Executive Strategic Incentive
Compensation Plan, and any successors or similar such plans), geographic
differential, shift premium and overtime pay, but excluding severance pay, short
term disability benefits that are less than 100% of base pay, pay in lieu of
vacation, cost of living allowance, retainers, fees, nonrecurring bonuses such
as integration and game changer bonuses, and any other special remuneration. For
purposes of this definition of "Compensation," effective for Plan Years
beginning on and after July 1, 2007, if a Member has a severance from employment
(as defined in Treasury Regulation §1.401(k)-1(d)(2)) with the Company and all
Controlled Group Members, Compensation shall not include amounts received by the
Member following such severance from employment except amounts that would
otherwise have been paid to the





7



--------------------------------------------------------------------------------




Member in the course of his employment and are regular compensation for services
during the Member's regular working hours, compensation for services outside the
Member's regular working hours (such as overtime or shift differential pay),
commissions, bonuses, or other similar compensation, but only to the extent such
amounts (1) would have been includable in Compensation if his employment had
continued and (2) are paid following termination of employment during a 30 day
administrative period, but not later than 2 1/2 months after such severance from
employment. Compensation shall also include amounts that are payments for
accrued bona fide sick, vacation or other leave, but only if (1) the Member
would have been able to use such leave if his employment had continued, (2) such
amounts would have been includable in Compensation if his employment had
continued, and (3) such amounts are paid within the period specified in the
prior sentence.
Unless otherwise indicated herein, in the case of a Member who has elected to
have Deferred Compensation Contributions made for him (which for purposes of
this sentence shall include a contribution not includible in gross income by
reason of Section 125 or 132(f)(4) of the Code), his Compensation shall be
calculated prior to any reduction pursuant to a Deferred Compensation Agreement
and shall include any Deferred Compensation Contributions that are made for him.
The annual Compensation of each Member taken into account for determining all
benefits provided under the Plan for any Plan Year shall not exceed $200,000, as
adjusted for increases in the cost of living in accordance





8



--------------------------------------------------------------------------------




with Code Section 401(a)(17)(B). The cost-of-living adjustment in effect for a
calendar year applies to any determination period beginning in such calendar
year. If a determination period consists of fewer than 12 months, the annual
compensation limit is an amount equal to the otherwise applicable annual
compensation limit multiplied by a fraction, the numerator of which is the
number of months in the short determination period, and the denominator of which
is 12.
Notwithstanding any other provision of the Plan to the contrary, if a Member is
absent from employment as an Employee to perform service in the uniformed
services (as defined in Chapter 43 of Title 38 of the United States Code), his
Compensation will include any differential pay, as defined hereunder, he
receives or is entitled to receive from the Company. For purposes hereof,
"differential pay" means any payment made to the Member by the Company after
December 31, 2008, with respect to a period during which the Member is
performing service in the uniformed services while on active duty for a period
of more than 30 days that represents all or a portion of the wages the Member
would have received if he had continued employment with the Company as an
Employee.
(xi)    "Controlled Group" and "Controlled Group Member" shall be construed in
light of Code Section 414(b) and 414(c), as modified by Code Section 415(h).
(xii)    "Deferred Compensation Agreement": A qualified cash or deferred
arrangement pursuant to which an Employee agrees to reduce, or to forego an
increase in, his Compensation and the Company agrees to contribute the amount





9



--------------------------------------------------------------------------------




of the reduction or the amount foregone to the Plan as a Deferred Compensation
Contribution.
(xiii)    "Deferred Compensation Contribution": The amount which the Company is
required to contribute pursuant to a Deferred Compensation Agreement. Deferred
Compensation Contributions may be referred to herein, where appropriate, as
Matched Deferred Compensation Contributions or Unmatched Deferred Compensation
Contributions.
(xiv)    "Deferred Compensation Account": Deferred Compensation Contributions to
the Plan on behalf of a Member and the income, losses, appreciation and
depreciation attributable to such contributions.
(xv)    "Disabled": A person shall be deemed to be Disabled if the person
becomes eligible for payment of long term disability benefits under a long-term
disability plan of the Company.
(xvi)    "Eaton": Eaton Corporation.
(xvii)    “Eaton Retirement Contribution”: Contributions by the Company provided
for under Section 5.5.
(xviii)     “Eaton Retirement Contribution Account”: The Member’s share of Eaton
Retirement Contributions of the Plan and the income, losses, appreciation and
depreciation attributable to such contributions.
(xix)    "Eaton Shares": Ordinary shares, nominal value of $0.01 per share in
Eaton Corporation plc.





10



--------------------------------------------------------------------------------




(xx)    "Employee": Any employee, including an officer, who is in the regular
service of a Company in a class or group to which Eaton has extended eligibility
for membership in the Plan by paying such employee through Eaton's U.S.
corporate payroll from its facility in Brookpark, Ohio, other than (A) a
temporary employee who is hired for a specific, limited period of time or for
the performance of a specific, limited assignment, (B) any person whose
employment is covered by a collective bargaining agreement the terms of which do
not specify coverage hereunder, and (C) any person who is an inpatriate.
Moreover, a person classified by the Company as a leased employee (as described
in Section 21.11), independent contractor, or contract employee will not be
deemed an "Employee" under the Plan, and in the event any such individual is
reclassified as an Employee for any purpose, including, without limitation, as a
common law or statutory employee, by any action of any third party, including,
without limitation, any government agency, or as a result of any private
lawsuit, action, or administrative proceeding, such individual will,
notwithstanding such reclassification, remain ineligible for participation in
the Plan.
(xxi)    "ERISA": The Employee Retirement Income Security Act of 1974, as
amended from time to time.
(xxii)    "ESOP Allocation Period": Each payroll period for which an allocation
of Eaton Shares released from a Suspense Account under Section 15.3 is made to
Members' Accounts.





11



--------------------------------------------------------------------------------




(xxiii)    "ESOP Feature": The portion of the Plan that constitutes an employee
stock ownership plan within the meaning of Section 4975(e)(7) of the Code, as
provided in Article XV.
(xxiv)    "Fiduciary": Any person, including a Named Fiduciary, defined as such
in ERISA.
(xxv)    "Hardship Withdrawal": A withdrawal in accordance with the provisions
of Sections 10.1 and 10.2.
(xxvi)    "Highly Compensated Employee": Any Employee who was a 5‑percent (5%)
owner at any time during Plan Year or the preceding Plan Year, or during the
preceding Plan Year received compensation from the Employer in excess of $80,000
(subject to adjustment annually as provided in Section 414(q) of the Code). An
Employee shall be treated as a 5‑percent owner for any Plan Year if at any time
during such year such Employee was a 5‑percent owner (as defined in Code
Section 416(i)(1)) of the Employer. This Section 2.1 (xxvi) shall be construed
in accordance with the provisions of Code Section 414(q) and any regulations
issued by the Secretary of the Treasury thereunder.
(xxvii)    "Hour of Service": An hour for which an Employee is paid, or entitled
to payment, by one or more members of the Controlled Group.
(xxviii)    "Investment Adviser": An investment manager, as defined in ERISA.
(xxix)    "Investment Committee": The Pension Investment Committee of Eaton.





12



--------------------------------------------------------------------------------




(xxx)    "Matched Deferred Compensation Contributions": The portion of Deferred
Compensation Contributions which is eligible to share in Company Contributions
if any are made.
(xxxi)    "Matched Regular Contributions": The portion of Regular Contributions
which is eligible to share in Company Contributions if any are made.
(xxxii)    "Member": An Employee who participates in the Plan in accordance with
the provisions of Article IV hereof or who otherwise has an Account or Accounts
pursuant to other provisions of the Plan.
(xxxiii)    "Named Fiduciary": Any person designated as such in Section 12.2.
(xxxiv)    "Plan Administrator": The Committee shall be the Plan Administrator
as defined in ERISA and the Code, and may delegate all or any part of its
powers, duties and authorities in such capacity (without ceasing to be Plan
Administrator) as hereinafter provided.
(xxxv)    "Plan Year": The 12‑month period beginning on January 1 and ending on
the following December 31.
(xxxvi)    "Regular Account": The Member's Regular Contributions to the Plan and
the income, losses, appreciation and depreciation attributable to such
contributions.
(xxxvii)    "Regular Contributions": A Member's contributions to the Plan.
Regular Contributions may be referred to herein, where appropriate, as Matched
Regular Contributions or Unmatched Regular Contributions.





13



--------------------------------------------------------------------------------




(xxxviii)    "Retirement": Termination of a Member's employment with the Company
after having attained the age and service required for an early or normal
retirement pension under any defined benefit plan established or maintained by
the Company he is employed by at the time of such termination, whether or not
the Member is eligible for participation in such defined benefit plan, or, if
such Company has not established, or is not maintaining, any defined benefit
plan at the time of such termination, termination of his employment with such
Company after having attained age 55 and after the tenth anniversary of the date
the Employee first completed an Hour of Service.
(xxxix)    "Retirement Compensation": Retirement Compensation shall mean
Compensation as defined in Section 2.1(x), except that a bonus paid under the
Executive Incentive Compensation Plan shall be included, provided that if
payment of such bonus is deferred at the election of the Member, such amount
shall not be included in Retirement Compensation for any year.
(xl)    "Suspense Account": The account maintained by the Committee for Eaton
Shares acquired by the Trustee with the proceeds of an Acquisition Loan and
which have not been allocated to the Accounts of Members.
(xli)    "Trust": The Trust with respect to the Plan created by the "Trust
Agreement" as defined in Article XIII.
(xlii)    "Trust Fund": The entire trust estate with respect to the Plan held by
the Trustee under the provisions of the Trust Agreement, without distinction as
to





14



--------------------------------------------------------------------------------




principal or income, and which shall be comprised of the "Funds" as defined in
Article VI.
(xliii)    "Trustee": The trustee or trustees under the Trust Agreement.
(xliv)    "Unmatched Deferred Compensation Contributions": The portion of
Deferred Compensation Contributions which is not eligible to share in Company
Contributions.
(xlv)    "Unmatched Regular Contributions": The portion of Regular Contributions
which is not eligible to share in Company Contributions.
(xlvi)    "Valuation Date": Each business day, unless it shall be impracticable,
in the sole judgment of the Trustee, to obtain a valuation on any business day
in which event it shall be the next business day for which such a valuation may
be obtained.
(xlvii)    "Value": The Value of any Eaton Shares required to be valued herein
shall be determined in the same manner as provided in the Trust Agreement for
valuing Eaton Shares for purposes of determining the value of the Eaton Shares
Fund.
(xlviii)     “Vesting Service”: Service determined under the provisions of
Article VIII.





15



--------------------------------------------------------------------------------




Section 2.2 Gender and Number ‑‑ Except when otherwise indicated by the context,
any masculine terminology shall also include the feminine, and the definition of
any term in the singular shall also include the plural.
Section 2.3 Headings ‑‑ Headings of Articles, Sections and Subsections are
inserted for convenience of reference and are not to be regarded as part of the
Plan or as controlling the meaning.
Section 2.4 Plan Provisions Controlling ‑‑ In the event the terms or provisions
of any summary or description of the Plan or of any agreement with any
Investment Adviser or other person or entity or any other instrument are in
conflict with the provisions of the Plan, the provisions of the Plan shall be
controlling.
Section 2.5 Severability ‑‑ In the event any provision of the Plan shall be held
to be illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining provisions of the Plan, and such remaining provisions shall
be fully severable and the Plan shall to the extent practicable be construed and
enforced as if the illegal or invalid provision had never been inserted therein.
Section 2.6 Code and ERISA Compliance; Applicable Law ‑‑ The construction,
validity and administration of the Plan shall be governed by the laws of the
United States and, to the extent not preempted by such laws, by the laws of the
State of Ohio.
ARTICLE III. ELIGIBILITY
Section 3.1 General ‑‑ An Employee shall be eligible to become a Member in the
Plan on any date established in accordance with the administrative





16



--------------------------------------------------------------------------------




procedures adopted by the Committee which follows the date the Employee first
completes an Hour of Service.
Section 3.2 Rehire ‑‑ If the service of an eligible Employee within a class or
group eligible for Plan participation has been terminated, and the Employee is
then reemployed by a Company within such a class or group, he shall again be an
eligible Employee.
ARTICLE IV. PARTICIPATION
Section 4.1 General ‑‑ An Employee eligible for membership under Article III may
become a Member in the Plan beginning on or after the date the Employee becomes
eligible to participate either
(a)    by authorizing the Company to make payroll deductions for his Regular
Contributions to the Trust, and by directing the investment thereof, as
hereinafter provided, such authorization and direction to continue in effect
until suspended, withdrawn or modified, as hereinafter provided, until
termination of employment or until termination of the Plan; or
(b)    by entering into a Deferred Compensation Agreement pursuant to which the
Company will make Deferred Compensation Contributions to the Trust, and by
directing the investment thereof, as hereinafter provided, such Deferred
Compensation Agreement to continue in effect until suspended, withdrawn or
modified, as hereinafter provided, until termination of employment or until
termination of the Plan.
In the case of a Member who separates from employment with the Company and who
is subsequently rehired within a 30 day administrative period





17



--------------------------------------------------------------------------------




following the date such separation occurred, his participation in the Plan shall
immediately resume based on the Deferred Compensation Agreement in effect on the
date of his separation. In the case of a Member who separates from employment
with the Company and who is subsequently rehired after such 30 day
administrative period, his participation in the Plan may resume immediately upon
entering into a new Deferred Compensation Agreement, and the automatic
enrollment provisions of Section 4.2 shall not apply.
Section 4.2 Automatic Enrollment ‑‑ The following provisions relating to
automatic enrollment in the Plan shall apply:
(a)    In the case of (i) any Employee who first completes an Hour of Service on
or after April 1, 2011, and becomes eligible to become a Member in accordance
with Article III on or after that date, (ii) any employee of Cooper (as defined
in Section 5.5(b)(2)) who becomes an Employee by reason of a transfer of
employment to a position covered by the Plan, and (iii) any employee of an
entity acquired by the Company on or after January 1, 2012, who becomes an
Employee by reason of being in a group to which coverage under the Plan is
extended on or after that date, if such Employee fails to affirmatively apply
for membership in the Plan and fails to affirmatively decline membership in the
Plan within an administrative period of at least 30 days from the date he is
first eligible to become a Member, such Employee will be deemed to have made an
election under the Plan to have his Compensation reduced by 5%. The Company will
reduce such Employee's Compensation by this amount and contribute this amount to
the Trust on the Employee's behalf. A Member's deemed election under





18



--------------------------------------------------------------------------------




this paragraph (a) shall take effect as soon as administratively practicable
after the 30th day following the date on which the Employee is first eligible to
become a Member in the Plan, provided that the Employee remains actively
employed on that date. Notwithstanding the foregoing, in the case of a person
who becomes a Member by reason of the merger described in Section 20.8, the
deemed election described in this paragraph (a) shall take effect as soon as
administratively practicable after the 30th day following receipt of a notice of
the kind described in paragraph (b) of this Section 4.2 or January 1, 2014, if
later. Such deemed election shall be a "Deferred Compensation Agreement" for
purposes of the Plan. A Member's subsequent election to modify or suspend his
Deferred Compensation Agreement will apply on a prospective basis only and shall
be made in accordance with the provisions of Section 5.1(b) and (c), as
applicable.
(b)    As soon as practicable after an Employee becomes eligible to be a Member,
the Company shall provide the eligible Employee with a notice explaining the
automatic reduction in his Compensation for purposes of making Deferred
Compensation Contributions in accordance with this Section 4.2 and the
Employee's right to affirmatively elect either a different reduction amount or
no reduction. The notice shall describe the procedures for making such an
election and the period in which such an election may be made. In addition, the
Company shall provide annual notice to Members who have made a deemed election
under Section 4.2(a) and who have not subsequently modified that election of the
amount by which their Compensation is being reduced for purposes of making
Deferred Compensation Contributions, and their right to





19



--------------------------------------------------------------------------------




change such election as provided in the Plan, including the procedures for
making such a change and the timing for implementation of such change.
ARTICLE V. CONTRIBUTIONS
Section 5.1 Member Regular Contributions; Deferred Compensation Contributions;
and "Catch-Up Contributions"
(a)    Regular Contributions. Subject to the limitation under Section 5.2
hereof, by notice to the Company a Member may make Regular Contributions equal
to a whole percentage between 1% and 50%, inclusive, of his Compensation for
each pay period after his participation commences. Regular Contributions shall
be contributions to the portion of the Plan that is not the ESOP feature. All
such contributions shall be made by regular payroll deductions authorized by the
Member. A Member may change his Regular Contributions by submitting a new
authorization, at such time(s), in such form, and in such manner as the Company
shall prescribe, to the Company or its designees. Such revised authorization
shall be effective as soon as practicable, as determined by the Company, after
such revised authorization has been properly submitted. A simultaneous revision
of a Member's Regular Contribution authorization and his Deferred Compensation
Agreement (if any) pursuant to Section 5.1(b) shall constitute a single
revision. As soon after the date a Member's Regular Contributions can reasonably
be segregated from employer general assets (and in no event later than the 15th
business day of the month following the month in which the amounts are received
by the employer) such Regular Contributions shall be forwarded to the Trustee,





20



--------------------------------------------------------------------------------




invested in the manner specified by the Member and allocated and credited to
such Member's Regular Account.
(b)    Deferred Compensation Contributions. Subject to the limitation under
Section 5.2 hereof, pursuant to a Deferred Compensation Agreement a Member may
agree to have the Company make Deferred Compensation Contributions on his
behalf, equal to a whole percentage between 1% and 50%, inclusive, of the
Member's Compensation for each pay period after his participation commences.
Deferred Compensation Contributions shall be contributions to the portion of the
Plan that is not the ESOP Feature. A Member may change the amount of Deferred
Compensation Contributions made on his behalf by submitting a new authorization,
at such time(s), in such form, and in such manner as the Company shall
prescribe, to the Company or its designees. Such revised authorization shall be
effective as soon as practicable, as determined by the Company, after such
revised authorization has been properly submitted. A simultaneous revision of a
Member's Deferred Compensation Agreement and his Regular Contribution
authorization, if any, pursuant to Section 5.1(a) shall constitute a single
revision. As soon after the date an amount would otherwise be paid to an
Employee as it can reasonably be segregated from employer general assets (and in
no event later than the 15th business day of the month following the month in
which the amounts would otherwise have been payable to the Member in cash), a
Member's Deferred Compensation Contributions shall be forwarded to the Trustee,
invested in the manner specified by the Member and allocated and credited to
such Member's Deferred Compensation Account. In no event shall the Company
deliver Deferred Compensation





21



--------------------------------------------------------------------------------




Contributions to the Trustee on behalf of a Member prior to the date the
Employee performs the services with respect to which the Deferred Compensation
Contribution is being made, unless such pre-funding is to accommodate bona fide
administrative considerations and is not for the principal purpose of
accelerating deductions.
(c)    Suspension of Contributions. At any time, a Member may suspend all of his
contributions to the Plan, including his Regular Contributions (if any) and his
Deferred Compensation Contributions (if any), by submitting a notice of
suspension in such form and in such manner as the Company shall prescribe to the
Company or its designees. Such notice of suspension shall be effective as soon
as practicable, as determined by the Company, after such notice of suspension
has been properly submitted. A Member who has so suspended his Contributions may
elect to have such Contributions resumed with or without change by submitting a
new authorization in such form and in such manner as the Company shall prescribe
to the Company or its designees. Such new authorization shall be effective as
soon as practicable, as determined by the Company, after such new authorization
has been properly submitted. A Member who is on an approved leave of absence
shall not be deemed to have caused his Deferred Compensation Contributions to
have been suspended.
(d)    Employees who are eligible to make Deferred Compensation Contributions
under the Plan and who have attained age 50 before the close of the Plan Year
shall be eligible to make "catch-up contributions" in a whole percentage amount
between 1% and 30%, inclusive, of the Member's Compensation for each pay period
after his participation commences in accordance with, and subject to the
limitations of,





22



--------------------------------------------------------------------------------




Code Section 414(v). Such "catch-up contributions" shall not be taken into
account for purposes of the provisions of the Plan implementing the required
limitations of Code Sections 402(g) and 415 or the limitations of Section
5.1(b). The Plan shall not be treated as failing to satisfy the provisions of
the Plan implementing the requirements of Code Section 401(k)(3), 401(k)(11),
401(k)(12), 410(b), or 416, as applicable, by reason of such "catch-up
contributions."
Section 5.2 Limitation on Regular and Deferred Compensation Contributions ‑‑ The
sum of a Member's Regular Contributions and Deferred Compensation Contributions
made on his behalf pursuant to Section 5.1 shall not be less than 1% or more
than 50% of his Compensation. For purposes of applying the percentage
limitations of this Section 5.2, or any other contribution limitations deemed
necessary in the administration of the Plan, the Committee may require that
limitations be applied, but in any such case will require that such limitations
be imposed on a uniform basis, including without limitation, by pay period
(subject in each case to the provisions of Section 5.9).
Section 5.3 Company Contributions
(a)    For each ESOP Allocation Period during which there are Eaton Shares in a
Suspense Account, the Company may make Company ESOP Contributions in such
amounts or under such a formula and at such times as the Company may determine.
Company ESOP Contributions shall be contributions to the portion of the Plan
that is the ESOP Feature.





23



--------------------------------------------------------------------------------




(b)    With respect to each full payroll period beginning on or after July 1,
2010, for each $1.00 of Member Regular Contributions made by a Member for such
payroll period, and for each $1.00 of Deferred Compensation Contributions made
on behalf of a Member for such payroll period, such Member, shall receive, as a
Company Matching Contribution (if any), an amount equal to (1) 100% of the
aggregate of such Member Regular Contributions and Deferred Compensation
Contributions that do not exceed 3% of such Member's Compensation for such
payroll period, and (2) 50% of the aggregate of such Member Regular
Contributions and Deferred Compensation Contributions that exceed 3% of such
Member's Compensation for such payroll period and that do not exceed 5% of such
Member's Compensation for such payroll period. With respect to each such Member,
Company Matching Contributions shall first match Matched Deferred Compensation
Contributions (to the extent thereof) for such payroll period and then, to the
extent any additional Company Matching Contribution is required for such payroll
period, Company Matching Contributions shall match Matched Regular Contributions
for such payroll period. Company Matching Contributions described in this
Section 5.3(b) on behalf of a Member shall consist of: (1) the Eaton Shares
allocated and credited to such Member's Account under Section 15.3(g) with
respect to ESOP Allocation Periods valued at fair market value at the time
credited to the Company Contribution Account of such Member; and (2) the balance
thereof (if any), which shall be contributed to the Plan by the Company. Company
Matching Contributions described in clause (2) of the immediately preceding
sentence shall be contributions to the portion of the Plan that is not the ESOP
Feature.





24



--------------------------------------------------------------------------------




(c)    The aggregate of Company Contributions for any taxable year shall not
exceed the amount allowable under the Code to the Company as a deduction for
contributions paid to the Plan. All Company Contributions shall be transferred
to the Trustee as soon as is practicable. Notwithstanding the immediately
preceding sentence, Company Contributions under Section 5.3(b) shall be
transferred to the Trustee no later than the last day of the Plan Year quarter
that immediately follows the Plan Year quarter with respect to which such
contributions were made. In no event shall the Company deliver Company Matching
Contributions to the Trustee on behalf of a Member prior to the date the
Employee performs the services with respect to which the matching contribution
is being made, unless such pre-funding is to accommodate bona fide
administrative considerations and is not for the principal purpose of
accelerating deductions.
(d)    All or any portion of a Company Contribution, other than cash Company
ESOP Contributions used to pay any current obligations under an Acquisition
Loan, may, in Eaton's discretion, be delivered to the Trustee in the form of
Eaton Corporation plc treasury shares or authorized but previously unissued
Eaton Shares, of Value on the date of delivery equal to the cash amount of the
Company Contribution. Notwithstanding the immediately preceding sentence, any
Eaton Shares delivered to the Trustee in respect of a Company Matching
Contribution under Section 5.3(b) shall be valued at fair market value at the
time of delivery to the Trustee equal to the cash amount of the Company
Contribution under Section 5.3(b) with respect to which the delivery to the
Trustee of Eaton Shares is made.





25



--------------------------------------------------------------------------------




Section 5.4 Allocation of Company Contributions
(a)    Company Matching Contributions shall be allocated and credited by the
Trustee to the Accounts of each Member who, for the period for which such
Company Matching Contributions are made, made Member Regular Contributions
and/or Deferred Compensation Contributions, with each Member receiving a portion
of Company Matching Contributions equal to the amount calculated for such Member
under Section 5.3(b).
(b)    Company ESOP Contributions shall be allocated and credited as provided in
Section 15.3.
Section 5.5 Eaton Retirement Contributions
(a)    With respect to each pay period beginning on or after the date an
Employee becomes an ERC Eligible Member (but not prior to January 1, 2013), the
Company shall make an Eaton Retirement Contribution for such Member in an amount
equal to 4% of his Retirement Compensation for such pay period.
(b)    For purposes of this Section 5.5 and Section 5.6, the following
definitions shall apply:
(1)    "ERC Eligible Member" shall mean
(A)    an Employee who becomes eligible to be a Member after November 30, 2012,
by reason of transfer of employment with Cooper to employment with the Company;
(B)    an Employee who is first eligible to become a Member under Article III on
or after April 1, 2013;





26



--------------------------------------------------------------------------------




(C)    an Employee who separated from employment with the Company and all
Controlled Group Members, and who upon rehire first completes an Hour of Service
on or after April 1, 2013; and
(D)    an Employee who becomes eligible to be a Member on January 1, 2014, by
reason of the merger of the COSAV Plan described in Section 20.8;
but in each case only if such Employee is not then eligible to accrue benefits
under the Pension Plan for Eaton Corporation Employees.
(2)    "Cooper" shall mean Cooper US, Inc. and each entity which was a member of
the Controlled Group of which Cooper US, Inc. was a member on November 29, 2012,
including any entity into which such an entity may be merged or consolidated
after November 30, 2012 and including Eaton (US) LLC.
Section 5.6 Allocation, Payment and Vesting of Eaton Retirement Contributions
(a)    Eaton Retirement Contributions made pursuant to Section 5.5 shall be
allocated for each pay period and credited to the Eaton Retirement Contributions
Account of each ERC Eligible Member when deposited in the Trust Fund for
investment in accordance with Section 6.3.
(b)    Eaton Retirement Contributions shall be made in cash. All such Eaton
Retirement Contributions with respect to a Plan Year shall be made no later than
the due date (including extensions) for filing the income tax return of the
Company for the taxable year coinciding with such Plan Year.





27



--------------------------------------------------------------------------------




(c)    A Member's Eaton Retirement Contributions Account shall be zero percent
vested until the Member has completed three years of Vesting Service at which
time his vested interest in his Eaton Retirement Contributions Account shall be
100 percent. Notwithstanding any other provision of the Plan to the contrary, if
a Member is employed by the Company or a member of its Controlled Group on the
date he attains age 65, on the date he terminates from employment by reason of
becoming Disabled, or on the date he dies, his vested interest in his Eaton
Retirement Contributions Account shall be 100 percent.
Section 5.7 Maximum Additions
(a)    Provisions Required by Code Section 415(c).
(1)    Notwithstanding any other provision of the Plan, the maximum Annual
Addition to a Member's Accounts (and to any account for him under any other
defined contribution plan, whether or not terminated, maintained by any
Controlled Group Member) for any Limitation Year (as such term is hereinafter
defined) shall in no event exceed the lesser of (A) $40,000 (as this limit may
be adjusted pursuant to Code Section 415(d)) or (B) 100% of the Member's
Compensation for the Limitation Year. Notwithstanding the foregoing, if no more
than one third of the Company ESOP Contributions to the Plan made for a
Limitation Year are allocated to the Accounts of Members who are Highly
Compensated Employees, the dollar limitation in clause (A) of this paragraph (1)
for such Limitation Year will be the sum of (i) such dollar limitation and (ii)
the





28



--------------------------------------------------------------------------------




lesser of an amount equal to such dollar limitation or the fair market value of
Eaton Shares allocated to the Account of the Member under Section 15.3.
(2)    For purposes of this Section 5.7, a Member's Compensation shall mean
compensation within the meaning of Code Section 415(c)(3) and the Treasury
Regulations thereunder. Notwithstanding any other provision of the Plan to the
contrary, effective for Plan Years beginning on and after July 1, 2007, for
purposes of this Section 5.7, if a Member has a severance from employment (as
defined in Treasury Regulation §1.401(k)-1(d)(2)) with the Company and all
Controlled Group Members, Compensation shall not include amounts received by the
Member following such severance from employment except amounts that would
otherwise have been paid to the Member in the course of his employment and are
regular compensation for services during the Member's regular working hours,
compensation for services outside the Member's regular working hours (such as
overtime or shift differential pay), commissions, bonuses, or other similar
compensation, but only to the extent such amounts (1) would have been includable
in Compensation if his employment had continued and (2) are paid before the
later of (a) the close of the Limitation Year in which the Member's severance
from employment occurs or (b) within 2 ½ months of such severance from
employment. Compensation shall also include amounts that are payments for
accrued bona fide sick, vacation or other leave, but only if (1) the Member
would have been able to use such leave if his employment had continued, (2) such
amounts would have been includable in Compensation if his employment





29



--------------------------------------------------------------------------------




had continued, and (3) such amounts are paid before the later of (a) the close
of the "limitation year" in which the Member's severance from employment occurs
or (b) within 2 ½ months of such severance from employment. If a Member is
absent from employment as an Employee to perform service in the uniformed
services (as defined in Chapter 43 of Title 38 of the United States Code), his
Compensation will include any differential pay, as defined in Section 1.1(x), he
receives or is entitled to receive from the Company.
(3)    For the purposes of this Section 5.7, the term "Annual Addition" means
Annual Addition as defined in Code Section 415(c)(3) and the regulations
thereunder, for any Limitation Year (which shall be the calendar year).
(4)    If a Member is covered by any other qualified defined contribution plan
(whether or not terminated) maintained by the Company or a Controlled Group
Member concurrently with the Plan, and if the Annual Addition to be made under
the Plan for the Limitation Year when combined with the annual addition to be
made under such other qualified defined contribution plan(s) would otherwise
exceed the amount that may be applied for the Member's benefit under the
limitation contained in this Section 5.7, the annual addition to be made to such
other plan(s) shall be reduced, to the extent necessary so that the limitation
in this Section 5.7 is satisfied.
(5)    If the Annual Addition to the Account of a Member in any Limitation Year
beginning on or after July 1, 2007, nevertheless exceeds the amount that may be
applied for his benefit under the limitations described in Section 5.7(a)(1),





30



--------------------------------------------------------------------------------




correction shall be made in accordance with the Employee Plans Compliance
Resolution System, as set forth in Revenue Procedure 2006-27, or any superseding
guidance.
(b)    Other Code Section 415 Provisions.
For purposes of applying the limitations set forth in Section 5.7(a), all
qualified defined contribution plans (whether or not terminated) ever maintained
by the Controlled Group shall be treated as one defined contribution plan.
Section 5.8 Excess Deferrals
(a)    Notwithstanding the foregoing provisions of this Article V, a Member's
Deferred Compensation Contributions for any taxable year of such Member shall
not exceed the dollar limitation contained in Code Section 402(g) as in effect
for such taxable year. A Member's Deferred Compensation Contributions for
purposes of this Section 5.8(a) shall include (1) any employer contribution made
under any qualified cash or deferred arrangement as defined in Code
Section 401(k) to the extent not includable in gross income for the taxable year
under Code Section 402(a)(8) (determined without regard to Code Section 402(g))
under any plan maintained by the Controlled Group, (2) any employer contribution
to the extent not includable in gross income for the taxable year under Code
Section 402(h)(1)(B) (determined without regard to Code Section 402(g)) under
any plan maintained by the Controlled Group, and (3) any employer contribution
to purchase an annuity contract under Code Section 403(b) under a salary
reduction agreement within the meaning of Code Section 3121(a)(5)(D) under any
plan maintained by the Controlled Group.





31



--------------------------------------------------------------------------------




(b)    In the event that a Member's Deferred Compensation Contributions exceed
the dollar limitation contained in Code Section 402(g) as in effect for a
Member's taxable year (hereinafter called the "excess deferrals"), such excess
deferrals (and any income allocable thereto) shall be distributed to the Member
by April 1 following the close of the taxable year in which such excess
deferrals occurred if (and only if), by March 1 following the close of such
taxable year the Member (1) allocates the amount of such excess deferrals among
the plans under which the excess deferrals were made and (2) notifies the
Committee of the portion allocated to this Plan. A Member's Deferred
Compensation Contributions for purposes of this Section 5.8(b) shall include
(1) any employer contribution made under any qualified cash or deferred
arrangement as defined in Code Section 401(k) to the extent not includable in
gross income for the taxable year under Code Section 402(a)(8) (determined
without regard to Code Section 402(g)), (2) any employer contribution to the
extent not includable in gross income for the taxable year under Code
Section 402(h)(1)(B) (determined without regard to Code Section 402(g)), and
(3) any employer contribution to purchase an annuity contract under Code
Section 403(b) under a salary reduction agreement within the meaning of Code
Section 3121(a)(5)(D). In the event that a Member allocates a portion of his
excess deferrals to his Deferred Compensation Contributions made to this Plan,
Company Contributions, if any, made with respect to such Deferred Compensation
Contributions (and any income applicable thereto) shall be applied to reduce
future Company Contributions.





32



--------------------------------------------------------------------------------




Section 5.9 Excess Deferred Compensation Contributions
(a)    Notwithstanding the foregoing provisions of this Article V,
(1)    the actual deferral percentage (as defined in Section 5.9(b)) for the
group of eligible Highly Compensated Employees for a Plan Year shall not exceed
the actual deferral percentage for all other eligible Employees for such Plan
Year multiplied by 1.25, or
(2)    the excess of the actual deferral percentage for the group of eligible
Highly Compensated Employees for such Plan Year over the actual deferral
percentage for all other eligible Employees for such Plan Year shall not exceed
two (2) percentage points, and the actual deferral percentage for the group of
eligible Highly Compensated Employees for such Plan Year shall not exceed the
actual deferral percentage for all other eligible Employees for such Plan Year
multiplied by two (2).
In determining the actual deferral percentage for any eligible Employee who is a
Highly Compensated Employee for the Plan Year, elective contributions, qualified
nonelective contributions, and qualified matching contributions (to the extent
that qualified nonelective contributions and qualified matching contributions
are taken into account in determining actual deferral percentages) made to his
accounts under any plan of the Company or a Controlled Group Member that is not
mandatorily disaggregated pursuant to Treasury Regulation §1.410(b)-7(c), as
modified by §1.401(k)-1(b)(4) (without regard to the prohibition on aggregating
plans with inconsistent testing methods contained in §1.401(k)-1(b)(4)((iii)(B)
and the prohibition on





33



--------------------------------------------------------------------------------




aggregating plans with different plan years contained in §1.410(b)-7(d)(5)),
shall be treated as if all such contributions were made to the Plan; provided,
however, that if such a plan has a plan year different than the Plan Year, any
such contributions made to the Highly Compensated Employee's accounts under the
other plan during the Plan Year shall be treated as if such contributions were
made to the Plan.
If one or more plans of the Company or a Controlled Group Member are aggregated
with the Plan for purposes of satisfying the requirements of Code Section
401(a)(4) or 410(b), then actual deferral percentages under the Plan shall be
calculated as if the Plan and such one or more other plans were a single plan.
Pursuant to Treasury Regulation §1.401(k)-1(b)(4)(v), the Company may elect to
calculate deferral percentages aggregating ESOP and non-ESOP plans. In addition,
the Company may elect to calculate deferral percentages aggregating bargained
and non-bargained plans and/or bargained plans maintained for different
bargaining units, provided that such aggregation is done on a reasonable basis
and is reasonably consistent from year to year. Plans may be aggregated under
this paragraph only if they have the same plan year and utilize the same testing
method to satisfy the requirements of Code Section 401(k).
(b)    For the purposes of this Section 5.9, the actual deferral percentage for
a specified group of eligible Employees for a Plan Year shall be the average of
the ratios (calculated separately for each eligible Employee in such group) of
(1) the amount of Deferred Compensation Contributions actually paid to the Trust
for each such eligible Employee for such Plan Year and allocated to his Accounts
no later than the last day of





34



--------------------------------------------------------------------------------




such Plan Year (including any "excess deferrals" described in Section 5.8) to
(2) the eligible Employee's compensation for such Plan Year (such ratio for an
eligible Employee being referred to as an "ADR"). For purposes of this Section
5.9(b), the term "compensation" shall mean compensation as that term is defined
in Code Section 414(s).
(c)    For the purposes of this Article V, the term "eligible" Employee or
"eligible" Highly Compensated Employee means an Employee eligible to become a
Member under the provisions of Article III; and the term Highly Compensated
Employee shall include any former Employee who had a separation year (as
hereinafter defined) prior to the Plan Year within which any determination under
this Article V is being made (a "determination year") and who was a Highly
Compensated Employee for either (1) such Employee's separation year or (2) any
determination year ending on or after the Employee's 55th birthday. The term
"separation year" shall mean the determination year during which an Employee
separates from service with a Company as determined in accordance with the
regulations issued under Code Section 414(q).
(d)    In the event that excess contributions (as such term is hereinafter
defined) are made to the Trust for any Plan Year, then, within 2‑1/2 months
following the close of such Plan Year, (1) such excess contributions (and any
earnings and Employer Contributions allocable with respect to the excess
contributions for such Plan Year) shall be distributed to the eligible Highly
Compensated Employees on the basis of the respective portions of the excess
contributions attributable to each such Employee, or (2) such excess
contributions, if elected by an eligible Highly Compensated Employee





35



--------------------------------------------------------------------------------




and if and to the extent provided in applicable regulations, shall be treated as
Regular Contributions. For the purposes of this Section 5.9(d), the term "excess
contributions" shall mean, for any Plan Year, the excess of (A) the aggregate
amount of Deferred Compensation Contributions actually paid to the Trust on
behalf of eligible Highly Compensated Employees for such Plan Year (determined
after first determining the excess contributions which are to be treated as
Regular Contributions) over (B) the maximum amount of such Deferred Compensation
Contributions permitted for such Plan Year under Section 5.8(b), determined
under the leveling method by reducing Deferred Compensation Contributions made
on behalf of eligible Highly Compensated Employees in order of the ADRs (as
defined in Section 5.9(b)) beginning with the highest of such percentages. The
total excess contributions shall then be allocated among Highly Compensated
Employees by reducing Deferred Compensation Contributions made on behalf of each
Highly Compensated Employee on the basis of the amount of Deferred Compensation
Contributions made on behalf of each Highly Compensated Employee, beginning with
the highest such amount.
(e)    Company Contributions made with respect to a Member's excess
contributions (and any income applicable thereto) shall be applied to reduce
future Company Contributions.
(f)    Notwithstanding the foregoing provisions of this Section 5.9, if
Compensation satisfies a definition of compensation as required by the safe
harbor alternative method of satisfying the actual deferral percentage test
("ADP test") as provided in Code Section 401(k)(12) (the "ADP Safe‑Harbor") for
a Plan Year and the





36



--------------------------------------------------------------------------------




other requirements for the ADP Safe‑Harbor as set forth in the Plan are met,
then the Plan complies with the ADP Safe‑Harbor and the requirements of the
foregoing provisions of this Section 5.9 shall be treated as being met with
respect to Deferred Compensation Contributions for that Plan Year. For purposes
of the immediately preceding sentence, the Company Matching Contributions
described in Section 5.3(b) (including the allocations under Section 15.3(g))
shall be the amounts required by Code Section 401(k)(12)(B) for purposes of the
ADP Safe‑Harbor.
Section 5.10 Excess Company and Regular Contributions
(a)    Notwithstanding the foregoing provisions of this Article V, the
contribution percentage (as defined in Section 5.10(b)) for the group of
eligible Highly Compensated Employees for a Plan Year shall not exceed the
greater of (1) one hundred twenty‑five percent (125%) of the contribution
percentage for all other eligible Employees or (2) the lesser of two hundred
percent (200%) of the contribution percentage for all other eligible Employees
or the contribution percentage for all other eligible Employees plus two (2)
percentage points.
In determining the contribution percentage for any eligible Employee who is a
Highly Compensated Employee for the Plan Year, matching contributions, employee
contributions, qualified nonelective contributions, and elective contributions
(to the extent that qualified nonelective contributions and elective
contributions are taken into account in determining contribution percentages)
made to his accounts under any plan of the Company or a Controlled Group Member
that is not mandatorily disaggregated pursuant to Treasury Regulation
§1.410(b)-7(c), as modified by §1.401(m)-1(b)(4)





37



--------------------------------------------------------------------------------




(without regard to the prohibition on aggregating plans with inconsistent
testing methods contained in §1.401(m)-1(b)(4)((iii)(B) and the prohibition on
aggregating plans with different plan years contained in §1.410(b)-7(d)(5)),
shall be treated as if all such contributions were made to the Plan; provided,
however, that if such a plan has a plan year different than the Plan Year, any
such contributions made to the Highly Compensated Employee's accounts under the
other plan during the Plan Year shall be treated as if such contributions were
made to the Plan.
If one or more plans of the Company or a Controlled Group Member are aggregated
with the Plan for purposes of satisfying the requirements of Code Section
401(a)(4) or 410(b), then contribution percentages under the Plan shall be
calculated as if the Plan and such one or more other plans were a single plan.
Pursuant to Treasury Regulation §1.401(m)-1(b)(4)(v), the Company may elect to
calculate contribution percentages aggregating ESOP and non-ESOP plans. In
addition, the Company may elect to calculate contribution percentages
aggregating bargained and non-bargained plans and/or bargained plans maintained
for different bargaining units, provided that such aggregation is done on a
reasonable basis and is reasonably consistent from year to year. Plans may be
aggregated under this paragraph only if they have the same plan year and utilize
the same testing method to satisfy the requirements of Code Section 401(m).
(b)    For the purposes of this Section 5.10, the "contribution percentage" for
a specified group of eligible Employees for a Plan Year shall be the average of
the ratios (calculated separately for each eligible Employee in such group) of
(1) the sum of





38



--------------------------------------------------------------------------------




the Company Contributions and Regular Contributions paid under the Plan by or on
behalf of each such eligible Employee for such Plan Year to (2) the eligible
Employee's compensation (as defined in Section 5.9(b)) for such Plan Year (such
ratio for an eligible Employee being referred to as an "ACR"). Company
Contributions in excess of 100% of the Deferred Compensation Contributions of a
Member who is not a Highly Compensated Employee for a Plan Year shall not be
used in computing such eligible Employee's contribution percentage for the Plan
Year to the extent that such Company Contributions exceed the greater of (i) 5%
of the eligible Employee's compensation for the Plan Year or (ii) the product of
two (2) times the Plan's "representative match rate" multiplied by the eligible
Employee's Deferred Compensation Contributions for the Plan Year. The Plan's
"representative match rate" is the lowest "match rate" of any eligible Employee
who is not a Highly Compensated Employee for the Plan Year in either (i) the
group consisting of half of all eligible Employees who are not Highly
Compensated Employees for the Plan Year or (ii) the group of all eligible
Employees who are not Highly Compensated Employees for the Plan Year and who are
employed by the Company or a Controlled Group Member on the last day of the Plan
Year and who make Deferred Compensation Contributions for the Plan Year,
whichever results in the greater amount. An eligible Employee's "match rate"
means the Company Contributions made on behalf of the eligible Employee for the
Plan Year divided by the eligible Employee's Deferred Compensation Contributions
for the Plan Year; provided, however, that if Company Contributions are made at
different rates for different levels of Compensation, the "match rate" shall be
determined assuming Deferred Compensation





39



--------------------------------------------------------------------------------




Contributions equal to 6% of Compensation. In the case of an Employee who also
makes Regular Contributions, the sum of the eligible Employee's Deferred
Compensation and Regular Contributions shall be substituted for his Deferred
Compensation Contributions for purposes of this paragraph.
(c)    In the event that excess aggregate contributions (as such term is
hereinafter defined) are made to the Trust for any Plan Year, then, within
2‑1/2 months following the close of such Plan Year, such excess contributions
(and any income allocable thereto for such Plan Year) shall be forfeited (if
forfeitable) and applied to reduce future Company Contributions or, if not
forfeitable, shall be distributed to the eligible Highly Compensated Employees
on the basis of the respective portions of the excess contributions attributable
to each such eligible Employee. For the purposes of this Section 5.10(c), the
term "excess aggregate contributions" shall mean, for any Plan Year, the excess
of (1) the aggregate amount of the Company Contributions and Regular
Contributions actually paid to the Trust by or on behalf of eligible Highly
Compensated Employees for such Plan Year over (b) the maximum amount of such
Company Contributions and Regular Contributions permitted for such Plan Year
under Section 5.10(a), determined under the leveling method by reducing Company
Contributions and Regular Contributions made by or on behalf of eligible Highly
Compensated Employees in order of their contribution percentages (as defined in
Section 5.10(b)) beginning with the highest of such percentages. The total
excess aggregate contributions shall then be allocated among Highly Compensated
Employees on the basis of the amount of Company Contributions and Regular
Contributions made





40



--------------------------------------------------------------------------------




by or on behalf of each Highly Compensated Employee, beginning with the highest
such amount.
(d)    The determination of excess aggregate contributions under this
Section 5.10 shall be made after (1) first determining the excess deferrals
under Section 5.8 and (2) then determining the excess contributions under
Section 5.9.
(e)    Notwithstanding the foregoing provisions of this Section 5.10, if the
requirements of the ADP Safe‑Harbor (as defined in Section 5.9(f) are met, then
the requirements set forth in Code Section 401(m)(11)(B) (the "ACP Safe‑Harbor")
shall be considered to be met, and Company Contributions under Section 5.3(b)
and any allocations under Section 15(g) shall be excluded from the requirements
of the foregoing provisions of this Section 5.10 for that Plan Year.
(f)    In applying the limitations set forth in Section 5.9 and Section 5.10,
the Committee may, at its option, utilize such testing procedures as may be
permitted under Code Sections 401(a)(4), 401(k), 401(m) or 410(b), including,
without limitation, (a) aggregation of the Plan with one or more other qualified
plans of the Controlled Group, (b) restructuring of the Plan or any other
qualified plan of the Controlled Group into one or more component plans,
(c) inclusion of qualified matching contributions, qualified nonelective
contributions or elective deferrals described in and meeting the requirements of
Treasury Regulations under Code Sections 401(k) and 401(m) to the Plan and any
other qualified plan of the Controlled Group, or (d) any permissible combination
thereof. In addition, the Committee may, at its option, limit Regular
Contributions and/or Deferred Compensation Contributions for Highly Compensated





41



--------------------------------------------------------------------------------




Employees to any extent the Committee, in its sole discretion, deems appropriate
to implement the limitations of Section 5.9 and/or Section 5.10.
Section 5.11 Miscellaneous ADP/ACP Safe Harbor Notice, Election, and
Contribution Requirements
(a)    In accordance with the requirements of Code Section 401(k)(12), within a
reasonable period before the beginning of each Plan Year the Company will
provide each eligible Employee with written notice of the Employee's rights and
obligations under the Plan, written in a manner calculated to be understood by
the average eligible Employee and otherwise meeting the requirements of Code
Section 401(k)(12)(D). If an Employee becomes eligible after the written notice
for a Plan Year has been given and does not receive the notice for that reason,
the notice must be provided no more than 90 days before the Employee becomes
eligible and not later than the date the Employee becomes eligible.
(b)    In addition to any other election periods provided under the Plan, each
eligible Employee may make or modify a deferral election during a reasonable
period following receipt of the notice described in Section 5.11(a).
(c)    A Member's accrued benefit derived from contributions to the Plan with
respect to the requirements of the ADP Safe‑Harbor (as defined in
Section 5.9(f)) and the requirements of the ACP Safe‑Harbor (as defined in
Section 5.10(e)) is nonforfeitable and may not be distributed earlier than
separation from employment, death, disability, an event described in Code
Section 401(k)(10), or, in the case of a





42



--------------------------------------------------------------------------------




profit‑sharing or stock bonus plan to which Code Section 402(e) applies, the
attainment of age 59‑1/2.
(d)    If for a Plan Year a Highly Compensated Employee for such Plan Year
participates in the Plan and another plan of the Controlled Group that is not
aggregated with the Plan for purposes of Code Section 401(a)(4) or 410(b) for
such Plan Year and that is subject to Code Section 401(k)(3) for such Plan Year,
contributions under the Plan for such Highly Compensated Employee for such Plan
Year shall be limited so that such Highly Compensated Employee shall not receive
a greater rate of matching contributions under the Plan for such Plan Year than
any Member under the Plan who is not a Highly Compensated Employee.
(e)    The provisions of this Section 5.11 shall apply notwithstanding any other
provisions of the Plan to the contrary.
(f)    The Plan documentation includes ADP testing provisions that are
applicable for any Plan Year in which the notice requirements described in Code
Section 401(k)(12)(D) are not satisfied and the Plan therefore does not satisfy
Code Section 401(k)(12). Under no circumstance does inclusion of the ADP testing
provisions relieve the Company from its obligation to make safe harbor matching
contributions to the extent otherwise required in accordance with the terms of
the Plan. If ADP testing applies because the Company did not satisfy the notice
requirements, as described above, the Company is still obligated to make safe
harbor matching contributions in accordance with the Plan provisions.





43



--------------------------------------------------------------------------------




Section 5.12 Miscellaneous ADP/ACP Testing Provisions ‑‑ The following
miscellaneous testing provisions shall apply in the circumstances described:
(a)    If the Plan provides that Employees are eligible to make Deferred
Compensation Contributions before they have satisfied the minimum age and
service requirements under Code Section 410(a)(1) and applies Code Section
410(b)(4)(B) in determining whether the cash or deferred arrangement meets the
requirements of Code Section 410(b)(1), the Committee may apply the limitations
on Deferred Compensation Contributions of Highly Compensated Employees described
in Article V either:
(1)    by comparing the actual deferral percentage of all eligible Employees who
are Highly Compensated Employees for the Plan Year to the actual deferral
percentage for the Plan Year of those eligible Employees who are not Highly
Compensated Employees and who have satisfied the minimum age and service
requirements under Code Section 410(a)(1); or
(2)    separately with respect to eligible Employees who have not satisfied the
minimum age and service requirements under Code Section 410(a)(1) and eligible
Employees who have satisfied such minimum age and service requirements.
Similarly, if the Plan provides that Employees are eligible to make or receive
Regular and/or Company Contributions before they have satisfied the minimum age
and service requirements under Code Section 410(a)(1), and applies Code Section
410(b)(4)(B) in determining whether the portion of the Plan subject to Code
Section 401(m) meets the requirements of Code Section 410(b)(1), the Committee
may apply the





44



--------------------------------------------------------------------------------




limitations on Regular and Company Contributions of Highly Compensated Employees
described in Article V either:
(1)    by comparing the contribution percentage of all eligible Employees who
are Highly Compensated Employees for the Plan Year to the contribution
percentage for the Plan Year of those eligible Employees who are not Highly
Compensated Employees and who have satisfied the minimum age and service
requirements under Code Section 410(a)(1); or
(2)    separately with respect to eligible Employees who have not satisfied the
minimum age and service requirements under Code Section 410(a)(1) and eligible
Employees who have satisfied such minimum age and service requirements.
(b)    Effective January 1, 2008, the income or loss attributable to any excess
contributions amounts that are distributed pursuant to Article V of the Plan
shall be determined for the preceding Plan Year (and not for the "gap period")
under the method otherwise used for allocating income or loss to Member's
Accounts (the "gap period" referring to the period between the close of the Plan
Year in which excess contributions were made and the date the contributions are
distributed).
(c)    The Plan shall not fail to satisfy the safe harbor testing rules for a
Plan Year if for such Plan Year the Company or a Controlled Group Member
maintains a plan under which "matching contributions" on behalf of Highly
Compensated Employees are made at a rate greater than the rate provided under
the Plan. However, the Plan shall not be deemed to have satisfied the
limitations on Deferred Compensation





45



--------------------------------------------------------------------------------




Contributions of Highly Compensated Employees for any Plan Year unless the ratio
of Company Contributions made with respect to the Deferred Compensation
Contributions (and Regular Contributions) of each Highly Compensated Employee
for the Plan Year to each such Highly Compensated Employee's Deferred
Compensation Contributions (and Regular Contributions) for the Plan Year is not
greater than the ratio of Company Contributions made with respect to Deferred
Compensation Contributions (and Regular Contributions) of each non-Highly
Compensated Employee who has made Deferred Compensation Contributions (and
Regular Contributions) for the Plan Year at the same percentage of Compensation
for the Plan Year as such Highly Compensated Employee to each such non-Highly
Compensated Employee's Deferred Compensation Contributions (and Regular
Contributions).
ARTICLE VI. INVESTMENT OF FUNDS
Section 6.1 Investment Funds
(a)    The Trust Fund shall contain investment funds ("Investment Funds" or
"Funds"), which shall include a Fund designated the "Eaton Shares Fund,"
together with the earnings thereon held, managed, invested and reinvested by the
Trustee consisting of Eaton Shares purchased by the Trustee, contributed by the
Company or released from a Suspense Account and cash or cash equivalents as
described in Section 6.5. In addition, in accordance with the Trust Agreement,
the Investment Committee shall select or establish for investment of any portion
of the Trust Fund (other than the Eaton Shares Fund) any other Fund or Funds and
may modify or eliminate any such Fund. The term Fund may include an investment
alternative such as





46



--------------------------------------------------------------------------------




a "self‑managed brokerage account," which shall be subject to any rules,
procedures and restrictions prescribed by the Committee and/or the Trustee,
including, without limitation, fees and expenses (which may be deducted from
such investment alternative and/or Accounts in the other Funds), minimum amounts
of investment in such investment(s), and any requirement that any distribution,
withdrawal or loan under the Plan shall be made only from the other Funds. In
exercising its authority to establish, modify, and eliminate Funds (other than
the Eaton Shares Fund) and investment alternatives, the Investment Committee
shall act in such manner that it shall be expected that the Plan will offer a
broad range of investment alternatives within the meaning of Department of Labor
Regulation §2550.404c‑1(b) as in effect from time to time, and the available
Funds shall satisfy the requirements of Code Section 401(a)(28)(B) with respect
to Section 15.4.
(b)    Regular Contributions, Deferred Compensation Contributions, Company
Contributions, and Eaton Retirement Contributions shall be allocated to the
Investment Funds as hereinafter set forth. Each separate Investment Fund shall
be held, managed, administered, invested, reinvested, accounted for and
otherwise dealt with as provided in the Trust Agreement.
(c)    In the event that any amount is credited to the Account of a Member for
which the Member has not given an investment direction in the manner described
in Section 6.2, including with respect to any Eaton Retirement Contribution or
Rollover Contribution, such amounts shall be invested in an Investment Fund in
accordance with procedures established by the Committee.





47



--------------------------------------------------------------------------------




Section 6.2 Investment of Member Contributions and Deferred Compensation
Contributions
(a)    Each Member may elect upon enrollment, or thereafter not more frequently
than once each day, upon notice to the Committee, that, as soon as reasonably
practicable thereafter, his future Regular Contributions and Deferred
Compensation Contributions made on his behalf, if any, shall all be invested
entirely in one of the Funds or in any of the Funds in any combination of whole
percentages.
(b)    Not more frequently than once each day, a Member may direct that his
existing Accounts attributable to his Regular Contributions and Deferred
Compensation Contributions made on his behalf be reallocated among the Funds in
a manner consistent with the requirements of Section 6.2(a).
(c)    Notwithstanding the provisions of Section 6.2(a) and Section 6.2(b),
investment elections by Members under this Section 6.2 shall be subject to such
restrictions as the Committee and/or Investment Committee shall from time to
time prescribe. In exercising its authority with respect to such restrictions,
the Committee and/or Investment Committee shall act in such manner that it shall
be expected that the Plan will offer a broad range of investment alternatives
within the meaning of Department of Labor Regulation §2550.404c‑1(b) as in
effect from time to time and provide an opportunity for a Member to exercise
control over assets in his individual account within the meaning of Department
of Labor Regulation §2550.404c‑1(b) as in effect from time to time.





48



--------------------------------------------------------------------------------




Section 6.3 Investment of Company Contributions and Eaton Retirement
Contributions
(a)    Company Matching Contributions and Eaton Retirement Contributions on
behalf of a Member (not including any Eaton Shares allocated and credited to the
Member's Account under Section 15.3 with respect to ESOP Allocation Periods)
initially shall be invested in the same manner as such Member's Regular
Contributions and Deferred Compensation Contributions for the applicable
contribution period are invested in accordance with Section 6.2(a). Not more
frequently than once each day, a Member may direct that his existing Accounts
attributable to Company Matching Contributions on behalf of such Member (not
including any Eaton Shares allocated and credited to the Member's Account under
Section 15.3 with respect to ESOP Allocation Periods) and Eaton Retirement
Contributions be transferred between or among the Funds in a manner consistent
with the requirements of Section 6.2.
(b)    Eaton Shares allocated and credited to a Member's Account under
Section 15.3 with respect to ESOP Allocation Periods ending after December 31,
2001 shall be invested in accordance with Section 15.3. Not more frequently than
once each day, a Member may direct that his existing Accounts attributable to
Eaton Shares allocated and credited to the Member's Account under Section 15.3
with respect to ESOP Allocation Periods ending after December 31, 2001 be
transferred between or among the Funds in a manner consistent with the
requirements of Section 6.2.
Section 6.4 Charges and Credits to Accounts ‑‑ Except as otherwise provided in
Section 15.3, each Member's Company Contribution Account will be





49



--------------------------------------------------------------------------------




charged with any cash or other assets allocated to his Company Contributions
Account and used by the Trustee to purchase Eaton Shares or to release Eaton
Shares from a Suspense Account. Any Eaton Shares so purchased or released will
be allocated to the Members' Company Contributions Accounts in the same
proportions as those contributions were allocated. If Eaton Shares are acquired
from a Member's Company Contributions Account to provide for distributions, his
Account will be credited with the cash or other assets used to acquire the Eaton
Shares.
Section 6.5 Investment of Income Received; Cash Balances ‑‑ Subject to the
provisions of Section 15.3, interest, cash dividends, shares dividends and
capital gains of the Funds shall be held, invested and reinvested in the same
Fund from which they were derived, provided that the Trustee may maintain, or an
Investment Adviser may direct the maintenance, in cash or short‑term securities
of such part of the assets of each Fund as in its sole discretion it shall deem
necessary or desirable to accomplish the purposes of the Plan.
Section 6.6 Investment Values and Decisions; Exercise of Investment Discretion
(a)    Each Member shall assume all risk in connection with any decrease in the
market value of any investment in the respective Funds in which he participates,
and such Funds shall be the sole source of all payments to be made under the
Plan from his Accounts.
(b)    Neither any Company, the Committee, the Investment Committee, the
Trustee, nor any officer or employee of any of them is authorized to advise a





50



--------------------------------------------------------------------------------




Member as to the manner in which contributions to the Plan and income thereon
should be invested and reinvested. The election of the Fund or Funds in which a
Member participates is his sole responsibility, and the fact that designated
Funds are available to Members for investment shall not be construed as a
recommendation for the investment of contributions hereunder in all or any of
such Funds.
(c)    Any decision by a Member to invest in any Fund pursuant to this
Article VI shall constitute an exercise of control over the assets allocated to
his Accounts by such Member (to the extent of such exercise of control) within
the meaning of Section 404(c) of ERISA, and each Member who so exercises such
control shall by such exercise, release and agree, on his behalf and on the
behalf of his heirs and beneficiaries, to indemnify and hold harmless the
Trustee, each Company, the Investment Committee and the Committee, and any
officer or employee of any of them, from and against any claim, demand, loss,
liability, cost or expense (including reasonable attorney's fees) caused by or
arising out of such exercise, including without limitation any diminution in
value or losses incurred from such exercise.
Section 6.7 Diversification of Eaton Shares ‑‑ The provisions of this Section
6.7 shall apply to any investment in the Eaton Shares Fund so long as Eaton
Shares are publicly traded or treated as publicly traded under Code Section
401(a)(35). Notwithstanding any other provision of the Plan to the contrary, a
Member whose Accounts are invested, in whole or in part, in the Eaton Shares
Fund shall be permitted to divest such investments and re-invest such Accounts
in other Investment Funds provided under the Plan. The Plan shall offer at least
three Investment Fund options as





51



--------------------------------------------------------------------------------




alternatives to the Eaton Shares Fund. Each such alternative Investment Fund
shall be diversified and shall have materially different risk and return
characteristics. The Committee shall notify each eligible Member of his
diversification rights no later than 30 days prior to the date he is first
eligible to divest his investment in the Eaton Shares Fund, which shall describe
the importance of diversifying the investment of retirement assets. The Plan
shall not be treated as meeting the requirements of this Section 6.7 if the Plan
imposes any restrictions or conditions on investment in the Eaton Shares Fund
that do not also apply to investment in the other Investment Funds.
ARTICLE VII. CREDITS AND ACCOUNTS
Section 7.1 Credits ‑‑ As of each Valuation Date any increase or decrease in the
fair market value of each Fund since the prior Valuation Date, and all income of
such Fund for such period shall be credited to or deducted from the Accounts in
the same proportion that the respective amount of each Account in such Fund
bears to the total amount of such Fund as of such prior Valuation Date.
Notwithstanding the immediately preceding sentence or any other provision of the
Plan, some or all of the Funds may be administered and accounted for on a share
basis or on a unitized basis, as determined by the Committee.
Section 7.2 Accounts ‑‑ An individual record of the Accounts of each Member
shall be maintained by the Committee, and each Member shall receive regular
statements setting forth the status of his Accounts, reflecting the distribution
among the Funds of the Member's Accounts, and the respective market values
thereof or, if share accounting is being utilized, the number of shares therein.





52



--------------------------------------------------------------------------------




ARTICLE VIII. SERVICE AND VESTING
Section 8.1 Special Definitions
‑‑ For purposes of this Article VIII, the following terms have the following
meanings:
(a)    The "employment commencement date" of an Employee means the date he first
completes an Hour of Service, as described in Section 8.2.
(b)    The "reemployment commencement date" of an Employee means the first date
following a service break on which he again completes an Hour of Service as
described in Section 8.2.
(c)    The "severance date" of an Employee means the date on which he retires,
dies, or his employment with the Company and Controlled Group Members is
otherwise terminated, provided, however, that if he terminates employment with
or is absent from work with the Company and Controlled Group Members on account
of service with the armed forces of the United States, he shall not incur a
severance date if he is eligible for reemployment rights under the Uniformed
Services Employment and Reemployment Rights Acts of 1994 and he returns to work
with the Company or a Controlled Group Member within the period during which he
retains such reemployment rights, but, if he does not return to work within such
period, his severance date shall be the earlier of the date which is one year
after his absence commenced or the last day of the period during which he
retains such reemployment rights.
Section 8.2 Crediting Hours of Service ‑‑ An Employee shall be credited with an
Hour of Service for each hour for which is he is paid, or entitled to





53



--------------------------------------------------------------------------------




payment, for the performance of duties for an Employer or any Controlled Group
Member. Except as otherwise specifically provided with respect to predecessor
employers, Hours of Service shall not be credited for employment with a
corporation or business prior to the date such corporation or business becomes a
member of the Controlled Group. For purposes of this Section 8.2, in the case of
an Employee who was employed by Cooper (as defined in Section 5.5(b)(2)) on
November 29, 2012, Hours of Service shall be credited for service with Cooper
prior to that date.
Section 8.3 Crediting of Vesting Service ‑‑ An Employee shall be credited with
Vesting Service for the aggregate of the periods of time between his employment
commencement date or any reemployment commencement date and the severance date
that next follows such employment commencement date or reemployment commencement
date; provided, however, that an Employee who has a reemployment commencement
date within the 12-consecutive-month period following the earlier of the first
date of his absence or his severance date shall be credited with continuous
service for the period between his severance date and reemployment commencement
date.
Section 8.4 Vesting of Accounts ‑‑ A Member's Company Contribution Account,
Deferred Compensation Account, and Regular Account shall be nonforfeitable at
all times. A Member's Eaton Retirement Contribution Account shall become vested
in accordance with the provisions of Section 5.6(c). Special vesting provisions
relating to Accounts affected by mergers or transfers are set forth in Article
XX.







54



--------------------------------------------------------------------------------




ARTICLE IX. LOANS TO MEMBERS
Section 9.1 Loan Program ‑‑ In accordance with Section 12.2, the Committee is
hereby designated as the Named Fiduciary with authority and responsibility to
approve or deny loans and, except as provided in Section 9.4, collect unpaid
loans in accordance with this Article IX. Subject to such uniform and
nondiscriminatory rules as the Committee may establish and to the provisions of
this Article, the Committee may in its discretion direct the Trustee to make a
loan to a Member from any of his Accounts in the Trust Fund, except for his
Eaton Retirement Contribution Account and his Savings Plan Individual Retirement
Account, if any, under Article XXIII ("SPIRA") and except for amounts
representing Company Contributions for the previous twenty‑four (24) months. For
each Member for whom a loan is authorized, the Committee shall establish a
separate Investment Fund (hereinafter in this Article called his "Separate
Investment Fund"), from which such loan shall be made. Unless the Committee
directs otherwise, such Separate Investment Fund shall be funded by a pro rata
liquidation of the Member's interests in each of the Funds; and payments of
interest and repayments of principal shall be allocated to the Member's Accounts
and invested in one or more of the Funds in accordance with procedures
established by the Committee. Each such loan shall be in an amount which is not
less than $1,000, and which, when added to the outstanding balance of any other
loan or loans to the Member from all qualified employer plans (as defined in
Code Section 72(p)(4)) of the Controlled Group, does not exceed the lesser of
(a) $50,000, reduced by the excess, if any, of (i) the highest outstanding
balance of loans from the Plan during the one‑year period





55



--------------------------------------------------------------------------------




ending on the day before the date on which such loan was made, over (ii) the
outstanding balance of loans from the Plan on the date on which such loan was
made or (b) 50% of the amount of such Member's vested Account, except for his
Eaton Retirement Contribution Account and SPIRA, determined as of the Valuation
Date coinciding with or next preceding the date the loan is made.
Section 9.2 Certain Conditions ‑‑ As a condition to the receipt of any loan
pursuant to Section 9.1, (a) a Member shall have and maintain in his Separate
Investment Fund an amount (including any promissory note referred to in
Section 9.3) not less than the total amount of such loan, and (b) to the extent
(if any) that Code Section 401(a)(11) applies to a Member's Account at the time
a Member's Account is used to secure a loan, the spouse of the Member, who is
married at the time the loan is made, consents (in the manner described in
Section 2.1(iii)) to the loan and to the use of the Member's Account as security
for the loan. To the extent prescribed by the Committee, any limitation or
restriction otherwise applicable to investment changes shall not be applicable
to any investment change made by a Member to satisfy the condition specified in
clause (a) of this Section 9.2.
Section 9.3 Certain Standards and Requirements ‑‑ Loans made pursuant to
Section 9.1, (a) shall be made available to all Members on a reasonably
equivalent basis, (b) shall not be made available to highly compensated Members,
officers or shareholders in a percentage amount greater than the percentage
amount made available to other Members, (c) shall be secured by the Member's
Account and such other collateral as the Committee may require and (d) shall be
evidenced by a





56



--------------------------------------------------------------------------------




promissory note executed by the Member which provides for a reasonable rate of
interest as determined by the Committee and for repayment in substantially equal
installments not less frequently than quarterly (i) within a specified period of
time, which shall not extend beyond five (5) years from the date the loan is
made unless the loan proceeds are used to acquire a dwelling unit which within a
reasonable time is to be used (determined at the time the loan is made) as the
principal residence of the Member, in which case the repayment period may be
extended for up to ten (10) years from the date the loan is made, and (ii) upon
such other terms and conditions as the Committee may determine including
provision that (A) the loan shall be repaid pursuant to authorization by the
Member of equal deductions from his Compensation (or pursuant to other payment
methods permitted by the Committee in the event the Member is not receiving
Compensation) over the repayment period sufficient to amortize fully the loan
within the repayment period, (B) the loan shall be prepayable in whole (but not
in part) at any time without penalty and (C) before any distribution or
withdrawal is made from the Member's Account the loan shall be prepaid to the
extent necessary in order that the then outstanding balance of the loan shall
not exceed the amount which could be loaned under the limitations of Code
Section 72(p) after reflecting such distribution or withdrawal. Pursuant to loan
procedures approved by the Committee the repayment period may be adjusted
consistently with regulatory guidance.
Section 9.4 Default and Collection ‑‑ Notwithstanding any other provision of the
Plan to the contrary, (a) a loan made pursuant to Section 9.1 shall be a first
lien against the Member's Account and any amount of principal or interest due
and





57



--------------------------------------------------------------------------------




unpaid thereon shall be deducted by the Trustee at the direction of the
Committee from such Account before the payment of any portion thereof under the
provisions of Article X or Article XI to the Member or his Beneficiary, and
(b) in the event a loan is not repaid in full within the period of time
specified in the promissory note executed by him as hereinabove provided (or in
the event of a default by a Member which, under the provisions of such
promissory note, accelerates the payment of principal and interest on a loan),
the Trustee shall be authorized at the direction of the Committee to deduct the
then unpaid principal and interest on such loan from the Member's Account;
provided, however, that no such deduction shall be made from his Account until
such time as he becomes entitled to receive such part of his Account under the
provisions of Article X or Article XI, and (c) the Committee, in its discretion,
may direct the Trustee to take such action as the Committee may reasonably
determine, including the demand for repayment of the loan and, subject to the
provisions of the Trust Agreement, the institution of legal action to enforce
collection of any balance due from the Member, and (d) in the event the
Committee fails or refuses for any reason to direct the Trustee as provided in
sub‑paragraph (c) above or if the Trustee otherwise reasonably concludes that
the collectability of a loan hereunder is in jeopardy, the Trustee is
authorized, after reasonable notice to the Committee, to take such action as it
may reasonably determine to enforce repayment and satisfaction of the loan.
Section 9.5 Deceased Member ‑‑ If a Member dies with an outstanding loan and
with his surviving spouse as Beneficiary, the Beneficiary may repay the entire





58



--------------------------------------------------------------------------------




loan balance or may make payments with coupons in accordance with the procedures
established by the Committee.
ARTICLE X. WITHDRAWALS DURING EMPLOYMENT
Section 10.1 Withdrawals ‑‑ Subject to the rights of Members under Section 15.4,
upon notice to the Committee a Member may elect to make a withdrawal from his
Regular Account, Company Contribution Account or Deferred Compensation Account
upon the conditions set forth below. The withdrawal may include one or more of
the following steps, which must be made in sequence. In each instance the amount
of contributions or earnings withdrawn shall be limited to the value thereof as
of the Valuation Date applicable to such withdrawal under uniform rules of the
Committee.
Step 1 ‑‑ withdrawal of all or a portion of the Member's Regular Account which
is attributable to Matched or Unmatched Regular Contributions made prior to
1987;
Step 2 ‑‑ withdrawal of the entire amount available under Step 1 plus all or a
portion of the Member's Unmatched Regular Contributions made after 1986;
Step 3 ‑‑ withdrawal of the entire amount available under Step 2 plus all or a
portion of the Member's Matched Regular Account which is attributable to Regular
Contributions made after 1986;
Step 4 ‑‑ withdrawal of the entire amount available under Step 3, plus all or a
portion of the Member's Rollover Account (as described in Section 22.3), if any,
or SPIRA (as described in Article XXIII), if any;





59



--------------------------------------------------------------------------------




Step 5 ‑‑ withdrawal of the entire amount available under Step 4, plus all or a
portion of the Member's Company Contribution Account, except that the portion of
such Account attributable to Company Matching Contributions under Section 5.3(b)
(and the earnings thereon) with respect to Compensation paid (or that in the
absence of the Plan would be paid) after December 31, 2001 may not be withdrawn
unless the Member is at least 59‑1/2 years old, and allocations to a Member
under Section 15.3(g) with respect to ESOP Allocation Periods ending after
December 31, 2001 may not be withdrawn unless the Member is at least 59‑1/2
years old;
Step 6(a) ‑‑ in the event a Member is at least 59‑1/2 years old on the date of
withdrawal, withdrawal of the entire amount available under Step 5, plus all or
a portion of the Member's Deferred Compensation Account;
Step 6(b) ‑‑ Except in the case of a Member who is at least 59-1/2 years old on
the date of withdrawal, Step 5 is subject to the requirement that any portion of
such Account attributable to Company Contributions (and the earnings thereon)
made within twenty-four (24) months preceding the date of such withdrawal may
not be withdrawn.
A Member may not make a withdrawal from his Eaton Retirement Contributions
Account.
Section 10.2 Hardship Withdrawals ‑‑ Upon the application of any Member who has
complied with the sequence of withdrawal requirements under Section 10.1, the
Committee, in accordance with a uniform, nondiscriminatory policy,





60



--------------------------------------------------------------------------------




shall, if the withdrawal satisfies (a) and (b) below, permit such Member to
withdraw for Hardship all or a portion of the amounts then credited to his or
her Deferred Compensation Account.
(a)    Immediate and Heavy Financial Need. A withdrawal is on account of
Hardship only if made on account of an immediate and heavy financial need of the
Member and in an amount necessary to meet that need. The determination of
whether or not the Member has an immediate and heavy financial need, and the
withdrawal is necessary, as outlined in subparagraph (b), to satisfy such
financial need, is to be made in accordance with nondiscriminatory and objective
standards set forth in the Plan. A financial need shall not fail to be immediate
and heavy merely because such need was reasonably foreseeable or voluntarily
incurred by the Member. A withdrawal will be deemed to be made on account of an
immediate and heavy financial need of the Member if the withdrawal is on account
of any one of items (1) through (7) below:
(1)    Expenses previously incurred by or necessary for the Member, the Member's
spouse, or any dependent of the Member (as defined in Code Section 152, without
regard to subsections (b)(1), (b)(2) and (d)(1)(B) thereof) to obtain medical
care deductible under Code Section 213(d), determined without regard to whether
the expenses exceed any applicable income limit;
(2)    Costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Member;
(3)    Payment of tuition, related educational fees, and room and board expenses
for the next 12 months of post‑ secondary education for the Member,





61



--------------------------------------------------------------------------------




or the Member's spouse, child, or other dependent (as defined in Code Section
152, without regard to subsections (b)(1), (b)(2) and (d)(1)(B) thereof);
(4)    Payments necessary to prevent the eviction of the Member from his
principal residence or foreclosure on the mortgage on the Member's principal
residence;
(5)    Payment of funeral or burial expenses for the Member's deceased parent,
spouse, child, or dependent (as defined in Code Section 152, without regard to
subsection (d)(1)(B) thereof);
(6)    Expenses for the repair of damage to the Member's principal residence
that would qualify for a casualty loss deduction under Code Section 165
(determined without regard to whether the loss exceeds any applicable income
limit); or
(7)    Any other item specified by the Commissioner of the Internal Revenue
Service, in regulations, revenue rulings, notices, or other documents of general
applicability, to constitute a deemed immediate and heavy financial need.
(b)    Distribution Necessary to Satisfy an Immediate and Heavy Financial Need.
A Hardship withdrawal will not be treated as necessary to satisfy an immediate
and heavy financial need of a Member to the extent that the amount of the
withdrawal is in excess of the amount required to relieve the financial need, or
to the extent that such need may be satisfied from other sources that are
reasonably available to the Member. This determination is to be made by the
Committee on the basis of all relevant facts and circumstances. A Member making
an application for a Hardship





62



--------------------------------------------------------------------------------




withdrawal shall have the burden of presenting to the Committee evidence of the
necessity of the withdrawal to satisfy the immediate and heavy financial need,
and the Committee shall not permit withdrawal for Hardship without first
receiving such evidence. A withdrawal generally may be treated as necessary to
satisfy a financial need if the Committee reasonably relies upon the Member's
representation that the need cannot be relieved through the following sources:
(1)    reimbursement or compensation by insurance or otherwise;
(2)    reasonable liquidation of the Member's assets, to the extent that such
liquidation itself would not cause an immediate and heavy financial need (For
this purpose, the Member's resources shall be deemed to include those assets of
his or her spouse and minor children that are reasonably available to the
Member);
(3)    cessation of the Member's Regular and Deferred Compensation Contributions
under the Plan;
(4)    other distributions or nontaxable loans from the Plan or any other plans
maintained by the Company or from plans maintained by any other employer; or
(5)    borrowing from commercial sources on reasonable commercial terms.
Additionally, a distribution generally may be treated as necessary to satisfy a
financial need if it complies with guidelines established by the Commissioner of
the Internal Revenue Service through the publication of revenue rulings, notices
and other





63



--------------------------------------------------------------------------------




documents of general applicability. A withdrawal pursuant to this Section 10.2
shall result in a six (6) month suspension of the Member's Regular Contributions
and Deferred Compensation Contributions made on the Member's behalf.
Section 10.3 Time and Form of Withdrawal Distributions ‑‑ Distributions of
withdrawals shall be made all in cash except that distributions of withdrawals
from the Eaton Shares Fund shall be made all in cash or all in whole Eaton
Shares, as the Member elects, as soon as practicable after the procedural
requirements established by uniform rule of the Committee can be met. Any whole
Eaton Shares distributed shall be of Value equal to the amount that would
otherwise be distributed in cash determined as of the Valuation Date established
for such withdrawal under uniform rules established by the Committee. Cash
distributions shall be based upon the amount to the credit of the Member's
Accounts as of a Valuation Date established for such withdrawal under uniform
rules established by the Committee.
Section 10.4 Other Withdrawals ‑‑ In the event that amounts held in a Member's
Account were transferred to the Plan from another plan which at the time of such
transfer were subject to in-service withdrawal rights protected by Code
Section 411(d)(6), such withdrawal rights shall continue to be available under
the Plan.
Section 10.5 HEART Act Reservist Withdrawals ‑‑ Notwithstanding any other
provision of the Plan to the contrary, in accordance with procedures established
by the Committee and subject to the provisions of this Section 10.5, a Member
who is a member of a reserve component (as defined in Section 101 of Title 37 of
the United States Code), who has been on active duty for a period of at least 30





64



--------------------------------------------------------------------------------




days, may apply for a withdrawal in an amount from his Account that is
attributable to Deferred Compensation Contributions. Any distribution made
pursuant to this Section 10.5 must be made during the period beginning on the
30th day of active duty and ending on the close of his active duty period.
Further, for a period of at least six (6) months after his receipt of the
withdrawal, such Member's Regular Contributions and Deferred Compensation
Contributions are suspended and the Member shall be prohibited, under the terms
of an otherwise legally enforceable agreement, from making elective
contributions, including after-tax contributions, to all other plans maintained
by the Company. For this purpose, the phrase "plans maintained by the Company"
means all qualified and nonqualified plans of deferred compensation maintained
by the Company or any Controlled Group Member, including a cash or deferred
arrangement that is part of a cafeteria plan within the meaning of Code Section
125 and also includes a stock option, stock purchase, or similar plan maintained
by the Employer or any Controlled Group Member.
Section 10.6 Qualified Reservist Withdrawals ‑‑ Notwithstanding any other
provision of the Plan to the contrary, in accordance with procedures established
by the Committee and subject to the provisions of this Section 10.6, a Member
who is a member of a reserve component (as defined in Section 101 of Title 37 of
the United States Code) who is ordered or called to active duty for a period in
excess of 179 days, or for an indefinite period, may apply for a withdrawal in
an amount from his Account that is attributable to Deferred Compensation
Contributions. Any distribution made to a Member pursuant to this Section 10.6
must be made during the period beginning on the





65



--------------------------------------------------------------------------------




date of his order to call to active duty and ending on the close of his active
duty period. As provided under Code Section 72(t)(2)(G), such a withdrawal is
not subject to the 10% penalty on early distributions.
ARTICLE XI. SETTLEMENT AFTER TERMINATION OF EMPLOYMENT
Section 11.1 In General ‑‑ Upon termination of employment a Member's Accounts
shall be settled in accordance with the following provisions:
(a)    Distributions of $5,000 or less. If the total value of the vested
Accounts (including SPIRA) of a Member or Beneficiary is $5,000 or less,
distribution thereof shall be made to such Member or Beneficiary as soon as
administratively practicable in a single lump sum in cash or in cash and in
whole Eaton Shares to the extent his Accounts are then invested in the Eaton
Shares Fund, as elected by the Member. In the absence of such election,
distribution shall be made in a lump sum in cash.
In the event of a "mandatory distribution" greater than $1,000 in accordance
with the foregoing provisions of this Section 11.1(a), if the Member does not
elect to have such distribution paid directly to an eligible retirement plan
specified by the Member in a direct rollover or to receive the distribution
directly, then the Committee will pay the distribution in a direct rollover to
an individual retirement plan designated by the Committee. A "mandatory
distribution" means any distribution made to a Member without the Member's
consent that is made before the Member attains the later of age 62 or his normal
retirement date. Distribution to a Member's surviving spouse or to





66



--------------------------------------------------------------------------------




an alternate payee under a qualified domestic relations order or to a nonspouse
beneficiary is not a "mandatory distribution" for purposes of this
Section 11.1(a).
(b)    Distributions in Excess of $5,000. If the total value of the vested
Accounts (including SPIRA) of a Member or Beneficiary exceeds $5,000,
distribution shall be made in accordance with the other applicable sections of
this Article XI.
Section 11.2 Retirement or Disability ‑‑ Upon a Member's Retirement or
Disability, the Member (or, in the case of incompetency, the Member's legal
representative if one has been appointed) may by notice to the Committee select
distribution of his vested Accounts in accordance with one of the following
methods:
(i)    a lump‑sum distribution of the entire value of the Member's vested
Accounts; or
(ii)    such amount of the Member's vested Accounts as the Member from time to
time shall elect and in such manner as shall be prescribed (from time to time)
by the Committee.
Distribution of a Member's vested Account under method (i) or (ii) above will be
made in cash, or in cash and in whole Eaton Shares to the extent his Accounts
are then invested in the Eaton Shares Fund, as elected by the Member. In the
absence of such election, distribution shall be made in cash. The settlement
will be based upon the amount to the credit of the Member's vested Accounts as
of a Valuation Date established in accordance with procedures adopted by the
Committee. The distribution shall commence as soon as reasonably practicable
following the date specified in the





67



--------------------------------------------------------------------------------




Member's notice, which may be the last day permitted for distribution under
Section 11.5.
Section 11.3 Death ‑‑ In the event of the death of a Member prior to the
Member's Required Beginning Date as determined under Section 11.5, the complete
distribution of his vested Accounts shall be made to his Beneficiary within
five (5) years after the Member's death, in a lump sum or in periodic, partial
withdrawals as elected by the Beneficiary by written notice to the Committee;
provided, however, that such five (5) year requirement shall not apply if the
Beneficiary has been designated in writing by the Member, and if the
distribution method elected by the Beneficiary will result in the complete
distribution (in accordance with Treasury Regulations) of the Member's vested
Accounts over a period not extending beyond the life expectancy of such
Beneficiary. The distribution shall commence as soon as reasonably practicable
following notice by the Beneficiary to the Committee requesting such
distribution. If, following the death of the Member, the Beneficiary has not,
within a reasonable time as determined by the Committee, prior to the last day
of the year following the year that includes the Member's date of death, elected
a distribution commencing no later than the last day of the year following the
year that includes the Member's date of death and a method of distribution that
satisfies the distribution requirements described above, distribution shall be
made in a lump sum on the last day of the year following the year that includes
the Member's date of death. In the event of the death of a Member after the
Member's Required Beginning Date as determined under Section 11.5, the vested
Accounts of such Member shall be distributed to the Member's Beneficiary as
described above in





68



--------------------------------------------------------------------------------




this Section 11.3 and in accordance with Treasury Regulations, except that the
distribution method shall provide for distribution at least as rapidly as under
the method of distribution being made to the Member as of the date of the
Member's death. Distribution of the Member's Accounts will be made in cash, or
in cash and in whole Eaton Shares to the extent his Accounts are then invested
in the Eaton Shares Fund, as elected by the Beneficiary. In the absence of such
election, distribution shall be made in cash. A Beneficiary shall be treated as
a Member for purposes of Section 6.2(b), Section 6.3(b), Section 6.3(c),
Section 15.3(d), and Section 15.5.
Section 11.4 Other Termination ‑‑ If a Member's employment is terminated other
than by Retirement, Disability or death, the Member (or, in the case of
incompetency, the Member's legal representative if one has been appointed) may
by notice to the Committee select distribution of his vested Accounts in
accordance with one of the following methods:
(i)    a lump‑sum distribution of the entire value of the Member's vested
Accounts; or
(ii)    such amount of the Member's vested Accounts as the Member from time to
time shall elect and in such manner as shall be prescribed (from time to time)
by the Committee.
Distribution of a Member's vested Account under method (i) or (ii) above will be
made in cash, or in cash and in whole Eaton Shares to the extent his Accounts
are then invested in the Eaton Shares Fund, as elected by the Member. In the
absence of such election, distribution shall be made in cash. The settlement
will be based upon





69



--------------------------------------------------------------------------------




the amount to the credit of the Member's vested Accounts as of a Valuation Date
(established in accordance with procedures adopted by the Committee). The
distribution shall commence as soon as reasonably practicable following the date
specified in the Member's notice.
Section 11.5 Value and Timing of Distributions
(a)    The provisions set forth in this Section 11.5 will supersede any
conflicting provisions of Articles XI or XXV.
(b)    Any whole Eaton Shares distributed under this Article XI shall be of
Value equal to the amount that would otherwise be distributed in cash determined
as of the Valuation Date established for such purpose under uniform rules
established by the Committee. Cash distributions shall be based upon the amount
to the credit of the Member's vested Accounts as of a Valuation Date established
for such purpose under uniform rules established by the Committee.
(c)    Notwithstanding any other provision of the Plan to the contrary,
distribution of a Member's entire interest in his vested Account shall commence
no later than the earlier of:
(i)    unless the Member elects a later date (with the failure of the Member to
file an application for distribution being treated as an election to postpone
distribution), 60 days after the close of the Plan Year in which (i) the
Member's 65th birthday occurs, (ii) the 10th anniversary of the year in which he
commenced participation in the Plan occurs, or (iii) his termination of
employment occurs, whichever is latest; or





70



--------------------------------------------------------------------------------




(ii)    the April 1st following the close of the calendar year in which he
attains age 70½, whether or not his termination of employment date has occurred,
except that if a Member is not a five‑percent owner (as defined in Code
Section 416), with respect to any Plan Year ending in the calendar year in which
he attained age 70½, distribution of such Participant's vested interest in his
Accounts shall, at the election of the Participant, commence no later than the
April 1st following the close of the calendar year in which he attains age 70½
or retires, whichever is later (referred to herein as the Member's "Required
Beginning Date").
Distributions required to commence under this Section 11.5(c) shall be made in
accordance with Code Section 401(a)(9) and regulations issued thereunder,
including the minimum distribution incidental benefit requirements, as further
set forth in Section 11.9.
(d)    If the amount of a distribution required to begin on a date determined
under the applicable provisions of the Plan cannot be ascertained by such date,
or if it is not possible to make such payment on such date because the Committee
has been unable to locate a Member or Beneficiary after making reasonable
efforts to do so, a payment retroactive to such date may be made no later than
60 days after the earliest date on which the amount of such payment can be
ascertained or the date on which the Member or Beneficiary is located (whichever
is applicable).
Section 11.6 Separate Accounting for Non-Vested Amounts ‑‑ If as of a Member's
employment termination date the Member's vested interest in his Eaton





71



--------------------------------------------------------------------------------




Retirement Contributions Account is less than 100 percent, that portion of his
Eaton Retirement Contributions Account that is not vested shall be accounted for
separately from the vested portion and shall be disposed of as provided in
Section 11.7. If prior to such employment termination date the Member received a
distribution under the Plan and the non-vested portion of his Eaton Retirement
Contributions Account was not forfeited as provided in Section 11.7 or, if
forfeited, was restored as provided in Section 11.9, his vested interest in his
Eaton Retirement Contributions Account shall be an amount ("X") determined by
the following formula:
X = P(AB + D) – D
For purposes of the formula:
P =
The Member's vested interest in his Eaton Retirement Contributions Account on
the date distribution is to be made.

AB =
The balance of the Member's Eaton Retirement Contributions Account as of the
Valuation Date immediately preceding the date distribution is to be made.

D =
The amount of all prior distributions from the Member's Eaton Retirement
Contributions Account.

Section 11.7 Disposition of Non-Vested Amounts ‑‑ That portion of a Member's
Eaton Retirement Contributions Account that is not vested upon the occurrence of
his employment termination date shall be disposed of as follows:
(a)    If the Member has no vested interest in his Account upon the occurrence
of his employment termination date or his vested interest in his Account as





72



--------------------------------------------------------------------------------




of the date of distribution does not exceed $1,000, resulting in the
distribution or deemed distribution to the Member of his entire vested interest
in his Account, the non-vested balance in the Member's Eaton Retirement
Contributions Account shall be forfeited and his Account closed as of (i) the
Member's employment termination date, if the Member has no vested interest in
his Account and is therefore deemed to have received distribution on that date,
or (ii) the date actual distribution is made to the Member.
(b)    If the Member's vested interest in his Account exceeds $1,000 and the
Member is eligible for and consents in writing to a single sum payment of his
vested interest in his Account, the non-vested balance in the Member's Eaton
Retirement Contributions Account shall be forfeited and his Account closed as of
the date the single sum payment occurs, provided that such distribution is made
because of the Member's employment termination date. A distribution is deemed to
be made because of a Member's employment termination date if it occurs prior to
the end of the second Plan Year beginning on or after the Member's employment
termination date.
(c)    If neither Section 11.7(a) nor 11.7(b) is applicable, the non-vested
balance in the Member's Eaton Retirement Contributions Account shall continue to
be held in such Account and shall not be forfeited until the last day of the
5-year period beginning on his employment termination date, provided that the
Member is not reemployed by the Company or a Controlled Group Member prior to
that date.
Section 11.8 Treatment of Forfeited Amounts ‑‑ Whenever the non-vested balance
of a Member's Eaton Retirement Contributions Account is forfeited





73



--------------------------------------------------------------------------------




during a Plan Year in accordance with the provisions of Section 11.7, the amount
of such forfeiture shall be applied against the Company's contribution
obligations for the Plan Year or any subsequent Plan Year or, at the Company’s
election, applied to pay Plan expenses.
Section 11.9 Recrediting of Forfeited Amounts ‑‑ A former Member who forfeited
the non-vested portion of his Eaton Retirement Contributions Account in
accordance with the provisions of Section 11.7(a) or 11.7(b) and who is
reemployed by the Company or a Controlled Group Member shall have such forfeited
amounts recredited to a new Account in his name, without adjustment for interim
gains or losses experienced by the Trust, if he returns to employment with the
Company or a Controlled Group Member before the end of the five-year period
beginning on the date he received, or is deemed to have received, distribution
of his Account. Funds needed in any Plan Year to recredit the Account of a
Member with the amounts of prior forfeitures in accordance with the preceding
sentence shall come first from forfeitures that arise during such Plan Year, and
then from the Company by way of a separate contribution.
Section 11.10 Minimum Distribution Requirements
(a)    General Rules.
(1)    Precedence. The requirements of this Section 11.10 will take precedence
over any inconsistent provisions of the Plan.
(2)    Requirements of Treasury Regulations Incorporated. All distributions
required under this Section 11.10 will be determined and made in accordance with
the Treasury Regulations under Code Section 401(a)(9).





74



--------------------------------------------------------------------------------




(3)    TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions
of this Section 11.10, distributions may be made under a designation made before
January 1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate to
Section 242(b)(2) of TEFRA.
(b)    Time and Manner of Distribution.
(1)    Required Beginning Date. The Member's entire vested interest will be
distributed, or begin to be distributed, to the Member no later than the
Member's Required Beginning Date.
(2)    Death of Member Before Distributions Begin. If the Member dies before
distributions begin, the Member's entire vested interest will be distributed, or
begin to be distributed, no later than as follows:
(A)    If the Member 's surviving spouse is the Member's sole designated
beneficiary, then distributions to the surviving spouse will begin by December
31 of the calendar year immediately following the calendar year in which the
Member died, or by December 31 of the calendar year in which the Member would
have attained age 70½, if later.
(B)    If the Member's surviving spouse is not the Member's sole designated
beneficiary, then distributions to the designated beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Member died.





75



--------------------------------------------------------------------------------




(C)    If there is no designated beneficiary as of September 30 of the year
following the year of the Member's death, the Member's entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Member 's death.
(D)    If the Member's surviving spouse is the Member's sole designated
beneficiary and the surviving spouse dies after the Member but before
distributions to the surviving spouse begin, this Section 11.10(b)(2), other
than Section 11.10(b)(2)(A), will apply as if the surviving spouse were the
Member.
For purposes of this Section 11.10(b)(2) and Section 11.10(d), unless Section
11.10(b)(2)(D) applies, distributions are considered to begin on the Member's
Required Beginning Date. If Section 11.10(b)(2)(D) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under Section 11.10(b)(2)(A). If distributions under an annuity
purchased from an insurance company irrevocably commence to the Member before
the Member's Required Beginning Date (or to the Member's surviving spouse before
the date distributions are required to begin to the surviving spouse under
Section 11.10(b)(2)(A)), the date distributions are considered to begin is the
date distributions actually commence.
(3)    Forms of Distribution. Unless the Member's interest is distributed in the
form of an annuity purchased from an insurance company or in a single sum on or
before the Required Beginning Date, as of the first distribution calendar year
distributions will be made in accordance with Sections 11.10(c) and 11.10





76



--------------------------------------------------------------------------------




(d). If the Member's interest is distributed in the form of an annuity purchased
from an insurance company, distributions thereunder will be made in accordance
with the requirements of Code Section 401(a)(9) and the Treasury Regulations.
(c)    Required Minimum Distributions During a Member's Lifetime.
(1)    Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During the Member's lifetime, the minimum amount that will be distributed
for each distribution calendar year is the lesser of:
(A)    the quotient obtained by dividing the Member's account balance by the
distribution period in the Uniform Lifetime Table set forth in Treasury
Regulation §1.401(a)(9)-9, using the Member's age as of the Member's birthday in
the distribution calendar year; or
(B)    if the Member's sole designated beneficiary for the distribution calendar
year is the Member's spouse, the quotient obtained by dividing the Member's
account balance by the number in the Joint and Last Survivor Table set forth in
Treasury Regulation §1.401(a)(9)-9, using the Member's and spouse's attained
ages as of the Member's and spouse's birthdays in the distribution calendar
year.
(2)    Lifetime Required Minimum Distributions Continue Through Year of Member's
Death. Required minimum distributions will be determined under this Section
11.10(c) beginning with the first distribution calendar year and up to and
including the distribution calendar year that includes the Member's date of
death.





77



--------------------------------------------------------------------------------




(d)    Required Minimum Distributions After Member's Death.
(1)    Death On or After Date Distributions Begin.
(A)    Member Survived by Designated Beneficiary. If the Member dies on or after
the date distributions begin and there is a designated beneficiary, the minimum
amount that will be distributed for each distribution calendar year after the
year of the Member's death is the quotient obtained by dividing the Member's
account balance by the longer of the remaining life expectancy of the Member or
the remaining life expectancy of the Member's designated beneficiary, determined
as follows:
I.    The Member's remaining life expectancy is calculated using the age of the
Member in the year of death, reduced by one for each subsequent calendar year
following death.
II.    If the Member's surviving spouse is the Member's sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Member's death using
the surviving spouse's age as of the spouse's birthday in that year. For
distribution calendar years after the year of the surviving spouse's death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse's birthday in





78



--------------------------------------------------------------------------------




the calendar year of the spouse's death, reduced by one for each subsequent
calendar year following death.
III.    If the Member's surviving spouse is not the Member's sole designated
beneficiary, the designated beneficiary's remaining life expectancy is
calculated using the age of the beneficiary in the year following the year of
the Member's death, reduced by one for each subsequent calendar year following
death.
(B)    No Designated Beneficiary. If the Member dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Member's death, the minimum amount that will be
distributed for each distribution calendar year after the year of the Member's
death is the quotient obtained by dividing the Member 's account balance by the
Member's remaining life expectancy calculated using the age of the Member in the
year of death, reduced by one for each subsequent calendar year following death.
(2)    Death Before Date Distributions Begin.
(A)    Member Survived by Designated Beneficiary. If the Member dies before the
date distributions begin and there is a designated beneficiary, the minimum
amount that will be distributed for each distribution calendar year after the
year of the Member's death is the quotient obtained by dividing the Member's
account balance by the





79



--------------------------------------------------------------------------------




remaining life expectancy of the Member's designated beneficiary, determined as
provided in Section 11.10(d)(1).
(B)    No Designated Beneficiary. If the Member dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Member's death, distribution of the Member's
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Member's death.
(C)    Death of Surviving Spouse Before Distributions to Surviving Spouse are
Required to Begin. If the Member dies before the date distributions begin, the
Member's surviving spouse is the Member's sole designated beneficiary, and the
surviving spouse dies before distributions are required to begin to the
surviving spouse under Section 11.10(b)(2)(A), this Section 11.10(d)(2) will
apply as if the surviving spouse were the Member.
(e)    Definitions.
(1)    Designated beneficiary. The individual who is designated as the
Beneficiary under Section 2.1 and is the designated beneficiary under Code
Section 401(a)(9) and Treasury Regulation §1.401(a)(9)-4.
(2)    Distribution calendar year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Member's death,
the first distribution calendar year is the calendar year immediately preceding
the





80



--------------------------------------------------------------------------------




calendar year which contains the Member's Required Beginning Date. For
distributions beginning after the Member's death, the first distribution
calendar year is the calendar year in which distributions are required to begin
under Section 11.10(b)(2). The required minimum distribution for the Member's
first distribution calendar year will be made on or before the Member's Required
Beginning Date. The required minimum distribution for other distribution
calendar years, including the required minimum distribution for the distribution
calendar year in which the Member's Required Beginning Date occurs, will be made
on or before December 31 of that distribution calendar year.
(3)    Life expectancy. Life expectancy as computed by use of the Single Life
Table in Treasury Regulation §1.401(a)(9)-9.
(4)    Member's account balance. The account balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.
(5)    Required Beginning Date. The date specified in Section 11.5(c)(ii).





81



--------------------------------------------------------------------------------




Section 11.11 Rollovers to Other Plans or IRAs ‑‑ Notwithstanding any other
provision of the Plan to the contrary, in lieu of receiving distribution in a
form of payment provided under this Article XI, a Qualified Distributee may
elect, in such time and manner as established by the Committee, to have a
portion or all of any Eligible Rollover Distribution paid, in a Direct Rollover,
to an Eligible Retirement Plan designated by the Qualified Distributee. For
purposes of this Section 11.11, the following definitions apply:
(a)    "Eligible Rollover Distribution" means any distribution of all or any
portion of the balance to the credit of the Member, except (i) any distribution
that is one of a series of substantially equal periodic payments (made not less
frequently than annually) made for the life (or life expectancy) of the Member
or the joint lives (or joint life expectancies) of the Member and the Member's
designated Beneficiary, or for a specified period of ten years or more, (ii) any
distribution to the extent such distribution is required under Code Section
401(a)(9), and (iii) any distribution made upon hardship of the Member.
(b)    "Eligible Retirement Plan" means any of the following: (i) an individual
retirement account described in Code Section 408(a), (ii) an individual
retirement annuity described in Code Section 408(b), (iii) an annuity plan
described in Code Section 403(a) that accepts rollovers, (iv) a qualified trust
described in Code Section 401(a) that accepts rollovers, (v) an annuity contract
described in Code Section 403(b) that accepts rollovers, (vi) an eligible plan
under Code Section 457(b) that is maintained by a state, political subdivision
of a state, or any agency or





82



--------------------------------------------------------------------------------




instrumentality of a state or political subdivision of a state and that agrees
to separately account for amounts transferred into such plan from the Plan, or
(vii) effective for distributions made on or after January 1, 2008, a Roth IRA,
as described in Code Section 408A, provided, that for distributions made prior
to January 1, 2010, such rollover shall be subject to the limitations contained
in Code Section 408A(c)(3)(B). Notwithstanding the foregoing, the portion of a
Member's Eligible Rollover Distribution that consists of his after-tax Regular
Contributions may only be transferred to an individual retirement account or
annuity described in Code Section 408(a) or (b) or to a qualified defined
contribution plan described in Code Section 401(a) or 403(a) that agrees to
separately account for such contributions, including separate accounting for the
portion of such Eligible Rollover Distribution that is includible in income and
the portion that is not includible in income. Notwithstanding the foregoing,
effective for distributions made on and after April 1, 2007, an Eligible
Retirement Plan with respect to a Qualified Distributee who is a nonspouse
beneficiary means either an individual retirement account described in Code
Section 408(a) or an individual retirement annuity described in Code Section
408(b) (an "IRA"). Such IRA must be treated as an IRA inherited from the
deceased Member by the Qualified Distributee and must be established in a manner
that identifies it as such.
(c)    "Qualified Distributee" means a Member, his surviving spouse, his spouse
or former spouse who is an alternate payee under a qualified domestic relations
order, as defined in Code Section 414(p), or, for periods on and after April 1,
2007, a





83



--------------------------------------------------------------------------------




deceased Member's nonspouse beneficiary who is his designated beneficiary within
the meaning of Code Section 401(a)(9)(E).
(d)    "Direct Rollover" means a payment by the Plan to one or more Eligible
Retirement Plans specified by the Qualified Distributee.
Section 11.12 Unclaimed Accounts
(a)    Each Member and/or each Beneficiary must file with the Committee from
time to time in writing his address to which United States mail to him is to be
sent and each change of such address. Any communication, statement or notice
addressed to a Member or Beneficiary at such last address filed with the
Committee or if no address is filed with the Committee then at the last such
address as shown on the Company's records will be binding on the Member or
Beneficiary for all purposes of the Plan. Neither the Plan nor any person acting
on behalf of the Plan (including the Committee and the Trustee) shall be
required to search for or locate a Member or Beneficiary.
(b)    Any other provision of the Plan to the contrary notwithstanding:
"Unclaimed Accounts" (as hereinbelow defined) of a Member or Beneficiary shall
be forfeited and shall be used to reduce future Company Contributions and Eaton
Retirement Contributions as though the Member or Beneficiary were not vested in
the Accounts. Notwithstanding the foregoing, however, should the amount of all
such forfeitures for any Plan Year exceed the amount of Company Contribution and
Employee Retirement Contribution obligations for the Plan Year, the excess
amount of such forfeitures shall be held unallocated in a suspense account and
shall for all Plan





84



--------------------------------------------------------------------------------




purposes be applied against the Company Contribution and Eaton Retirement
Contribution obligations for the following Plan Year. Upon the filing of an
application for distribution with respect to a forfeited Account by the Member
or Beneficiary, the Member's or Beneficiary's Accounts shall be immediately
reinstated as though the Member or Beneficiary were 100% vested in such Accounts
but in an amount equal to the cash value of the Accounts on the date forfeited.
To the extent forfeited amounts are not available to satisfy reinstatements, the
Company shall contribute the amount required to reinstate the Member's or
Beneficiary's Account. For purposes of this Section 11.12(b), beginning
effective May 16, 2012, the term "Unclaimed Accounts" shall mean any Account
(including any check or other instrument issued in connection with the
distribution of such Account) (1) the distribution of which is under the terms
of the Plan required currently to commence, or (2) the distribution of which has
commenced, and with respect to which the person to whom such distribution is to
be made has not made written claim therefor in such manner as shall be
prescribed by the Committee within a reasonable period (which period shall be
not less than 180 days) after the Committee has provided notice regarding
distribution with respect to such Account to the Member's or Beneficiary's
address as determined under Section 11.12(a).
Section 11.13 Notice Regarding Forms of Payment ‑‑ Within the 150 day period
ending 30 days before a Member's benefit payment date, the Committee shall
provide the Member with a written explanation of his right to defer distribution
until his attainment of age 65, or such later date as may be provided in the
Plan, his right to





85



--------------------------------------------------------------------------------




make a Direct Rollover, and the forms of payment provided under the Plan.
Distribution of the Member's vested Account may commence fewer than 30 days
after such notice is provided to the Member if (i) the Committee clearly informs
the Member of his right to consider his election of whether or not to make a
Direct Rollover or to receive a distribution prior to his attainment of age 65
and his form of payment for a period of at least 30 days following his receipt
of the notice and (ii) the Member, after receiving the notice, affirmatively
elects an early distribution. The written explanation provided by the Committee
shall include a description of the consequences of the Member of electing an
immediate distribution of his vested Account balances instead of deferring
payment to his attainment of age 65.
ARTICLE XII. COMMITTEES; FIDUCIARY RESPONSIBILITY; CLAIMS
Section 12.1 Committee ‑‑ The Plan shall be administered by the Committee which
shall be appointed and may be removed by the Board. Members of the Committee may
be Members of the Plan, and may resign at any time upon notice in writing to the
Company. The Committee shall act by a majority of its members, either at a
meeting (which may be telephonic) or by written consent.
Section 12.2 Fiduciary Responsibility
(a)    The Committee shall be the Named Fiduciary for the general administration
of the Plan. The Committee shall have no responsibility for or control over the
investment of the Plan assets held in the funds established hereunder.
(b)    The Investment Committee shall be appointed and may be removed by the
Board, and shall be the Named Fiduciary with respect to the control or





86



--------------------------------------------------------------------------------




management of the assets of the Plan, and with respect to the selection,
retention or replacement of the Trustee and any Investment Adviser. The
Investment Committee shall have the exclusive authority and responsibility:
(i)    to appoint and remove Investment Advisers with respect to the Plan, and
the Trustee or any successor Trustee under the Trust Agreement;
(ii)    to direct the segregation of all or a portion of the assets of the Funds
into an Investment Adviser account or accounts at any time and from time to
time, and to add to or withdraw assets from such Investment Adviser account or
accounts as it deems desirable or appropriate; and
(iii)    to direct the segregation of all or a portion of the assets of
Voluntary Deductible Accounts of the Trust into an Investment Adviser account or
accounts at any time and from time to time, and to add to or withdraw assets
from such Investment Adviser account or accounts as it deems desirable or
appropriate.
(c)    The Committee, the Investment Committee and any other persons who jointly
or severally have authority to control and manage the operation and
administration of the Plan may allocate to and among any one or more of them
their respective fiduciary responsibilities, other than the power to appoint an
Investment Adviser, to manage or control Trust assets under the Plan, and may
designate others to carry out fiduciary responsibilities, other than such
"trustee responsibilities," under the Plan. Such allocation and designation,
respectively, shall be effected by written instruments, copies of which shall be
delivered to Eaton Corporation plc, such committee of the Board, such committee
of officers, or such officers of Eaton





87



--------------------------------------------------------------------------------




Corporation plc as shall be designated by the Board. Such persons, and
fiduciaries designated by such persons as above provided, may employ others to
render advice to them relative to their respective responsibilities under the
Plan.
Section 12.3 Committee Power and Rules ‑‑ The Committee is authorized to make
such uniform rules as may be necessary to carry out the provisions of the Plan
and shall determine any questions arising in the administration, interpretation
and application of the Plan, which determinations shall be conclusive and
binding on all parties, subject to the right of a party to pursue a claim under
ERISA. The Committee shall have absolute discretion in carrying out its
responsibilities. The Committee is also authorized to adopt such uniform rules
as it may consider necessary or desirable for the conduct of its affairs and the
transaction of its business, including, but not limited to, the power on the
part of the Committee to act without formally convening and to provide that
action of the Committee may be expressed by written instrument signed by a
majority of its members. It shall elect a Secretary, who need not be a member of
the Committee, who shall record the minutes of its proceedings and shall perform
such other duties as may from time to time be assigned to him. The Committee may
retain legal counsel (who may be counsel of Eaton) when and if the Committee
finds it necessary or convenient to do so, and may also employ such other
assistants, clerical or otherwise, as it may deem needed, and expend such monies
as may be required for the proper performance of its work. Such costs and
expenses shall be borne by the Companies in accordance with the provisions of
Article XVI hereof.





88



--------------------------------------------------------------------------------




Section 12.4 Reliance ‑‑ To the extent permitted by law, the Committee, the
Investment Committee, the Trustee, the Boards of Directors of the Companies and
the Companies and their respective officers and employees shall not be liable
for the directions, actions or omissions of any agent, legal or other counsel,
accountant, actuary or any other expert who has agreed to the performance of
administrative duties in connection with the Plan or Trust. The Committee, the
Investment Committee, the Trustee, the Board of Directors of the Companies, and
the Companies and their respective officers and employees shall be entitled to
rely upon all information and advice which may be given by such experts and
shall be fully protected in respect to any action taken or suffered by them in
good faith reliance upon any such information or advice. All actions so taken or
suffered shall be conclusive upon each of them and upon all Members, and other
persons having or claiming to have any interest in or under the Plan.
Section 12.5 Indemnification ‑‑ Each member of the Committee and the Investment
Committee and any other employee of Eaton Corporation plc, Eaton or a Company
shall be fully indemnified by his employer against all liabilities, costs and
expenses (including defense costs but excluding any amount representing a
settlement unless such settlement be approved by his employer) imposed upon him
in connection with any action, suit or proceeding to which he may be made a
party by reason of his being or having been a member of the Committee, the
Investment Committee or other employee arising out of any act, or failure to
act, in good faith with respect to the Plan to the full extent of the law. The
foregoing rights of indemnification shall not be exclusive





89



--------------------------------------------------------------------------------




of other rights to which any member of the Committee, the Investment Committee
or employee may be entitled as a matter of law, contract or otherwise.
Section 12.6 Claims ‑‑ The provisions of this Section 12.6 shall control with
respect to the resolution of claims for benefits under the Plan. Whenever a
claim for benefits under the Plan filed by any person (herein referred to as the
"Claimant") is denied, whether in whole or in part, the Company shall transmit a
written notice of such decision to the Claimant within 90 days of the date the
claim was filed or, if special circumstances require an extension, within
180 days of such date, which notice shall be written in a manner calculated to
be understood by the Claimant and shall contain a statement of (i) the specific
reasons for the denial of the claim, (ii) specific reference to pertinent Plan
provisions on which the denial is based, and (iii) a description of any
additional material or information necessary for the Claimant to perfect the
claim and an explanation of why such information is necessary. The notice shall
also include a statement advising the Claimant that, within 60 days of the date
on which he receives such notice, he may obtain review of such decision in
accordance with the procedures hereinafter set forth. Within such 60‑day period,
the Claimant or his authorized representative may request that the claim denial
be reviewed by filing with the Committee a written request therefor, which
request shall contain the following information:
(a)    the date on which the Claimant's request was filed with the Committee;
provided, however, that the date on which the Claimant's request for review





90



--------------------------------------------------------------------------------




was in fact filed with the Committee shall control in the event that the date of
the actual filing is later than the date stated by the Claimant pursuant to this
paragraph;
(b)    the specific portions of the denial of his claim which the Claimant
requests the Committee to review;
(c)    a statement by the Claimant setting forth the basis upon which he
believes the Committee should reverse the previous denial of his claim for
benefits and accept his claim as made; and
(d)    any written material (offered as exhibits) which the Claimant desires the
Committee to examine in its consideration of his position as stated pursuant to
Section 12.6(c).
Within 60 days of the date determined pursuant to Section 12.6(a) or, if special
circumstances require an extension, within 120 days of such date, the Committee
shall conduct a full and fair review of the decision denying the Claimant's
claim for benefits and shall render its written decision on review to the
Claimant. The Committee's decision on review shall be written in a manner
calculated to be understood by the Claimant, shall specify the reasons and Plan
provisions upon which the Committee's decision was based and shall include a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant to the Claimant’s claim for benefits.
ARTICLE XIII. TRUST AGREEMENT
Eaton has entered into a written Trust Agreement, dated as of January 1, 2009,
and subsequently amended, providing for the investment and administration of





91



--------------------------------------------------------------------------------




the assets of the Plan, which, as amended from time to time is referred to
herein as the "Trust Agreement," shall be deemed to form a part of the Plan, and
is incorporated herein by reference (as if rewritten fully herein). Any and all
rights or benefits which may accrue to any person under this Plan shall be
subject to the terms and provisions of the Trust Agreement, subject to all
limitations of the Plan.
ARTICLE XIV. TOP‑HEAVY PLAN REQUIREMENTS
Section 14.1 Definitions ‑‑ For the purposes of this Article XIV, the following
terms, when used with initial capital letters, shall have the following
respective meanings:
(1)    "Aggregation Group": Permissive Aggregation Group or Required Aggregation
Group, as the context shall require.
(2)    "Compensation": All remuneration of an Employee from the Company,
excluding, however, any amounts in excess of the limits under Code
Section 401(a)(17).
(3)    "Defined Benefit Plan": A qualified plan which is not a defined
contribution plan.
(4)    "Defined Contribution Plan": A qualified plan which provides for an
individual account for each participant and for benefits based solely on the
amount contributed to the participant's account, and any income, expenses, gains
and losses, and any forfeitures of accounts of other participants which may be
allocated to the participant's account.





92



--------------------------------------------------------------------------------




(5)    "Determination Date": For any Plan Year, the last day of the immediately
preceding Plan Year or, in the case of the first Plan Year, the last day of such
Plan Year.
(6)    "Former Key Employee": A Non‑Key Employee with respect to a Plan Year who
was a Key Employee in a prior Plan Year. Such term shall also include his
Beneficiary in the event of his death.
(7)    "Key Employee": An Employee or former Employee (including any deceased
Employee) who, at any time during the Plan Year that includes the Determination
Date, is (i) an officer of a Company (as the term "officer" is limited in Code
Section 416(i)(1)(A)), having an annual Compensation greater than $130,000 (as
adjusted under Code Section 416(i)(1) for Plan Years beginning after December
31, 2002), (ii) a 5‑percent owner (as such term is defined in Code
Section 416(i)(1)(B)(i)) or (iii) a 1‑percent owner (as such term is defined in
Code Section 416(i)(1)(B)(ii)) having an annual Compensation of more than
$150,000. For purposes of this paragraph (7), the term Compensation shall mean
compensation within the meaning of Code Section 415(c)(3), as further described
in Section 5.5. The term a "Key Employee" shall also include such Employee's
Beneficiary in the event of his death.
(8)    "Non‑Key Employee": An Employee or former Employee who is not a Key
Employee. Such term shall also include his Beneficiary in the event of his
death.





93



--------------------------------------------------------------------------------




(9)    "Permissive Aggregation Group": The group of qualified plans of the
Company consisting of:
(a)    the plans in the Required Aggregation Group; plus
(b)    one or more plans designated from time to time by the Committee that are
not part of the Required Aggregation Group but that satisfy the requirements of
Code Sections 401(a)(4) and 410 when considered with the Required Aggregation
group.
(10)    "Required Aggregation Group": The group of qualified plans of the
Company consisting of:
(a)    each plan in which a Key Employee participates in the Plan Year
containing the Determination Date or any of the four (4) preceding Plan Years;
plus
(b)    each other plan which during such period enables a plan in which a Key
Employee participates to meet the requirements of Code Sections 401(a)(4) or
410.
For purposes of this definition, the group of qualified plans of the Company
shall also include any plan described in either (a) or (b) above and which has
been formally terminated, ceased crediting service for benefit accruals and
vesting or has been or is distributing all plan assets to participants if such
plan was maintained by the Company within the five (5) years ending on the
Determination Date.
(11)    "Top‑Heavy Account Balance": A Member's (including a Member who has
received a total distribution from this Plan) or a Beneficiary's aggregate
balance standing to his Account as of the Valuation Date coinciding with or





94



--------------------------------------------------------------------------------




immediately preceding the Determination Date; provided, however, that (i) such
balance shall include the aggregate distributions made during the one (1) year
period ending on the Determination Date (including distributions under a
terminated plan which if it had not been terminated would have been included in
a Required Aggregation Group); except that in the case of a distribution made
for a reason other than severance from employment, death, or disability, this
provision shall be applied by substituting "five (5) year period" for "one (1)
year period" and (ii) if an Employee or former Employee has not performed any
service for any Company maintaining the Plan at any time during the one (1) year
period ending on the Determination Date, his Account (and/or the Account of his
Beneficiary) shall not be taken into account.
(12)    "Top‑Heavy Group": An Aggregation Group if, as of a Determination Date,
the aggregate present value of accrued benefits for Key Employees in all plans
in the Aggregation Group (whether Defined Benefit Plans or Defined Contribution
Plans) is more than sixty percent (60%) of the aggregate present value of
accrued benefits for all employees in such plans.
(13)    "Top‑Heavy Plan": See Section 14.2.
Section 14.2 Determination of Top‑Heavy Status
(a)    Except as provided in Section 14.2(b), the Plan shall be a Top‑Heavy Plan
if, as of a Determination Date:
(1)    the aggregate of Top‑Heavy Account Balances for Key Employees is more
than sixty percent (60%) of the aggregate of all Top‑Heavy Account





95



--------------------------------------------------------------------------------




Balances, excluding for this purpose the aggregate Top‑Heavy Account Balances of
Former Employees; or
(2)    if the Plan is included in a Required Aggregation Group which is a
Top‑Heavy Group.
(b)    If the Plan is included in a Permissive Aggregation Group which is not a
Top‑Heavy Group, the Plan shall not be a Top‑Heavy Plan notwithstanding the fact
that the Plan would otherwise be a Top‑Heavy Plan under Section 14.2(a).
Section 14.3 Top‑Heavy Plan Requirements ‑‑ If the Plan is a Top‑Heavy Plan for
any Plan Year, the Plan shall then satisfy the following requirements for such
Plan Year:
(a)    The minimum vesting requirement as set forth in Section 14.4.
(b)    The minimum contribution requirement as set forth in Section 14.5.
Notwithstanding any other provisions of the Plan to the contrary, however, the
top‑heavy requirements of Code Section 416 and this Article XIV shall not apply
in any year beginning after December 31, 2001, in which the Plan consists solely
of a cash or deferred arrangement that meets the requirements of Code
Section 401(k)(12) and matching contributions with respect to which the
requirements of Code Section 401(m)(11) are met.
Section 14.4 Minimum Vesting Requirement ‑‑ The minimum vesting requirement is
satisfied by the provisions of Article VIII.
Section 14.5 Minimum Contribution Requirement ‑‑ If the Plan is a Top‑Heavy Plan
for any Plan Year:





96



--------------------------------------------------------------------------------




(a)    Each Non‑Key Employee who is eligible to share in any Company
contribution for such Plan Year and who is employed by the Company on the last
day of such Plan Year shall be entitled to receive an allocation of such
contribution which is at least equal to the lesser of three percent (3%) of his
Compensation for such Plan Year or the largest percentage of Compensation that
is allocated as a Company Contribution, Eaton Retirement Contribution and/or
Deferred Compensation Contribution for such Plan Year to the Account of any Key
Employee, except that if the Plan is part of a Required Aggregation Group and
the Plan enables a defined benefit plan included in such group to meet the
requirements of Code Section 401(a)(4) or 410, the minimum allocation percentage
shall be three percent (3%). Any such minimum contribution shall be made without
regard to whether or not the Non‑key Employee has made Regular or Deferred
Contributions and to the Hours of Service of such Employee during Plan Year.
Company Matching Contributions shall be taken into account for purposes of
satisfying the minimum contribution requirements of Code Section 416(c)(2) and
the Plan. The preceding sentence shall apply with respect to Matching
Contributions under the Plan or, if the Plan provides that the minimum
contribution requirement shall be met in another plan, such other plan. Company
Matching Contributions that are used to satisfy the minimum contribution
requirements shall be treated as matching contributions for purposes of the
actual contribution percentage test and other requirements of Code
Section 401(m) of the Code.
(b)    For purposes of Section 14.5(a), contributions taken into account with
respect to a Key Employee shall include like contributions under all other
Defined





97



--------------------------------------------------------------------------------




Contribution plans in a Required Aggregation Group, excluding any such plan in
the Required Aggregation Group if that plan enables a Defined Benefit Plan in
such Required Aggregation Group to meet the requirements of Code
Section 401(a)(4) or Code Section 410. Moreover, Deferred Compensation
Contributions on behalf of Key Employees are taken into account in determining
the minimum required contribution.
(c)    The percentage minimum contribution requirement set forth in Section
14.5(a) may be reduced in accordance with Section 14.6(b).
Section 14.6 Coordination With Other Plans
(a)    In applying this Article XIV, a Company and all Controlled Group Members
shall be treated as a single employer, and the qualified plans maintained by
such single employer shall be taken into account.
(b)    In the event that another Defined Contribution Plan or Defined Benefit
Plan maintained by the Company provides contributions or benefits on behalf of
Members in this Plan, such other plan(s) shall be taken into account in
determining whether this Plan satisfies Section 14.3; and, the minimum
contribution required for a Non‑Key Employee in this Plan under Section 14.5
will be reduced or eliminated if the Company maintains another qualified plan
under which such minimums are required to be provided.
(c)    In the event a Defined Benefit Plan maintained by the Company provides
benefits on behalf of Members in this Plan, the provisions contained in Section
14.6(d) shall be applied in order to preclude either required duplication or
inappropriate omission of minimum benefits or contributions.





98



--------------------------------------------------------------------------------




(d)    Each Non‑Key Employee for whom a minimum contribution is required under
Section 14.5 and for whom a minimum benefit is required under a Defined Benefit
Plan maintained by the Company shall be provided with the minimum benefit under
the Defined Benefit Plan(s), provided that such benefit shall be reduced by an
amount (but such reduction shall not result in a minimum benefit of less than
zero) of benefits which (if the benefits provided under this Plan were converted
to a benefit under the Defined Benefit Plan(s)) is the actuarial equivalent of
the benefits provided by the vested portion of the Non‑Key Employee's account
balance (including any prior distributions or withdrawals therefrom) in this
Plan determined as of the Determination Date of the Plan Year for which the
minimum benefit is to be provided and shall not be provided with such minimum
contribution under this Plan.
Section 14.7 Actuarial Assumptions ‑‑ For purposes of this Article, the
actuarial assumptions which shall be used are those that are set forth in the
Pension Plan.
Section 14.8 Construction ‑‑ The term "present value of accrued benefits" as
used in this Article shall in all appropriate cases include account balances of
affected Employees.
ARTICLE XV. ESOP PROVISIONS
Section 15.1 ESOP Feature ‑‑ The portion of the Plan that constitutes an
employee stock ownership plan within the meaning of Section 4975(e)(7) of the
Code is that portion of the assets of the Plan that is from time to time
invested in the Eaton Shares Fund. The ESOP Feature, which is a stock bonus
plan, is hereby formally





99



--------------------------------------------------------------------------------




designated as an Employee Stock Ownership Plan. The ESOP Feature is designed to
invest primarily in securities that are "qualifying employer securities" within
the meaning of Section 407(d)(5) of ERISA and that are "qualifying employer
securities" within the meaning of Code Section 4975(e)(7)(A).
Section 15.2 Borrowing to Purchase Eaton Shares ‑‑ The Company may direct the
Trustee to incur Acquisition Loans from time to time to finance the purchase of
Eaton Shares or to repay prior loans. The terms and conditions of any
Acquisition Loan together with any other documents executed by the Trustee in
connection therewith (including without limitation any security or guarantee
agreements) shall be subject to the following provisions:
(a)    The Acquisition Loan shall bear no more than a reasonable rate of
interest.
(b)    Any collateral pledged to the creditor shall consist only of the Eaton
Shares acquired with the proceeds of such Acquisition Loan or Eaton Shares that
were pledged as collateral in connection with a prior Acquisition Loan that was
repaid with the proceeds of the current Acquisition Loan. Notwithstanding the
foregoing, the Company may guarantee repayment of the Acquisition Loan.
(c)    Under the terms of the Acquisition Loan or other documents executed by
the Trustee in connection therewith, the creditor shall not have recourse
against the assets of the Trust Fund except that an Acquisition Loan may permit
recourse with respect to (1) the collateral pledged as security for the
Acquisition Loan, (2) Company Contributions (other than Contributions of Eaton
Shares) that are made to





100



--------------------------------------------------------------------------------




meet the Trustee's obligations under the Acquisition Loan, and (3) earnings
attributable to such collateral and the investment of such Contributions.
(d)    The note or any security agreements executed by the Trustee in connection
with the Acquisition Loan shall provide for the release of Eaton Shares from
encumbrance in a manner permitted by Treasury Regulations under Code
Section 4975(e)(7).
(e)    The note or any security agreements executed by the Trustee in connection
with the Acquisition Loan shall provide that in the event of default under such
Acquisition Loan, the value of the assets of the Plan, if any, transferred in
satisfaction of such obligation must not exceed the amount of such default. If
the lender is a "disqualified person" (within the meaning of ERISA), such
documents executed in connection with the Acquisition Loan must provide for the
transfer of such assets only upon and to the extent of the failure of the
Trustee to meet the payment schedule of the Acquisition Loan. For purposes of
applying this Section 15.2(e), a guarantee of the Acquisition Loan by a
disqualified person shall not alone result in such person being a "lender" of
such loan.
(f)    Payments made by the Trustee from the Trust Fund with respect to an
Acquisition Loan during a Plan Year shall not exceed the sum of (l) Company
Contributions (other than Contributions of Eaton Shares) to the Trust Fund for
the Plan Year and each prior Plan Year to meet its obligations under such
Acquisition Loan and the earnings attributable to the investment of such
Contributions and (2) earnings (including dividends) attributable to allocated
and unallocated Eaton Shares reduced by





101



--------------------------------------------------------------------------------




(3) payments made under such Acquisition Loan in prior Plan Years, and increased
by (4) the proceeds of any sale of Eaton Shares held in the Suspense Account
used to make payments on such Acquisition Loan. Such Contributions and earnings
shall be accounted for separately in the books of account of the ESOP Feature of
the Plan until the Acquisition Loan is repaid. Notwithstanding the foregoing, if
at the date of termination of the Plan, the Trustee remains indebted under any
Acquisition Loan, the Committee may instruct the Trustee, prior to making the
final Plan allocations, to pay accrued interest and principal and to prepay the
remaining principal balance of the Acquisition Loan with Eaton Shares held in
the Suspense Account or with the proceeds of a sale or other disposition of such
Eaton Shares. If any assets remain in the Suspense Account after all Acquisition
Loans have been fully discharged, such assets shall be allocated as income of
the Trust Fund for the Plan Year in which the Plan terminates.
Section 15.3 Release of Shares from Suspense Accounts
(a)    The Committee will direct the Trustee to establish a separate Suspense
Account for Eaton Shares acquired with the proceeds of each Acquisition Loan.
For each ESOP Allocation Period for which Company ESOP Contributions are made
the Committee will direct the Trustee to release Eaton Shares then held in a
Suspense Account for allocation to Members' Accounts. The amount of Eaton Shares
to be released for each ESOP Allocation Period shall be determined by the
Committee, provided that as of the last day of each Plan Year the amount of
Eaton Shares released during the Plan Year shall equal the amount required to be
released pursuant to the





102



--------------------------------------------------------------------------------




provisions of Section 15.3(b) or (c), and provided further that if principal or
interest of an Acquisition Loan for a Plan Year is repaid with the proceeds of
another Acquisition Loan, the amount required to be released for the Plan Year
pursuant to the provisions of Section 15.3(b) or (c) shall be determined by
treating the Acquisition Loans as a single loan and by determining the amount of
principal and interest payments under the single loan without regard to
principal and interest of any Acquisition Loan repaid with the proceeds of
another Acquisition Loan.
(b)    For each ESOP Allocation Period, and in any event no later than the last
day of a Plan Year, a fractional part of the Eaton Shares (representing a
portion of the Eaton Shares) then held in a Suspense Account will be released
for allocation to Members' Accounts. The numerator of the fraction will be the
amount of principal and interest payments under the applicable Acquisition Loan
made during that ESOP Allocation Period, and the denominator of the fraction
will be the sum of (i) the numerator and (ii) the principal and interest to be
paid under the Acquisition Loan for all future ESOP Allocation Periods without
regard to any possible extensions or renewals. If the interest rate under an
Acquisition Loan is variable, the calculation of the interest to be paid in
future ESOP Allocation Periods for the denominator of the fraction will be based
on the interest rate in effect at the end of the ESOP Allocation Periods. The
fraction shall be multiplied by the sum of the number of Shares held in a
Suspense Account as of the last day of such Plan Year plus the aggregate number
of shares provisionally released pursuant to Section 15.3(a) during such Plan
Year. If the result exceeds the number of shares released during the Plan Year
pursuant to Section 15.3





103



--------------------------------------------------------------------------------




(a), an additional number of shares equal to such difference shall be released
from the Suspense Account for such Plan Year and allocated to Members' Company
Contribution Accounts.
(c)    Notwithstanding the foregoing, for a Plan Year the Committee in its
discretion may release Eaton Shares from a Suspense Account solely with
reference to principal payments made under an Acquisition Loan, if (i) this
method of release is consistent with the terms of the Acquisition Loan; (ii) the
Acquisition Loan provides for annual payments of principal and interest at a
cumulative rate that is not less rapid at any time than level annual payments of
such amounts for ten years; and (iii) the interest portion of any annual payment
would be determined to be interest under standard loan amortization tables. If
an Acquisition Loan is renewed, extended or refinanced, and the sum of (A) the
expired duration of the original loan and (B) the renewal period, extension
period or the duration of the new Acquisition Loan, whichever applies, exceeds
ten years, then Eaton Shares held in the Suspense Account will thereafter be
released with reference to principal and interest payments in the manner set
forth in Section 15.3(b).
(d)    Any dividends (other than shares dividends) on Eaton Shares in a Suspense
Account or on Eaton Shares (whether or not purchased with an Acquisition Loan)
allocated to Company Contribution Accounts will be accounted for separately from
other assets of the Trust Fund and will be used to pay interest and/or principal
under Acquisition Loans until all such indebtedness has been retired. For
purposes of allocating to Accounts Eaton Shares which have been released from a
Suspense





104



--------------------------------------------------------------------------------




Account by reason of the payment of principal and/or interest with such
dividends on allocated Eaton Shares, the dividends will be deemed to have been
allocated first to Accounts as Trust Fund income under Section 7.1 and then
charged to the Accounts in the manner provided in Section 6.4.
(e)    The interest of each Member in Eaton Shares released from a Suspense
Account pursuant to Section 15.3(b) or (c) will be allocated to his Company
Contribution Account in Eaton Shares and invested in the Eaton Shares Fund in
the manner specified in Sections 15.3(f), (g), and (h) (as applicable).
(f)    As soon as practicable following the release of Eaton Shares from a
Suspense Account as a result of a loan amortization payment made in whole or in
part with cash dividends on Eaton Shares held in Company Contribution Accounts
(the "Allocated Dividends"), a portion of the total number of shares so released
shall be transferred and allocated to the Company Contribution Accounts as
provided in this Section 15.3(f). The total number of shares released on account
of the loan amortization payment shall be multiplied by a fraction. The
numerator of the fraction shall be the sum of (a) the amount of the Allocated
Dividends and (b) the cash dividends on Eaton Shares held in the Suspense
Account (the "Unallocated Dividends") and used to make the loan amortization
payment. The denominator of the fraction shall be the fair market value of the
total number of shares released as a result of the loan amortization payment.
The number of released shares which is the product of such fraction shall first
be transferred and allocated among the Members' or former Members' Accounts in
the same proportion that each Member's or former Members' Allocated





105



--------------------------------------------------------------------------------




Dividends used to make the loan amortization payment bears to the total amount
of such Allocated Dividends until the fair market value of the Eaton Shares
transferred and allocated to such Members' or former Members' Accounts equals
the amount of Allocated Dividends; provided, however, that notwithstanding the
forgoing provisions of this Section 15.3(f), the amount of Allocated Dividends
used to make a loan amortization payment shall not exceed the fair market value
of the Eaton Shares transferred and allocated to such Members' or former
Members' Accounts as a result of such payment. The balance of such released
shares, if any (after the application of this Section 15.3(f)), shall be
allocated among the Members' Accounts pursuant to Section 15.3(g).
(g)    As soon as practicable following the end of each ESOP Allocation Period,
all Eaton Shares that have been released from the Suspense Account as a result
of loan amortization payments during such ESOP Allocation Period that have not
and will not be transferred pursuant to Section 15.3(f) shall be transferred to
the Company Contribution Accounts of Members pursuant to this Section 15.3(g).
Such Shares shall be allocated and credited as instructed by the Committee to
the Account of each Member who makes Matched Regular Contributions and/or
Matched Deferred Compensation Contributions with each Member receiving a portion
of such Shares determined by multiplying the number of such released Shares by a
fraction, the numerator of which is the sum of the Matched Regular Contributions
and Matched Deferred Compensation Contributions of the Member made for such ESOP
Allocation Period, and the denominator of which is the total of all such Matched
Regular





106



--------------------------------------------------------------------------------




Contributions and Matched Deferred Compensation Contributions made by all
Members for such ESOP Allocation Period; provided, however, that the number of
Eaton Shares that are so allocated and credited for any ESOP Allocation Period
shall not exceed the dollar amount of the Company Matching Contributions
required to be made to such Member's Account under Section 5.3(b) in the absence
of this Section 15.4(g) for such ESOP Allocation Period divided by the fair
market value of Eaton Shares at the time of transfer to the Company Contribution
Account of such Member. The balance of released shares (if any after the
application of this Section 15.4(g)), shall be allocated among the Members'
Accounts pursuant to Section 15.4(h).
(h)    As of the last day of each Plan Year, any balance of released shares
referred to in the last sentence of Section 15.4(g), shall be allocated and
credited as instructed by the Committee to the Account of each Member who was
eligible to make Deferred Compensation Contributions at any time during that
Plan Year in the same proportion as the Compensation of each such Member for
that Plan Year bears to the aggregate Compensation of all such Members for such
Plan Year.
Section 15.4 Members Right to Diversify ‑‑ Notwithstanding any provision of the
Plan to the contrary, a Member who has attained age 55 and completed at least
ten (10) years of participation in the Plan may elect, following the end of each
Plan Year during the Election Period (as defined below), to diversify to Funds
(other than the Eaton Shares Fund) a portion of his Company Contribution Account
balance equal to twenty‑five percent (25%) of his Company Contribution Account
attributable to Company Contributions and earnings thereon, less the amounts
subject to all prior





107



--------------------------------------------------------------------------------




elections under this Section 15.4, and less the amount available for transfer
under Section 6.3, but not less than zero. With respect to the last Plan Year
during the Election Period, the Member may elect to diversify to Funds (other
than the Eaton Shares Fund) fifty percent (50%) of his Company Contribution
Account balance attributable to Company Contributions and earnings thereon, less
the amount subject to all prior elections under this Section 15.4, and less the
amount available for reallocation under Section 6.3 but not less than zero. The
"Election Period" for purposes of this Section 15.4 will be the six (6) Plan
Year period beginning with the later of (i) the first Plan Year in which the
Member attains age 55 or (ii) the first Plan Year in which the Member completes
ten years of participation in the Plan. If a Member elects to receive a
distribution under this Section 15.4, the amount distributable will be
determined without regard to the provisions of Section 6.3, and distribution
will be made in a single lump sum in cash and in whole Eaton Shares to the
extent his Accounts are then invested in the Eaton Shares Fund, as elected by
the Member. Any diversification or distribution hereunder shall be made
effective as soon as practicable following the Member's election.
Notwithstanding the foregoing, the portion of a Member's Account attributable to
Company Matching Contributions under Section 5.3(b) (and the earnings thereon)
with respect to Compensation paid (or that in the absence of the Plan would be
paid) after December 31, 2001 shall not be distributable under this Section 15.4
unless the Member is at least 59-1/2 years old, and allocations to a Member
under Section 15.3(g) with respect to ESOP Allocation Periods ending after
December 31,





108



--------------------------------------------------------------------------------




2001 shall not be distributable under this Section 15.4 unless the Member is at
least 59-1/2 years old.
Section 15.5 Appraisal Requirement If Employer Securities Not Readily Tradable
‑‑ All valuations of any employer securities subject to the ESOP Feature that
are not readily tradable on an established securities market with respect to
activities carried on by the Plan shall be by an independent appraiser as
required by Code Section 401(a)(28)(C).
Section 15.6 Voting Rights ‑‑ All voting rights on Eaton Shares held in the
Eaton Shares Fund shall be exercised by the Trustee only as directed by the
Members acting in their capacity as "Named Fiduciaries" (as defined in
Section 402 of ERISA) with respect to both allocated (whether provisionally or
permanently) and (based on Eaton Shares attributable to Company Contributions
allocated to their Accounts) unallocated shares in accordance with the
provisions of the Trust Agreement.
Section 15.7 Tenders and Exchanges ‑‑ All tender or exchange decisions with
respect to Eaton Shares held in the Eaton Shares Fund shall be made only by the
Members acting in their capacity as Named Fiduciaries with respect to both
allocated (whether provisionally or permanently) and (based on any Eaton Shares
attributable to Company Contributions and allocated to such Members' Accounts)
unallocated shares in accordance with the provisions of the Trust Agreement.
Section 15.8 Distribution of Company Contributions ‑‑ Notwithstanding the
provisions of Article XI, if the Member consents, distribution of the portion of
a Member's Company Contribution Account attributable to Company





109



--------------------------------------------------------------------------------




Contributions and earnings thereon shall be made in accordance with the
following rules:
(i)    the distribution shall commence not later than one (l) year after the
close of the Plan Year:
(x)    in which the Member's employment is terminated by reason of his
Retirement, Disability or death, or
(y)    which is the fifth (5th) Plan Year following the Plan Year in which the
Member's employment is terminated other than by Retirement, Disability or death,
unless the Member is reemployed by the Company before such Year; and
(ii)    the distribution shall be in substantially equal periodic payments (not
less frequently than annually) over a period not longer than the greater of
(x)    five (5) years, or
(y)    in the case of a Member whose Company Contribution Account balance
attributable to Company Contributions and earnings thereon is in excess of
$500,000, five (5) years plus one (1) additional year (but not more than
five (5) additional years) for each $100,000 or fraction thereof by which such
balance exceeds $500,000.
For purposes of this Section 15.8, if Eaton Shares acquired with the proceeds of
an Acquisition Loan are credited to a Member's Account, the distribution rules
of this Section 15.8 shall not apply to those Shares (unless the Committee





110



--------------------------------------------------------------------------------




determines otherwise) until one (1) year after the last day of the Plan Year in
which that Acquisition Loan has been repaid in full.
Section 15.9 Rights to Put Eaton Shares
(a)    If Eaton Shares distributable to a Member or his Beneficiary are, at the
time of the distribution, not publicly traded or are then subject to a trading
limitation, the Member or Beneficiary will have an option (the "Put") to require
the Company to purchase all of the shares actually distributed to him or his
Beneficiary. A "trading limitation" is a restriction under any federal or state
securities law, or applicable regulation, or an agreement, which would make the
Eaton Shares not as freely tradable as Eaton Shares not subject to the
restriction. The Put may be exercised at any time during the Option Period (as
defined below) by giving the Company written notice of the election to exercise
the Put. The Put may be exercised by a former Member or the Beneficiary only
during the Option Period in which the former Member or Beneficiary receives a
distribution of Eaton Shares.
(b)    The "Option Period" is the sixty (60) day period following the day on
which a Member or his Beneficiary receives a distribution. If the former Member
or Beneficiary does not exercise the Put during that sixty (60) day period, the
Option Period will also be the sixty (60) day period beginning on the
twelve (12) month anniversary of the day on which the former Member or his
Beneficiary receives a distribution. The Option Period will be extended by the
amount of time during which the Company is unable to honor the Put by reason of
applicable federal or state law.





111



--------------------------------------------------------------------------------




(c)    The "Option Price" will be the fair market value of each Eaton Share as
of the Valuation Date immediately preceding the date the Put is exercised,
multiplied by the number of Shares to be sold under the Put, with appropriate
adjustments to reflect intervening shares dividends, shares splits, shares
redemptions, or similar changes to the number of outstanding shares. The Option
Price will be payable in cash and/or in installments beginning not later than
thirty (30) days after the Company receives written notice of the election by
the former Member or Beneficiary to exercise the Put.
(d)    If the distribution of Eaton Shares to the Member or his Beneficiary
constituted a distribution within one (1) taxable year of the balance to the
credit of the Member's Account, the Company reserves the right to establish
guidelines to be exercised in a uniform and nondiscriminatory manner to make
payment for the shares subject to the Put on an installment basis in
substantially equal annual, quarterly or monthly payments over a period not to
exceed five years. The Company will pay reasonable interest at least annually on
the unpaid balance of the Option Price and will provide to the Member or his
Beneficiary adequate security with respect to the unpaid balance.
(e)    The Put will not be assignable, except that the former Member's donees
or, in the event of a Member's death, his personal representative, will be
entitled to exercise the Put during the Option Period for which it is
applicable.
(f)    The Trustee in its discretion may, with the Company's consent, assume the
Company's obligation under this Section at the time a former Member or





112



--------------------------------------------------------------------------------




Beneficiary exercise the Put. If the Trustee does assume the Company's
obligations, the provisions of this Section that apply to the Company will also
apply to the Trustee.
(g)    The Put will also apply to Eaton Shares that are publicly traded without
restriction when distributed but which cease to be publicly traded or which
become subject to a trading limitation during the Option Period. In that event,
the Committee will notify in writing each former Member or Beneficiary to whom
the Put becomes applicable that the Eaton Shares held by the former Member or
Beneficiary are subject to the Put for the remainder of the applicable Option
Period and will inform the Member or Beneficiary of the terms of the Put. If the
written notice is given later than ten days after the Eaton Shares cease to be
publicly traded or become subject to a trading limitation, the period during
which the Put may be exercised will be extended by the number of days between
the tenth day and the date the notice is actually given.
(h)    The Committee will notify each former Member or Beneficiary who is
eligible to exercise the Put of the fair market value of each Eaton Share as
soon as practicable following its determination. The Committee and the Company
will send all notices required under this Section 15.9 to the last known address
of a former Member or Beneficiary, and it will be the duty of those persons to
inform the Committee of any changes in address.
(i)    The provisions of this Section 15.9 will continue to apply to Eaton
Shares distributable under the Plan after the ESOP Feature ceases to constitute
an "employee stock ownership plan" under Code Section 4975(e)(7).





113



--------------------------------------------------------------------------------




Section 15.10 Restrictions on Transfer of Eaton Shares ‑‑ Except as otherwise
provided in this Article XV, Eaton Shares acquired through an Acquisition Loan
will not be subject to a Put, call, or other option, or buy‑sell or similar
arrangement while held under the Plan or when distributed from the Plan to a
Member or Beneficiary, whether or not the ESOP Feature then constitutes an
"employee stock ownership plan" under Code Section 4975(e)(7). The provisions of
the preceding sentence and of this Section 15.10 will continue to apply to Eaton
Shares acquired through an Acquisition Loan after the loan has been satisfied
and after the ESOP Feature ceases to constitute an "employee stock ownership
plan" under Code Section 4975(e)(7).
ARTICLE XVI. ADMINISTRATIVE COSTS
All administrative costs, management fees and transaction costs and expenses of
the Plan shall be paid by the Trustee from the Trust unless such costs, fees and
expenses are paid by the Company. In accordance with procedures established by
the Committee, administrative expenses attributable to the individual Account(s)
of a Member or Beneficiary may be charged specifically to that Member's or
Beneficiary's Account(s).
ARTICLE XVII. NON‑ALIENATION OF BENEFITS
Except as provided in a qualified domestic relations order as defined in Code
Section 414(p), and to the extent permitted by law, no benefit payable under the
provisions of the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge and any
attempt to do so shall be void; nor shall benefits be in any manner liable for
or subject to the debts, contracts,





114



--------------------------------------------------------------------------------




liabilities, engagements or torts of any Member or Beneficiary except as may be
specifically provided in the Plan.
ARTICLE XVIII. NOTICES
Except as provided in Article XXIII, whenever a Company, the Committee or the
Trustee is required to take action pursuant to a Deferred Compensation
Agreement, authorization, request, selection or direction from an eligible
Employee, a Member, Beneficiary or other person, such Agreement, authorization,
request, selection or direction shall be in the manner or form prescribed by the
Company, the Committee or the Trustee, as applicable, and except as otherwise
specified herein notice thereof shall be given by such person to the Company,
the Committee or the Trustee, as applicable, at least one month (or such shorter
period as the Committee may permit by uniform rule) prior to the date such
Agreement, authorization, request, selection or direction is to become
effective.
ARTICLE XIX. AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN
Section 19.1 Reservation of Right to Amend ‑‑ Eaton expects to continue the Plan
indefinitely but necessarily reserves the right to amend the Plan or to
terminate, suspend, or discontinue the Plan and/or Company Contributions in
whole or in part, at any time. The Committee shall have the exclusive authority
to adopt any amendment to the Plan; provided that the Board shall have the
exclusive authority to adopt amendments under which the Plan would be terminated
or suspended or Plan benefits available to officers of Eaton would be increased
significantly.





115



--------------------------------------------------------------------------------




Section 19.2 Retroactivity ‑‑ The Plan may be amended in any respect. Amendments
may be retroactive if necessary or appropriate to qualify or maintain the Plan
or Trust as a plan or trust meeting the requirements of Code Section 401, to
secure and maintain the tax exemption of the Trust under Code Section 501, in
order that the contributions by the Company to the Plan be deductible under Code
Section 404(a) and Regulations issued thereunder, to reflect permitted changes
or enhancements becoming effective during the Plan Year, or to facilitate the
merger or consolidation of the Plan with other qualified plans.
Section 19.3 Termination ‑‑ In the event of a termination of the Plan in whole
or in part or upon the complete discontinuance of Company Contributions and
Eaton Retirement Contributions, a Member affected by such termination or
discontinuance shall be fully vested in his Account. Accounts of affected
Members shall be settled and distributed under the provisions of Article XI.
Notwithstanding the provisions of this Section 19.3, no distribution shall be
made to a Member of any portion of the balance of his Deferred Compensation
Contributions Sub‑Account on account of Plan termination (other than a
distribution made in accordance with Article XI or required in accordance with
Code Section 401(a)(9)) unless (i) neither the Company nor any Controlled Group
Member establishes or maintains another defined contribution plan (other than an
employee stock ownership plan as defined in Code Section 4975(e)(7), a tax
credit employee stock ownership plan as defined in Code Section 409, a
simplified employee pension as defined in Code Section 408(k), a SIMPLE IRA plan
as defined in Code Section 408(p), a plan or contract that meets the
requirements of Code





116



--------------------------------------------------------------------------------




Section 403(b), or a plan that is described in Code Section 457(b) or (f))
either at the time the Plan is terminated or at any time during the period
ending 12 months after distribution of all assets from the Plan; provided,
however, that this provision shall not apply if fewer than 2% of the eligible
Employees under the Plan were eligible to participate at any time in such other
defined contribution plan during the 24-month period beginning 12 months before
the Plan termination, and (ii) the distribution the Member receives is a "lump
sum distribution" as defined in Code Section 402(e)(4), without regard to
clauses (I), (II), (III), and (IV) of sub‑paragraph (D)(i) thereof.
Section 19.4 Provision Against Diversion; Exclusive Benefit ‑‑ It shall be
impossible, at any time prior to the satisfaction of all liabilities with
respect to Employees and their Beneficiaries under the Trust, for any part of
the Trust to be (within the taxable year or thereafter) used for, or diverted
to, purposes other than for the exclusive benefit of the Employees or their
Beneficiaries. Notwithstanding the foregoing sentence, (A) if a contribution to
the Trust is made by a Company by a mistake of fact, the excess of the amount
contributed over the amount that would have been contributed had there not
occurred a mistake of fact shall be returned to the Company if the Company so
directs within one (1) year after the payment of such contribution, and (B) if a
contribution to the Trust made by a Company is not fully deductible under Code
Section 404 (or any successor thereto), such contribution, to the extent the
deduction therefor is disallowed, shall be returned to the Company if the
Company so directs within one year after the disallowance of the deduction.
Earnings attributable to





117



--------------------------------------------------------------------------------




contributions returned to a Company pursuant to the preceding sentence may not
be returned, but losses attributable thereto shall reduce the amount to be
returned.
ARTICLE XX. PLAN MERGERS AND CONSOLIDATIONS; TERMS
Section 20.1 Merger or Consolidation ‑‑ Any merger or consolidation of the Plan
with, or transfer in whole or in part of the assets and liabilities of the Trust
Fund to another trust fund held under, any other plan of deferred compensation
maintained or to be established for the benefit of all or some of the Members of
this Plan, shall be permitted only if:
(i)    each Member would, if either this Plan or the other plan then terminated,
receive a benefit immediately after the merger, consolidation or transfer which
is equal to or greater than the benefit he would have been entitled to receive
immediately before the merger, consolidation or transfer if the Plan had then
terminated; and
(ii)    Eaton shall authorize such transfer of assets.
Section 20.2 Terms ‑‑ Any such merger, consolidation or transfer, and any
extension of the Plan by Eaton to employees of any division or subsidiary of
Eaton as a successor to any other qualified or non‑qualified plan maintained for
such employees, shall be effected in accordance with such terms and conditions
and transitional rules with respect to eligibility, vesting, distributions,
investment options, withdrawals, reallocations and other matters as shall be
specified by Eaton.





118



--------------------------------------------------------------------------------




Section 20.3 Transfer From Stanley Aviation Corporation 401K Plan and Trust
(a)    A transfer of assets was made to the Plan from the Stanley Aviation
Corporation 401K Plan and Trust (the "Stanley Plan") on April 3, 2006 (the
"Transfer Date"), reflecting accounts under the Stanley Plan as of the date of
transfer of those individuals who qualify as Employees hereunder and other
individuals with accounts under the Stanley Plan with respect to whom such
accounts are not subject to collective bargaining (each a "Transferee"), which
assets are being held, administered, and accounted for in accordance with the
provisions of this Section 20.3.
(b)    On and after the Transfer Date, except as otherwise expressly provided in
this Section 20.3, the general provisions of the Plan shall govern with respect
to the interests under the Stanley Plan of all persons, to the extent not
inconsistent with any provisions of the Stanley Plan that may not be eliminated
under Code Section 411(d)(6) and the regulations thereunder.
(c)    As of the Transfer Date, separate Accounts were established in accordance
with the provisions of the Plan in the name of each Member or beneficiary with
an interest under the Stanley Plan who is a Transferee. In addition to any
credits or debits to the Account of the persons described in the immediately
preceding sentence, in accordance with the Plan's general provisions, as of the
date the assets of the Stanley Plan were received by the Trustee and deposited
in the Trust Fund there was credited to each such separate Account, as
applicable, the value of such transferee's





119



--------------------------------------------------------------------------------




prior separate account or sub account of the corresponding type under the
Stanley Plan.
(d)    Each separate Account established by reason of the transfer shall
continue to be subject to the vesting schedule set forth in the Stanley Plan
immediately prior to the Transfer Date, including related service crediting
provisions.
(e)    If a person who was a participant under the Stanley Plan incurred a
forfeiture under the Stanley Plan prior to the Transfer Date or incurs a
forfeiture pursuant to Section 20.3(d) and resumes employment covered under the
Plan such that restoration of that forfeiture would be required under the
Stanley Plan as in effect prior to the Transfer Date, such forfeiture shall be
restored under the Plan in the same manner and under the same conditions as such
forfeiture would have been restored under the Stanley Plan as in effect prior to
the Transfer Date. Any unapplied forfeiture under the Stanley Plan transferred
to the Plan shall, as soon as practicable following the Transfer Date, be
applied to reduce Company Contributions under the Plan, as shall any forfeiture
arising pursuant to Section 20.3(d).
(f)    Notwithstanding any other provision of the Plan to the contrary, any
outstanding participant loan under the Stanley Plan shall be repaid under the
Plan and otherwise continue to be administered in accordance with its terms and
the applicable provisions of the Stanley Plan in effect at the time the loan was
granted.
(g)    Notwithstanding any other provision of the Plan to the contrary, each
beneficiary designation under the Stanley Plan prior to the Transfer Date shall
apply to the separate Account(s) established under the Plan with respect to the
Stanley





120



--------------------------------------------------------------------------------




Plan, unless or until the applicable Member designates a new Beneficiary, in
which case the general provisions of the Plan shall apply.
Section 20.4 Merger of EMC Engineers, Inc. 401(k) Plan
(a)    A transfer of assets was made to the Plan from the EMC Engineers, Inc.
401(k) Plan and its related trust (the "EMC Plan") on October 13, 2010 (the
"Merger Date"), reflecting accounts under the EMC Plan as of the Merger Date of
those individuals who qualify as Employees hereunder and other individuals with
accounts under the EMC Plan (each a "Transferee"), which assets are being held,
administered, and accounted for in accordance with the provisions of this
Section 20.4.
(b)    On and after the Merger Date, except as otherwise expressly provided in
this Section 20.4, the general provisions of the Plan shall govern with respect
to the interests under the EMC Plan of all persons, to the extent not
inconsistent with any provisions of the EMC Plan that may not be eliminated
under Code Section 411(d)(6) and the regulations thereunder.
(c)    As of the Merger Date, separate Accounts were established in accordance
with the provisions of the Plan in the name of each Member or beneficiary with
an interest under the EMC Plan who is a Transferee. In addition to any credits
or debits to the Account of the persons described in the immediately preceding
sentence, in accordance with the Plan's general provisions, as of the date the
assets of the EMC Plan were received by the Trustee and deposited in the Trust
Fund there was credited to each such separate Account, as applicable, the value
of such transferee's prior separate account or sub account of the corresponding
type under the EMC Plan.





121



--------------------------------------------------------------------------------




(d)    Each separate Account established by reason of the transfer shall be
fully vested and nonforfeitable.
(e)    Notwithstanding any other provision of the Plan to the contrary, any
outstanding participant loan under the EMC Plan shall be repaid under the Plan
and otherwise continue to be administered in accordance with its terms and the
applicable provisions of the EMC Plan in effect at the time the loan was
granted.
(f)    Roth 401(k) contributions made under the EMC Plan prior to the Merger
Date shall be separately accounted for and held subject to the following:
(1)    There shall be established a Roth Account to reflect the amount of the
Transfer Participant's Roth 401(k) contributions.
(2)    Earnings, losses, and other credits and charges shall be allocated on a
reasonable and consistent basis among a Transfer Participant's Roth Account and
his other accounts under the Plan. No amounts other than Roth 401(k)
contributions and properly attributable earnings shall be credited to a Transfer
Participant's Roth Account.
(3)    If excess contributions are to be distributed from a Highly Compensated
Employee's Deferred Compensation Contributions Account in accordance with the
provisions of Section 5.9, the excess contributions shall be deemed to consist
first of Roth 401(k) contributions.
(4)    If excess Deferred Compensation Contributions are to be distributed as
provided in paragraph (3) of this Section 20.4(f) and a Member is eligible to
make catch-up contributions for the year, the excess to be re-





122



--------------------------------------------------------------------------------




characterized as catch-up contributions shall be deemed to consist first of
Deferred Compensation Contributions.
(5)    If the Plan includes Deferred Compensation Contributions in determining
contribution percentages for Highly Compensated Employees and does not satisfy
the average contribution percentage test described in Section 5.9, any excess
contributions that are to be distributed from a Highly Compensated Employee's
Deferred Compensation Contributions Account in order to satisfy the average
contribution percentage test shall be deemed to consist first of Roth 401(k)
contributions.
(6)    If excess Deferred Compensation Contributions are to be distributed as
provided in paragraph (5) of this Section 20.4(f) and a Member is eligible to
make catch-up contributions for the year, the excess to be re-characterized as
catch-up contributions shall be deemed to consist first of Deferred Compensation
Contributions.
(7)    In-service withdrawals from a Transfer Participant's Roth Account may be
made in accordance with the provisions of Article X if the Transfer Participant
has incurred a hardship, as defined in accordance with the terms of Section
10.2. Any hardship withdrawal of Roth 401(k) contributions shall be subject to
the same limitations and restrictions described in Article X as applicable to a
hardship withdrawal of Deferred Compensation Contributions.





123



--------------------------------------------------------------------------------




Section 20.5 Merger of Wright Line LLC 401(k) Plan
(a)    A transfer of assets was made to the Plan from the Wright Line LLC 401(k)
Plan and its related trust (the "Wright Line Plan") on January 12, 2011 (the
"Merger Date"), reflecting accounts under the Wright Line Plan as of the Merger
Date of those individuals who qualify as Employees hereunder and other
individuals with accounts under the Wright Line Plan (each a "Transferee"),
which assets are being held, administered, and accounted for in accordance with
the provisions of this Section 20.5.
(b)    On and after the Merger Date, except as otherwise expressly provided in
this Section 20.5, the general provisions of the Plan shall govern with respect
to the interests under the Wright Line Plan of all persons, to the extent not
inconsistent with any provisions of the Wright Line Plan that may not be
eliminated under Code Section 411(d)(6) and the regulations thereunder.
(c)    As of the Merger Date, separate Accounts were established in accordance
with the provisions of the Plan in the name of each Member or beneficiary with
an interest under the Wright Line Plan who is a Transferee. In addition to any
credits or debits to the Account of the persons described in the immediately
preceding sentence, in accordance with the Plan's general provisions, as of the
date the assets of the Wright Line Plan were received by the Trustee and
deposited in the Trust Fund there was credited to each such separate Account, as
applicable, the value of such Transferee's prior separate account or sub account
of the corresponding type under the Wright Line Plan.





124



--------------------------------------------------------------------------------




(d)    Each separate Account established by reason of the transfer shall
continue to be subject to the applicable vesting schedule in effect under the
Wright Line Plan immediately prior to the Merger Date, including related service
crediting provisions.
(e)    If a person who was a participant under the Wright Line Plan incurred a
forfeiture under the Wright Line Plan prior to the Merger Date or incurs a
forfeiture pursuant to Section 20.5(d) and resumes employment covered under the
Plan such that restoration of that forfeiture would be required under the Wright
Line Plan as in effect prior to the Merger Date, such forfeiture shall be
restored under the Plan in the same manner and under the same conditions as such
forfeiture would have been restored under the Wright Line Plan as in effect
prior to the Merger Date. Any unapplied forfeiture under the Wright Line Plan
transferred to the Plan shall, as soon as practicable following the Merger Date,
be applied to reduce Company Contributions under the Plan, as shall any
forfeiture arising pursuant to Section 20.5(d).
(f)    Notwithstanding any other provision of the Plan to the contrary, any
outstanding participant loan under the Wright Line Plan shall be repaid under
the Plan and otherwise continue to be administered in accordance with its terms
and the applicable provisions of the Wright Line Plan in effect at the time the
loan was granted, provided that after the Merger Date there shall be no ongoing
maintainance fees imposed.
Section 20.6 Merger of CopperLogic, Inc. 401(k) Plan & Trust
(a)    A transfer of assets was made to the Plan from the CopperLogic, Inc.
401(k) Plan & Trust (the "CopperLogic Plan") on February 24, 2011 (the "Merger





125



--------------------------------------------------------------------------------




Date"), reflecting accounts under the CopperLogic Plan as of the Merger Date of
those individuals who qualify as Employees hereunder and other individuals with
accounts under the CopperLogic Plan (each a "Transferee"), which assets are
being held, administered, and accounted for in accordance with the provisions of
this Section 20.6.
(b)    On and after the Merger Date, except as otherwise expressly provided in
this Section 20.6, the general provisions of the Plan shall govern with respect
to the interests under the CopperLogic Plan of all persons, to the extent not
inconsistent with any provisions of the CopperLogic Plan that may not be
eliminated under Code Section 411(d)(6) and the regulations thereunder.
(c)    As of the Merger Date, separate Accounts were established in accordance
with the provisions of the Plan in the name of each Member or beneficiary with
an interest under the CopperLogic Plan who is a Transferee. In addition to any
credits or debits to the Account of the persons described in the immediately
preceding sentence, in accordance with the Plan's general provisions, as of the
date the assets of the CopperLogic Plan were received by the Trustee and
deposited in the Trust Fund there was credited to each such separate Account, as
applicable, the value of such Transferee's prior separate account or sub account
of the corresponding type under the CopperLogic Plan.
(d)    Each separate Account established by reason of the transfer shall
continue to be subject to the applicable vesting schedule in effect under the
CopperLogic Plan immediately prior to the Merger Date, including related service
crediting provisions.





126



--------------------------------------------------------------------------------




(e)    If a person who was a participant under the CopperLogic Plan incurred a
forfeiture under the CopperLogic Plan prior to the Merger Date or incurs a
forfeiture pursuant to Section 20.6(d) and resumes employment covered under the
Plan such that restoration of that forfeiture would be required under the
CopperLogic Plan as in effect prior to the Merger Date, such forfeiture shall be
restored under the Plan in the same manner and under the same conditions as such
forfeiture would have been restored under the CopperLogic Plan as in effect
prior to the Merger Date. Any unapplied forfeiture under the CopperLogic Plan
transferred to the Plan shall, as soon as practicable following the Merger Date,
be applied to reduce Company Contributions under the Plan, as shall any
forfeiture arising pursuant to Section 20.6(d).
(f)    Notwithstanding any other provision of the Plan to the contrary, any
outstanding participant loan under the CopperLogic Plan shall be repaid under
the Plan and otherwise continue to be administered in accordance with its terms
and the applicable provisions of the CopperLogic Plan in effect at the time the
loan was granted.
Section 20.7 Merger of E. A. Pederson Company 401(k) Plan
(a)    A transfer of assets is being made to the Plan from the E. A. Pederson
Company 401(k) Plan and its related trust (the "Pederson Plan") on June 18,
2012, (the "Merger Date"), reflecting accounts under the Pederson Plan as of the
Merger Date of those individuals who qualify as Employees hereunder and other
individuals with accounts under the Pederson Plan (each a "Transferee"), which
assets are being held, administered, and accounted for in accordance with the
provisions of this Section 20.7.





127



--------------------------------------------------------------------------------




(b)    On and after the Merger Date, except as otherwise expressly provided in
this Section 20.7, the general provisions of the Plan shall govern with respect
to the interests under the Pederson Plan of all persons, to the extent not
inconsistent with any provisions of the Pederson Plan that may not be eliminated
under Code Section 411(d)(6) and the regulations thereunder.
(c)    As of the Merger Date, separate Accounts are being established in
accordance with the provisions of the Plan in the name of each Member or
beneficiary with an interest under the Pederson Plan who is a Transferee. In
addition to any credits or debits to the Account of the persons described in the
immediately preceding sentence, in accordance with the Plan's general
provisions, as of the date the assets of the Pederson Plan are received by the
Trustee and deposited in the Trust Fund there shall be credited to each such
separate Account, as applicable, the value of such Transferee's prior separate
account or sub account of the corresponding type under the Pederson Plan.
(d)    Each separate Account established by reason of the transfer shall, as of
the Merger Date, be subject to the following vesting schedule:
Vesting Percentage
Years of Vesting Service
0
1
25
2
50
3
75
4
100
5






128



--------------------------------------------------------------------------------




In the event that the application of the above vesting schedule would at any
time after the Merger Date result in a lower vesting percentage for any
Transferee than the applicable vesting schedule in effect under the Pedersen
Plan immediately prior to the Merger Date, such Transferee shall be credited
with such additional vesting service as may be necessary to attain the next
highest percentage on the vesting schedule set forth above. For purposes of this
Section 20.7(d), an Employee shall be credited with Years of Vesting Service for
the aggregate of the periods of time between his employment commencement date or
any reemployment commencement date and the severance date that next follows such
employment commencement date or reemployment commencement date; provided,
however, that an Employee who has a reemployment commencement date within the
12-consecutive-month period following the earlier of the first date of his
absence or his severance date shall be credited with Years of Vesting Service
for the period between his severance date and reemployment commencement date.
Further, for purposes of this Section 20.7(d), the following shall apply:
(1)    The "employment commencement date" of an Employee means the date he first
completes an Hour of Service
(2)    The "reemployment commencement date" of an Employee means the first date
following a service break on which he again completes an Hour of Service
(3)    The "severance date" of an Employee means the earlier of (i) the date on
which he retires, dies, or his employment with the Company and all





129



--------------------------------------------------------------------------------




Controlled Group Members is otherwise terminated, or (ii) the first anniversary
of the first date of a period during which he is absent from work with the
Company and all Controlled Group Members for any reason; provided, however, that
if he terminates employment with or is absent from work with the Company and the
Controlled Group Members on account of service with the armed forces of the
United States, he shall not incur a severance date if he is eligible for
reemployment rights under the Uniformed Services Employment and Reemployment
Rights Act of 1994 and he returns to work with the Company or any Controlled
Group Member within the period during which he retains such reemployment rights,
but, if he does not return to work within such period, his severance date shall
be the earlier of the date which is one year after his absence commenced or the
last day of the period during which he retains such reemployment rights.
(4)    An Employee shall be credited with an Hour of Service for each hour for
which is he is paid, or entitled to payment, for the performance of duties for
the Company or any Controlled Group Member, including for periods of employment
with E. A. Pedersen Company prior to its acquisition by Eaton.
(e)    If a person who was a participant under the Pederson Plan incurred a
forfeiture under the Pederson Plan prior to the Merger Date or incurs a
forfeiture pursuant to Section 20.7(d) and resumes employment covered under the
Plan such that restoration of that forfeiture would be required under the
Pederson Plan as in effect prior to the Merger Date, such forfeiture shall be
restored under the Plan in the same manner





130



--------------------------------------------------------------------------------




and under the same conditions as such forfeiture would have been restored under
the Pederson Plan as in effect prior to the Merger Date. Any unapplied
forfeiture under the Pederson Plan transferred to the Plan shall, as soon as
practicable following the Merger Date, be applied to reduce Company
Contributions under the Plan, as shall any forfeiture arising pursuant to
Section 20.7(d).
(f)    Notwithstanding any other provision of the Plan to the contrary, any
outstanding participant loan under the Pederson Plan shall be repaid under the
Plan and otherwise continue to be administered in accordance with its terms and
the applicable provisions of the Pederson Plan in effect at the time the loan
was granted.
Section 20.8 Merger of Cooper Retirement Savings and Stock Ownership Plan
(a)    A transfer of assets is being made to the Plan from the Cooper Retirement
Savings and Stock Ownership Plan and its related trust (the "COSAV Plan")
effective as of the close of business on December 31, 2013, (the "Merger Date"),
reflecting accounts under the COSAV Plan as of the Merger Date of those
individuals who qualify as Employees hereunder and other individuals with
accounts under the COSAV Plan (each a "Transferee"), which assets will be held,
administered, and accounted for in accordance with the provisions of this
Section 20.8.
(b)    On and after the Merger Date, except as otherwise expressly provided in
this Section 20.8, the general provisions of the Plan shall govern with respect
to the interests under the COSAV Plan of all persons, to the extent not





131



--------------------------------------------------------------------------------




inconsistent with any provisions of the COSAV Plan that may not be eliminated
under Code Section 411(d)(6) and the regulations thereunder.
(c)    As of the Merger Date, separate Accounts are being established in
accordance with the provisions of the Plan in the name of each Member or
beneficiary with an interest under the COSAV Plan who is a Transferee as
necessary to reflect that interest. In addition to any credits or debits to the
Account of the persons described in the immediately preceding sentence, in
accordance with the Plan's general provisions, as of the date the assets of the
COSAV Plan are received by the Trustee and deposited in the Trust Fund there
shall be credited to each such separate Account, as applicable, the value of
such Transferee's prior separate account or sub account of the corresponding
type under the COSAV Plan.
(d)    Each separate Account established by reason of the transfer for a
Transferee who is an Employee on January 1, 2014, reflecting “Company Retirement
Contributions” made under the terms of the COSAV Plan shall, as of the Merger
Date, be subject to the following vesting schedule:
Vesting Percentage
Years of Vesting Service
0
1
25
2
100
3

Each separate Account established by reason of the transfer for a Transferee who
is not an Employee on January 1, 2014, reflecting “Company





132



--------------------------------------------------------------------------------




Retirement Contributions” made under the terms of the COSAV Plan shall, as of
the Merger Date, be subject to the following vesting schedule:
Vesting Percentage
Years of Vesting Service
0
1
25
2
50
3
75
4
100
5

In the event that the application of the above applicable vesting schedule would
at any time after the Merger Date result in a lower vesting percentage for any
Transferee than the applicable vesting schedule in effect under the COSAV Plan
immediately prior to the Merger Date, such Transferee shall be credited with
such additional vesting service as may be necessary to attain the next highest
percentage on the vesting schedule set forth above. For purposes of this Section
20.8(d), an Employee shall be credited with Years of Vesting Service for the
aggregate of the periods of time between his employment commencement date or any
reemployment commencement date and the severance date that next follows such
employment commencement date or reemployment commencement date; provided,
however, that an Employee who has a reemployment commencement date within the
12-consecutive-month period following the earlier of the first date of his
absence or his severance date shall be credited with Years of Vesting Service
for the period between his severance date and reemployment commencement date.





133



--------------------------------------------------------------------------------




Further, for purposes of this Section 20.8(d), the following shall apply:
(1)    The "employment commencement date" of an Employee means the date he first
completes an Hour of Service
(2)    The "reemployment commencement date" of an Employee means the first date
following a service break on which he again completes an Hour of Service
(3)    The "severance date" of an Employee means the earlier of (i) the date on
which he retires, dies, or his employment with the Company and all Controlled
Group Members is otherwise terminated, or (ii) the first anniversary of the
first date of a period during which he is absent from work with the Company and
all Controlled Group Members for any reason; provided, however, that if he
terminates employment with or is absent from work with the Company and the
Controlled Group Members on account of service with the armed forces of the
United States, he shall not incur a severance date if he is eligible for
reemployment rights under the Uniformed Services Employment and Reemployment
Rights Act of 1994 and he returns to work with the Company or any Controlled
Group Member within the period during which he retains such reemployment rights,
but, if he does not return to work within such period, his severance date shall
be the earlier of the date which is one year after his absence commenced or the
last day of the period during which he retains such reemployment rights.





134



--------------------------------------------------------------------------------




(4)    An Employee shall be credited with an Hour of Service for each hour for
which is he is paid, or entitled to payment, for the performance of duties for
the Company or any Controlled Group Member, including for periods of employment
with Cooper prior to its acquisition by Eaton.
(5)    In determining the vested status of a separate Account established by
reason of the transfer, in the case of any Transferee credited with at least
three years of Vesting Service as of December 31, 2013, the definition of "Total
and Permanent Disability" under the COSAV Plan shall continue to apply, if more
favorable to the Transferee.
(e)    Notwithstanding the provisions of Section 20.8(d), a Member shall be
credited with Vesting Service for the period ending December 31, 2013,
determined under the provisions of the COSAV Plan as in effect on that date, and
for the Plan Year commencing January 1, 2014, he shall be credited with the
amount of Vesting Service determined under provisions of the COSAV Plan as in
effect on December 31, 2013, if greater than the amount otherwise credited under
the Plan for that period. Moreover, any account maintained under the COSAV Plan
which was fully vested under the terms thereof shall remain fully vested and
nonforfeitable under the Plan.
(f)    If a person who was a participant under the COSAV Plan incurred a
forfeiture under the COSAV Plan prior to the Merger Date or incurs a forfeiture
pursuant to Section 20.8(d) and resumes employment covered under the Plan such
that restoration of that forfeiture would be required under the COSAV Plan as in
effect prior to the Merger Date, such forfeiture shall be restored under the
Plan in the same manner





135



--------------------------------------------------------------------------------




and under the same conditions as such forfeiture would have been restored under
the COSAV Plan as in effect prior to the Merger Date. Any unapplied forfeiture
under the COSAV Plan transferred to the Plan shall, as soon as practicable
following the Merger Date, be applied to reduce Company Contributions under the
Plan, as shall any forfeiture arising pursuant to Section 20.8(d).
(g)    Notwithstanding any other provision of the Plan to the contrary, any
outstanding participant loan under the COSAV Plan shall be repaid under the Plan
and otherwise continue to be administered in accordance with its terms and the
applicable provisions of the COSAV Plan in effect at the time the loan was
granted.
(h)    Notwithstanding any other provision of the Plan to the contrary, a Member
who pursuant to the EACA provisions of the COSAV Plan would have been eligible
to make a "Permissible Withdrawal" of an amount contributed prior to the Merger
Date shall be eligible to make such a withdrawal as permitted under the terms of
the COSAV Plan. Moreover, each Transferee may make withdrawals from his Accounts
derived from the COSAV Plan pursuant to Sections 10.1 and 10.2 without regard to
any restriction on the time at which a contribution was made.
(i)    In the event that any separate Account established by reason of the
transfer constitutes an interest under an employee stock ownership plan similar
to the ESOP Feature, the protections of Article XV shall apply thereto.
(j)    Prior to the Merger Date, a number of plans were merged into the COSAV
Plan with certain benefits protected. Those merged plans and protected benefits
are listed in Appendices A and B, and those protections shall continue to apply.





136



--------------------------------------------------------------------------------




(k)    Under the terms of the COSAV Plan certain supplemental contributions
(referred to herein as "supplemental Company Retirement Contributions") were
made for certain participants and credited to an "IAR Account" under the COSAV
Plan. Effective January 1, 2014, such accounts shall continue to be maintained
under the Plan. Moreover, the Company shall continue to make such supplemental
Company Retirement Contributions with respect to certain Members as set forth in
Appendix C.
ARTICLE XXI. MISCELLANEOUS
Section 21.1 Incapacity ‑‑ If any Member, former Member, or Beneficiary, in the
judgment of the Committee, is legally, physically or mentally incapable of
personally receiving and acknowledging receipt for any payment due hereunder,
payment may be made to the guardian, conservator or other legal representative
of such Member, former Member or Beneficiary or to such other person or
institution who, in the opinion of the Committee, then has effective legal
custody of such Member, former Member or Beneficiary. Such payments shall
constitute a full discharge with respect to such payments.
Section 21.2 Limitation of Rights ‑‑ Nothing contained herein or in the Trust
Agreement shall entitle any Member, former Member, Beneficiary or any other
person to the right or privilege of examining or having access to the books or
records of Eaton Corporation plc, Eaton, any Company, the Committee or the
Trustee; nor shall any such person have any right, legal or equitable, against
Eaton Corporation plc, Eaton or a Company, or any director, officer, employee,
agent or representative thereof, or against the Committee or the Trustee, except
as expressly provided herein.





137



--------------------------------------------------------------------------------




Section 21.3 No Right to Employment ‑‑ Participation in the Plan shall not be
construed as conferring any legal rights upon any Member for a continuation of
employment nor shall it interfere with the rights of Eaton or any Company to
terminate any Member's employment or otherwise treat him without regard to the
effect which such treatment might have upon him as a Member.
Section 21.4 Rights Relating to the Trust ‑‑ No Employee, Member, Beneficiary or
other person shall have any interest in or right to any part of the corpus,
income or earnings of the Trust Fund or any part of the assets of the Plan
except as and only to the extent provided by the terms of the Plan.
Section 21.5 Limitation on Participation by Persons in Foreign Countries ‑‑ A
person employed in a foreign country shall not be eligible to participate in the
Plan if his participation would result in legal, administrative, financial or
other difficulties under local laws, regulations or other restrictions, as
determined by Eaton under rules uniformly applicable to all persons similarly
situated. Contributions or benefits for individuals who are citizens of the
United States and employees of a foreign or domestic subsidiary of Eaton may be
provided for such individuals consistent with Code Sections 406 and/or 407
pursuant to appropriate action by Eaton and such subsidiary.
Section 21.6 Uniformed Services ‑‑ Notwithstanding any provision of this Plan to
the contrary, contributions, benefits and service credit with respect to
qualified military service will be provided in accordance with Code
Section 414(u).





138



--------------------------------------------------------------------------------




If a Member who is absent from employment as an Employee because of military
service dies after December 31, 2006, while performing qualified military
service (as defined in Code Section 414(u)), the Member shall be treated as
having returned to employment as an Employee on the day immediately preceding
his death for purposes of determining the Member's vested interest in his
Accounts and his Beneficiary's eligibility for a death benefit under the Plan.
Notwithstanding the foregoing, except as otherwise specifically provided
elsewhere in the Plan, such a Member shall not be entitled to additional
contributions with respect to his period of military leave.
Section 21.7 Profit‑Sharing Plan Feature ‑‑ The portion of the Plan that is not
the ESOP Feature is intended to be and shall be a profit‑sharing plan for all
purposes of the Code, ERISA, and any other relevant purpose, notwithstanding
that contributions may or may not be made without regard to current or
accumulated profits of the employer or without regard to whether contributions
may be discretionary.
Section 21.8 Miscellaneous Investment Proceeds ‑‑ Any funds received by the Plan
that do not relate to investments held under the Plan for current Participants
but instead relate to investments held previously under the Plan or any plan
merged with the Plan for former participants whose benefits have been fully
distributed shall be held in a separate account under the Plan and shall be
applied in the manner permitted for forfeitures, if any, to pay Plan
administrative expenses or to offset Company Matching Contributions otherwise
owed to the Plan by the Company, as determined by the Committee in its sole
discretion.





139



--------------------------------------------------------------------------------




Section 21.9 Election of Former Vesting Schedule ‑‑ If there is an amendment to
the vesting schedule applicable to a Member's Account because the Company adopts
an amendment to the Plan that directly or indirectly affects the computation of
a Member's vested interest in his Account, the following special rules shall
apply:
(a)    In no event shall a Member's vested interest in his Account accrued as of
the later of (i) the effective date of such amendment or (ii) the date such
amendment is adopted, be less than his vested interest in his Account
immediately prior to such date.
(b)    In no event shall a Member's vested interest in his Account accrued as of
the later of (i) the effective date of such amendment or (ii) the date such
amendment is adopted, be determined on and after the effective date of such
amendment under a vesting schedule that is more restrictive than the vesting
schedule applicable to such Account immediately prior to the effective date of
such amendment.
(c)    Any Member with three or more years of vesting service shall have a right
to have his vested interest in his Account (including amounts accrued following
the effective date of such amendment) continue to be determined under the
vesting provisions in effect prior to the amendment rather than under the new
vesting provisions, unless the vested interest of the Member in his Account
under the Plan as amended is not at any time less than such vested interest
determined without regard to the amendment. A Member shall exercise his right
under this Section by giving written notice of his exercise thereof to the
Committee within 60 days after the latest of (i) the





140



--------------------------------------------------------------------------------




date he receives notice of the amendment from the Committee, (ii) the effective
date of the amendment, or (iii) the date the amendment is adopted.
Section 21.10 Issuance of Eaton Shares -- Notwithstanding any other provision of
this Plan, (a) Eaton Corporation plc shall not be obliged to issue any shares
unless at least the par value or nominal value of such newly issued share has
been fully paid in advance in accordance with applicable law and (b) Eaton
Corporation plc shall not be obliged to issue or deliver any shares until all
legal and regulatory requirements associated with such issue or delivery have
been complied with to the satisfaction of the Committee.
Section 21.11 Leased Employee -- Any leased employee, other than an excludable
leased employee, shall be treated as an employee of the Company for which he
performs services for all purposes of the Plan with respect to the provisions of
Sections 401(a)(3), (4), (7), and (16), and 408(k), 408(p), 410, 411, 415,
and 416 of the Code; provided, however, that no leased employee shall accrue a
benefit hereunder based on service as a leased employee except as otherwise
specifically provided in the Plan. A "leased employee" means any person who
performs services for the Company or a Controlled Group Member (the "recipient")
(other than an employee of the recipient) pursuant to an agreement between the
recipient and any other person (the "leasing organization") on a substantially
full-time basis for a period of at least one year, provided that such services
are performed under primary direction or control by the recipient. An
"excludable leased employee" means any leased employee of the recipient who is
covered by a money purchase pension plan maintained by the leasing organization





141



--------------------------------------------------------------------------------




which provides for (i) a nonintegrated employer contribution on behalf of each
participant in the plan equal to at least ten percent of compensation (as
referenced in Section 5.7), (ii) full and immediate vesting, and (iii) immediate
participation by employees of the leasing organization (other than employees who
perform substantially all of their services for the leasing organization or
whose compensation from the leasing organization in each plan year during the
four-year period ending with the plan year is less than $1,000); provided,
however, that leased employees do not constitute more than 20 percent of the
recipient's nonhighly compensated work force. For purposes of this Section
21.11, contributions or benefits provided to a leased employee by the leasing
organization that are attributable to services performed for the recipient shall
be treated as provided by the recipient.
Section 21.12 Applicable Law and Forum Selection -- Except to the extent
governed by Federal law, the Plan shall be administered and interpreted in
accordance with the laws of the State of Ohio. Any proceeding arising out of or
relating to the Plan shall be adjudicated in the federal courts for the Northern
District of Ohio or in the courts of the State of Ohio located in the district
embraced by the federal courts for the Northern District of Ohio.
Section 21.13 Correction of Plan Failures -- The Company may correct any error
as it deems appropriate, including, without limitation, as provided by IRS
Employee Plans Compliance Resolution System, as amended from time to time.









142



--------------------------------------------------------------------------------




ARTICLE XXII. TRANSFER OF FUNDS; ROLLOVERS
Section 22.1 Transfer from Other Qualified Plans ‑‑ With Eaton's consent (by
action of the Committee) a company may cause to be transferred to the Trustee
all or any of the assets held in respect of any other plan or trust which
satisfies the applicable requirements of the Code relating to qualified plans
and trusts which is maintained by a company for the benefit of its common‑law
employees. Any assets transferred to the Plan shall be accompanied by written
instructions from the company, or the trustee or custodian holding such assets,
setting forth the employees for whose benefit such assets have been transferred
and showing separately the respective contributions by the company and by the
employees and the current values of the assets attributable thereto. Upon
receipt of such assets and instructions the Trustee shall thereafter proceed in
accordance with the provisions of the Plan.
Section 22.2 Transfer to Other Qualified Plans ‑‑ Subject to Article XX, with
Eaton's consent (by action of the Committee) a Company by written direction to
the Trustee may transfer some or all of the assets held under the Plan to
another plan or trust meeting the requirements of the Code relating to qualified
plans and trusts. Upon receipt of such written direction the Trustee shall cause
to be transferred the assets so directed.
Section 22.3 Rollover Contributions -- An Employee eligible to participate in
the Plan, regardless of whether he has satisfied the eligibility requirements of
the Plan, may elect to make a Rollover Contribution to the Plan by submitting to
the Company or its designee a request at such time(s), in such form, and in such
manner





143



--------------------------------------------------------------------------------




as the Company shall prescribe. The Employee shall deposit or cause to be
deposited such Rollover Contribution with the Trustee. "Rollover Contribution"
shall mean participant rollover contributions and/or direct rollovers of
distributions as permitted under Code Section 402(c), Code Section 403(a)(4), or
Section 408(d)(3)(A) from the following types of plans:
(1)    The Plan will accept a direct rollover of an eligible rollover
distribution from (a) a qualified plan described in Code Section 401(a) or
Section 403(a), (b) an annuity contract described in Code Section 403(b), and
(c) an eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state.
(2)    The Plan will accept a participant contribution of an eligible rollover
distribution from (a) a qualified plan described in Code Section 401(a) or
Section 403(a), (b) an annuity contract described in Code Section 403(b) and (c)
an eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state.
(3)    The Plan will accept a participant rollover contribution of the portion
of a distribution from an individual retirement account or annuity described in
Code Section 408(a) or Section 408(b) that is eligible to be rolled over and
would otherwise be includible in gross income.





144



--------------------------------------------------------------------------------




Notwithstanding the foregoing, a Rollover Contribution shall not include and the
Plan will not accept any of the following:
(1)    A transfer of "accumulated deductible employee contributions" within the
meaning of Code Section 72(o)(5).
(2)    Designated Roth contributions as described in Code Section 402A. Any
Rollover Contribution from an individual retirement account shall be limited to
individual retirement accounts which contain only amounts rolled over into such
individual retirement account from another qualified plan plus the income and
gains thereon.
Moreover, any Member who is a former Employee who accrued a benefit under the
Pension Plan for Eaton Corporation Employees (the "Pension Plan") may in the
same manner elect to make a Rollover Contribution of any portion of his
distribution from the Pension Plan which constitutes an "eligible rollover
distribution" within the meaning of Code Section 402(c)(4).
The Company may require an Employee or Former Employee to provide it or its
designee with such information as it deems necessary or desirable to show that
the requested Rollover Contribution qualifies as a contribution that may be
rolled over to a qualified plan. In the event an Employee or former Employee
makes a Rollover Contribution, such Rollover Contribution shall become part of
the Fund and it shall be maintained in a separate, fully‑vested account, which
shall be separate from the other Accounts for such Employee or former Employee.
If an Employee elects to roll over amounts attributable to after-tax employee
contributions, such amounts shall be





145



--------------------------------------------------------------------------------




accounted for separately from other Rollover Contributions and shall be
maintained in accounts reflecting that portion of the Employee's after-tax
Rollover Contribution that is includible in gross income and that portion that
is not includible in gross income. Such Rollover Account shall be invested as
directed by the Employee or former Employee in the same manner, but pursuant to
a separate election, as a Regular Account and Regular Contributions in
accordance with Article VI. The adjustment of Accounts made pursuant hereto
shall be made separately with respect to a Member's Rollover Contribution
account and his other Accounts.
ARTICLE XXIII. SAVINGS PLAN INDIVIDUAL RETIREMENT ACCOUNT
Section 23.1 Definitions ‑‑ For purposes of this Article XXIII, the following
words and phrases shall have the meanings stated below unless a different
meaning is plainly required by the context. Definitions in Section 2.1 of the
Plan shall also apply where required by the context.
(i)    "Participant" means each person who made the contributions described in
Section 23.2 under the terms of the Plan as in effect at the relevant times.
(ii)    "Voluntary Deductible Account" means the Participant's voluntary
contributions to the Plan which were deductible by the participant for Federal
income tax purposes, and the income, losses, appreciation and depreciation
attributable to such contributions.
Section 23.2 Deductible Employee Contributions ‑‑ Prior to December 31, 1986 a
Participant could make voluntary contributions which were deductible by the
Participant for Federal income tax purposes. Each such contribution





146



--------------------------------------------------------------------------------




was paid in cash by the Participant to the Company in such manner and at such
times as the Committee determined (including payments by means of payroll
deductions), and no later than the end of the taxable year of the Participant
who made such contributions, provided that such deadline could be extended until
March 15 of the following calendar year (or until April 15, if required by
Internal Revenue Service Regulations), if the Committee elected to have Code
Section 219(f)(3)(B) apply. The Company transmitted deductible voluntary
contributions received by it to the Trust for crediting to Voluntary Deductible
Accounts. Such amounts were credited to the Voluntary Deductible Accounts of
Participants in accordance with the certification of the Committee as to the
names of the contributing Participants and the amounts contributed by each
Participant.
The contributions by a Participant to his Voluntary Deductible Account with
respect to any one taxable year of such Participant to this Plan and all other
qualified plans (including individual retirement accounts) could not exceed the
lesser of:
(i)    $2,000.00, or
(ii)    100% of his compensation (as defined in Code Section 219(f)(1) and in
Internal Revenue Service Regulations) for such taxable year.
No contributions could be made by a Participant to his Voluntary Deductible
Account with respect to the taxable year of the Participant during which he
attained age 70 1/2 and the taxable years thereafter or after December 31, 1986.
Section 23.3 Irrevocable Election of Deductible Contributions ‑‑ Each
Participant who made a contribution described in Section 23.2 was deemed to have
also elected to have his contribution treated as a qualified voluntary employee





147



--------------------------------------------------------------------------------




contribution deductible by him as a retirement savings contribution under Code
Section 219(a). Such election shall be irrevocable from and after the date each
contribution was made by the Participant. Notwithstanding the foregoing, neither
any Company, the Investment Committee, the Committee, the Trustee, nor the Plan
assumes any responsibility for the income tax treatment of any contributions
described in Section 23.2, as deductibility of such contributions depends on
employee circumstances extraneous to the Plan, including but not limited to
employee participation in retirement savings programs unrelated to any of the
Company's programs. All deductible voluntary contributions by a Participant that
exceeded the limits set forth in Section 23.2 shall be returned to the
Participant.
Section 23.4 Valuation of Voluntary Deductible Account; Records ‑‑ Voluntary
Deductible Accounts shall be subject to the provisions of Article VII.
Section 23.5 Investment of Voluntary Deductible Accounts ‑‑ Voluntary Deductible
Accounts shall be subject to the provisions of the Plan pertaining to
investments in the same manner as Accounts attributable to Regular Contributions
and Deferred Compensation Contributions.
Section 23.6 Withdrawals from Voluntary Deductible Account
(a)    Ordinarily, no distributions may be made to a Participant from his
Voluntary Deductible Account prior to the date on which he becomes age 59‑1/2,
except that distribution of all or a part of a Participant's Voluntary
Deductible Account may be made prior to a Participant's becoming age 59‑1/2 on
account of the Participant's death, disability within the meaning of the Code
Section 72(m)(7) and Regulations pursuant





148



--------------------------------------------------------------------------------




thereto, or separation from service, and except that a Participant may by notice
to the Committee withdraw all or a part of his Voluntary Deductible Account. All
distributions and withdrawals from Voluntary Deductible Accounts shall comply
with the terms for such distributions and withdrawals set by the Committee. Any
balance of a Participant's Voluntary Deductible Account not previously withdrawn
shall, upon notice to the Committee by the Participant, be paid to the
Participant following his separation from service or, in the event of his death,
to his Beneficiary in the same manner as other amounts payable upon those
events.
(b)    No portion of a Participant's Voluntary Deductible Account shall be
assigned, pledged as security for a loan, loaned to a Participant, or applied
toward the purchase of life insurance.
(c)    All or any portion of a Participant's Voluntary Deductible Account
(including any portion thereof attributable to a transfer of "accumulated
deductible employee contributions," as defined below) may be transferred, at the
election of a Participant, to any other plan or trust or individual retirement
plan which satisfies the applicable requirements of the Code and Internal
Revenue Service Regulations relating to acceptance of "accumulated deductible
employee contributions." A Participant may not make such election with respect
to his Voluntary Deductible Account if he has made another such election with
respect to his Voluntary Deductible Account within the preceding 12 months.
(d)    A Participant may request the Committee in writing to allow a transfer
into his Voluntary Deductible Account of any amount or amounts that constitute





149



--------------------------------------------------------------------------------




"accumulated deductible employee contributions," within the meaning of Code
Section 72(o)(5). The Committee shall determine on a non‑discriminatory basis
whether or not such transfer shall be allowed. Any such written request may be
made only once within a 12‑month period, and shall set forth the proposed
transfer amount and proof, satisfactory to the Committee, that such transfer
constitutes a transfer of "accumulated deductible employee contributions." Any
such transfer shall comply with all applicable requirements of the Code and
Internal Revenue Service Regulations. Any such transfers shall be treated as
accumulated contributions to a Participant's Voluntary Deductible Account.
Section 23.7 Administrative Costs ‑‑ Brokerage fees, commissions, transfer taxes
and administrative costs and expenses of Voluntary Deductible Accounts shall be
borne by such Accounts unless paid by the Company.
ARTICLE XXIV. EFFECTIVE DATES
Section 24.1 General ‑‑ Except as otherwise expressly provided in the Plan, this
amendment and restatement of the Plan is effective beginning January 1, 2014.
Unless and to the extent otherwise expressly provided in this amendment and
restatement of the Plan, no provision of this amendment and restatement of the
Plan shall be construed to expand the definition of eligible employees, change
accrued benefits, or otherwise change any substantive provision of the Plan as
in effect prior to January 1, 2014, with respect to periods prior to January 1,
2014. The provisions of this amendment and restatement supersede those of any
prior restatement to the extent inconsistent herewith.





150



--------------------------------------------------------------------------------




Section 24.2 Legal Compliance Effective Date Provisions ‑‑ Except as otherwise
expressly provided herein, each change made to the Plan by this amendment and
restatement for the purpose of satisfying a provision of (i) Economic Growth and
Tax Relief Reconciliation Act of 2001 ("EGTRRA") (with technical corrections
made by the Job Creation and Worker Assistance Act of 2002), (ii) American Jobs
Creation Act of 2004, (iii) Katrina Emergency Tax Relief Act of 2005, (iv) Gulf
Opportunity Zone Act of 2005, (v) Pension Protection Act of 2006 ("PPA"), (vi)
U.S. Troop Readiness, Veterans' Care, Katrina Recovery, and Iraq Accountability
Appropriations Act, 2007, (vii) Heroes Earnings Assistance and Relief Act of
2008 ("Heart Act"), (viii) Emergency Stabilization Act of 2008, (ix) Worker,
Retiree, and Employer Recovery Act of 2008 ("WRERA"), (x) any other change in
the Code or ERISA, or (xi) regulations, rulings, or other published guidance
issued under the Code, ERISA or the legislative enactments listed above (a
"Compliance Amendment"), shall be effective as of the first date such change
became required by reason of such provision and shall also be effective with
respect to any plan merged into the Plan as of the first date such change became
required by reason of such provision (including for periods prior to the merger
date to the extent so required), and accordingly is also an amendment of any
plan merged into the Plan for this purpose. This provision shall be effective to
amend any plan merged into the Plan only with respect to Compliance Amendments,
and shall not be construed to expand the definition of "eligible employee,"
change benefit rates, or otherwise change any substantive provision of any plan
merged into the Plan that is not directly affected by a Compliance Amendment
prior to the





151



--------------------------------------------------------------------------------




merger date. This amendment and restatement is intended as good faith compliance
with the requirements of legislative enactments described above and is to be
construed in accordance with guidance issued thereunder.


 
EATON CORPORATION
 
 
 
 
__________________, 2013
By:   
Cleveland, Ohio
 



11781515.6

















152



--------------------------------------------------------------------------------




APPENDIX A
TRANSFEROR PLANS
Listing of Plans Merged into the COSAV Plan
Plan
Effective Date on which Assets and
Liabilities transferred to the Plan
 
 
(1) McGraw-Edison Savings and Sharing Plan
07/01/86
 
 
(2) McGraw-Edison Profit Sharing Plan
07/01/86
 
 
(3) Campbell Chain Profit-Sharing Plan
07/01/86
 
 
(4) Turner Profit-Sharing Plan
07/01/86
 
 
(5) McGraw-Edison Thrift Plan
07/01/86
 
 
(6) McGraw-Edison Consolidated Retirement Plan
07/01/86
(active employees only)
 
 
(7) GATX Profit-Sharing Plan
02/01/87
 
 
(8) Joy Manufacturing Company Savings Plan
08/01/87
(Petroleum
Equipment
Group only)
 
 
(9) Joy Manufacturing Company Savings Plan
01/01/88
(Molded Rubber
Products Group only)
 
 
(10) Joy Manufacturing Company Savings Plan
06/01/88
(Compressor Group only)
 
 
(11) USD Plan
04/01/88
 
 
(12) Champion Spark Plug Company Salaried Employees’ Deferred Savings Plan
08/01/90
 
 
(13) Cameron Iron Works USA, Inc. Savings Investment Plan
09/01/90
 
 




A-1





--------------------------------------------------------------------------------




(14) Cooper Industries, Inc. Consolidated Retirement Plan
12/31/91
 
 
(15) Auto Components, Inc. Profit Sharing Plan
01/01/94
 
 
(16) Moog Automotive, Inc. Temperature Control Division 401(k) Plan
01/01/94
 
 
(17) Moog Automotive, Inc. Temperature Control Division Profit Sharing Plan
01/01/94
 
 
(18) Zanxx, Inc. 401(k) Salary Reduction Plan
11/10/94
 
 
(19) Precision Universal Joint Hourly Profit Sharing Plan
02/28/95
 
 
(20) Master Power, Inc. 401(k) Retirement Savings Plan
07/01/97
 
 
(21) Rolero-Omega Voluntary Retirement Savings Plan and Trust
07/01/97
 
 
(22) Thepitt Hourly Savings Plan
08/31/98
(salaried
employees
only)
 
 
(23) Neo-Ray Products, Inc. 401(k) Profit Sharing Plan
01/01/00
 
 
(24) Atlite Lighting Equipment, Inc. 401(k) Plan
01/01/00
 
 
(25) Wheelock, Inc. Section 401(k) Profit Sharing Plan
12/31/06
 
 
(26) Cannon Technologies Inc. Profit Sharing Plan
12/31/06
 
 
(27) Cooper US, Inc. Profit Sharing Plan
04/30/07
 
 
(28) Madah-Com Inc. 401(k) Profit Sharing Plan
12/31/07
 
 
(29) iO Lighting 401(k) Plan
12/31/07
 
 
(30) Roam Secure 401(k) Plan
06/30/08
 
 




A-2





--------------------------------------------------------------------------------




(31) GS Metals Corp Retirement Savings Plan
01/01/09
 
 
(32) Sure Power, Inc. 401(k) Profit Sharing Plan
01/01/09
 
 
(33) MTL Incorporated 401(k) Profit Sharing Plan
01/01/09
 
01/01/12
(34) Martek Power Retirement Savings Plan
 
 
 










































A-3





--------------------------------------------------------------------------------




APPENDIX B

COSAV MERGED PLANS AND PROTECTED BENEFITS
The following provisions detail certain benefits as protected under the terms of
the COSAV Plan; references therein to the “Plan” are to the COSAV Plan as in
effect on December 31, 2013, and capitalized terms used therein refer to
definitions found in said COSAV Plan. Such benefit protections shall continue to
apply after the merger described in Section 20.8 of the Plan. Notwithstanding
any other terms of the Plan to the contrary, in the event of any conflict, the
following provisions of this Appendix B supersede and control over terms
described elsewhere, for the affected participants only to the extent described
below:


1.
Merger of the Wheelock, Inc. Section 401(k) Profit Sharing Plan



a.
Active Participants as of December 31, 2006, in the Wheelock, Inc. Section
401(k) Profit Sharing Plan were 100% vested in their accrued employer
contributions upon the merger into this Plan.



b.
Active Participants in the Wheelock, Inc. Section 401(k) Profit Sharing Plan who
had three or more Years of Service as of December 31, 2006 are 100% vested in
all future Company Retirement Contributions made under the Plan.



c.
Future Company Retirement Contributions for all active Participants in the
Wheelock, Inc. Section 401(k) Profit Sharing Plan who had less than three Years
of Service as of December 31, 2006, are subject to the vesting schedule under
this Plan.



d.
All years of service that a participant accrued under the Wheelock, Inc. Section
401(k) Profit Sharing Plan is recognized for purposes of determining a Member’s
vested interest under this Plan.



e.
The Normal Retirement Age for those Participants with an Account Balance as of
December 31, 2006, in the Wheelock, Inc. Section 401(k) Profit Sharing Plan will
be age 60 under this Plan.



2.
Merger of the Cannon Technologies Inc. Profit Sharing Plan



a.
Active Participants as of December 31, 2006, in the Cannon Technologies Inc.
Profit Sharing Plan are 100% vested in their accrued employer contributions upon
the merger into this Plan.




B-1



--------------------------------------------------------------------------------






b.
Active Participants in the Cannon Technologies Inc. Profit Sharing Plan who had
three or more Years of Service as of December 31, 2006, are 100% vested in all
future Company Retirement Contributions made under the Plan.



c.
Future Company Retirement Contributions, for all active Participants in the
Cannon Technologies Inc. Profit Sharing Plan who had less than three Years of
Service as of December 31, 2006, are subject to the vesting schedule under this
Plan.



d.
All years of service that a participant accrued under the Cannon Technologies
Inc. Profit Sharing Plan is recognized for purposes of determining a Member’s
vested interest under this Plan.



3.
Merger of the Cooper US, Inc. Profit Sharing Plan



a.
Active Participants as of April 30, 2007, in the Cooper US, Inc. Profit Sharing
Plan, are 100% vested in their accrued employer matching contributions upon the
merger into this Plan.



b.
All years of service that a participant has accrued under the Cooper US, Inc.
Profit Sharing Plan is recognized for purposes of determining a Member’s vested
interest under this Plan. Furthermore, there shall be no reduction in accrued
years of service that may result from changes in the plan year, vesting
computation period, and vesting computation method.



c.
Accrued non-elective contributions and Future Company Retirement Contributions
for all active participants in the Cooper US, Inc. Profit Sharing Plan as of
April 30, 2007, will be subject to the vesting schedule under this Plan.



d.
Participants with an Account Balance as of April 30, 2007, in the Cooper US,
Inc. Profit Sharing Plan shall become 100% vested in all Employer contributions
under this Plan the first of the month following attainment of age 55.



4.
Merger of the Madah-com Inc. 401(k) Profit Sharing Plan



a.
Active participants as of December 31, 2007, in the Madah-Com Inc. 401(k) Profit
Sharing Plan, are 100% vested in their accrued employer matching contributions
upon the merger into this Plan.






B-2



--------------------------------------------------------------------------------




b.
Accrued non-elective contributions and Future Company Retirement Contributions
for all active participants in the Madah-Com Inc. 401(k) Profit Sharing Plan as
of December 31, 2007, are subject to the vesting schedule under this Plan.



c.
All years of service that a participant has accrued under the Madah-Com Inc.
401(k) Profit Sharing Plan is recognized for purposes of determining a Member’s
vested interest under this Plan.



5.
Merger of the iO Lighting 401(k) Plan



a.
All years of service that a participant has accrued under the iO Lighting 401(k)
Plan will be recognized for purposes of determining a Member’s vested interest
under this Plan.



6.
Merger of the Roam Secure 401(k) Plan



a.
All years of service that a participant has accrued under the Roam Secure 401(k)
Plan will be recognized for purposes of determining a Member’s vested interest
under this Plan.



7.
Merger of the GS Metals Corp Retirement Savings Plan



a.
Active Participants as of December 31, 2008, in the GS Metals Corp Retirement
Savings Plan were 100% vested in their accrued employer matching contributions
upon the merger into this Plan.



b.
All years of service that a participant has accrued under the GS Metals Corp
Retirement Savings Plan will be recognized for purposes of determining a
Member’s vested interest in future Company Retirement Contributions under this
Plan. Furthermore, there shall be no reduction in accrued years of service that
may result from changes in the plan year, vesting computation period, and
vesting computation method.



c.
The normal retirement age for all former participants of the GS Metals Corp
Retirement Savings Plan will be the later of age 55 or the fifth anniversary of
the participant’s Employment Commencement Date.



8.
Merger of the Sure Power, Inc. 401(k) Profit Sharing Plan



a.
Active Participants as of December 31, 2008, in the Sure Power, Inc. 401(k)
Profit Sharing Plan were 100% vested in their accrued employer nonelective
contributions upon the merger into this Plan.






B-3



--------------------------------------------------------------------------------




b.
Active Participants in the Sure Power, Inc. 401(k) Profit Sharing Plan who had
three or more Years of Service as of December 31, 2008 are 100% vested in all
future Company Retirement Contributions made under the Plan.



c.
Future Company Retirement Contributions for all active Participants in the Sure
Power, Inc. 401(k) Profit Sharing Plan who had less than three Years of Service
as of December 31, 2008, are subject to the vesting schedule under this Plan.



d.
All years of service that a participant accrued under the Sure Power, Inc.
401(k) Profit Sharing Plan is recognized for purposes of determining a Member’s
vested interest under this Plan.



9.
Merger of the MTL Incorporated 401(k) Profit Sharing Plan



a.
Active Participants as of December 31, 2008, in the MTL Incorporated 401(k)
Profit Sharing Plan were 100% vested in their accrued employer matching
contributions upon the merger into this Plan.



b.
The accrued nonelective contributions of active participants as of December 31,
2008, in the MTL Incorporated 401(k) Profit Sharing Plan continue to vest
according the vesting schedule defined under the MTL Incorporated 401(k) Profit
Sharing Plan



c.
Active Participants in the MTL Incorporated 401(k) Profit Sharing Plan who had
three or more Years of Service as of December 31, 2008 will continue to vest
according to the nonelective vesting schedule as defined under the MTL
Incorporated 401(k) Profit Sharing Plan for purposes of future Company
Retirement Contributions made under the Plan.



d.
Future Company Retirement Contributions for all active Participants in the MTL
Incorporated 401(k) Profit Sharing Plan who had less than three Years of Service
as of December 31, 2008, are subject to the vesting schedule under this Plan.



e.
All years of service that a participant accrued under the MTL Incorporated
401(k) Profit Sharing Plan is recognized for purposes of determining a Member’s
vested interest under this Plan.



10.
Merger of the Martek Power Retirement Savings Plan



a.
All years of service that a participant accrued under the terms of the Martek
Power Retirement Savings Plan (“Martek Plan”) as of December




B-4



--------------------------------------------------------------------------------




31, 2011 (the “Martek Date”) are recognized for purposes of determining a
Member’s vested interest under this Plan.


b.
The accrued Matching Contributions in the Martek Plan of active participants as
of the Martek Date continue to vest according to the vesting schedule defined
under the Martek Plan as of the Martek Date.



c.
All Matching Contributions to the Plan occurring after the Martek Date on behalf
of all former Martek Plan participants will be 100% vested at all times.



d.
The accrued Nonelective Contributions in the Martek Plan of active participants
as of the Martek Date, continue to vest according to the vesting schedule
defined under the Martek Plan as of the Martek Date.



e.
Active participants with three or more years of service under the terms of the
Martek Plan as of the Martek Date, continue to vest according to the Nonelective
Contribution vesting schedule as defined under the Martek Plan as of the Martek
Date for purposes of Company Retirement Contributions made under the Plan.



f.
All Company Retirement Contributions to the Plan occurring after the Martek Date
are subject to the vesting schedule specified under the Plan, for those former
Martek Plan participants with less than three years of service under the terms
of the Martek Plan as of the Martek Date.






B-5



--------------------------------------------------------------------------------




APPENDIX C


IAR ADDENDA FOR SUPPLEMENTAL CONTRIBUTIONS


This Appendix C sets forth provisions relating to supplemental Company
Retirement Contributions referenced in Section 20.8(l) and contains IAR Addenda
earlier included in the COSAV Plan applicable to Participating Units identified
therein. Amounts credited to the IAR Accounts hereunder shall be fully vested at
all times. The supplemental Company Retirement Contributions and IAR Accounts
shall be subject to the terms of the Plan that apply to Accounts generally. In
addition to the provisions of Article II, the following definitions shall also
apply for purposes of this Appendix C.


(1)
Company Retirement Contributions.  The term “Company Retirement Contributions”
shall mean the profit sharing contributions made to the Plan in accordance with
the provisions of an IAR Addendum.

(2)
IAR Account. The term "IAR Account" shall mean the separate account to which the
Company Retirement Contributions are allocated and credited in accordance with
the provisions of an Addendum.

(3)
Participating Unit. The term "Participating Unit" shall mean an employment unit
or facility named in an Addendum with respect to which Company Retirement
Contributions are made on behalf of a Member.




C-1



--------------------------------------------------------------------------------




IAR ADDENDUM I


HOURLY EMPLOYEES OF COOPER POWER SYSTEMS


RTE COMPONENTS AT PEWAUKEE, WISCONSIN




This Addendum relates to the Participating Unit set forth in Paragraph A below.
A.
NAME OF PARTICIPATING UNIT:



The Pewaukee, Wisconsin RTE Components facility of the Cooper Power Systems
Division of the Company (262).


B.
COMPANY RETIREMENT CONTRIBUTIONS:



On and after October 1, 1989, the Company shall make a Company Retirement
Contribution with respect to each Member who was employed on September 30, 1989
at a facility and in an employment classification set forth on the Additional
Retiree Medical Credit Eligibility List on file with the Committee as set forth
below; provided, however, that such amount shall be prorated and credited to
such Member’s IAR Account based upon the number of pay periods applicable to
such Member in such month during which the Member was employed at a facility and
in an employment classification set forth on the Additional Retiree Medical
Credit Eligibility List.


1.
Active Members on October 1, 1989, who attained at least age 50 on December 31,
1989 and who elected retiree medical coverage                            



Monthly Additional
Year of Birth        Credit Amount    


1939    $60.00
1938    $60.00
1937    $65.00
1936    $65.00
1935    $70.00
1934 or earlier    $75.00





C-2



--------------------------------------------------------------------------------




2.
Active Members on October 1, 1989, who attained at least age 50 on December 31,
1989 and who did not elect retiree medical coverage    



Monthly Additional
Year of Birth        Credit Amount    


1939    $105.00
1938    $110.00
1937    $115.00
1936    $120.00
1935    $125.00
1934 or earlier    $130.00


3.
Active Members on October 1, 1989, who had not attained age 50 on December 31,
1989    



Monthly Additional
Year of Birth        Credit Amount    


1964 or later    $10.00
1963    $11.00
1962    $13.00
1961    $15.00
1960    $17.00
1959    $19.00
1958    $21.00
1957    $23.00
1956    $25.00
1955    $27.00
1954    $29.00
1953    $31.00
1952    $34.00
1951    $37.00
1950    $40.00
1949    $44.00
1948    $48.00
1947    $52.00
1946    $54.00
1945    $60.00
1944    $65.00
1943    $70.00
1942    $75.00
1941    $80.00
1940    $90.00



C-3



--------------------------------------------------------------------------------




IAR ADDENDUM II


HOURLY EMPLOYEES OF COOPER POWER SYSTEMS RTE


DISTRIBUTION TRANSFORMERS PLANT AT WAUKESHA, WISCONSIN


This Addendum relates to the Participating Unit set forth in Paragraph A below.
A.
NAME OF PARTICIPATING UNIT:



The Waukesha, Wisconsin RTE Distribution Transformers facility of the Cooper
Power Systems Division of the Company (263).


B.
COMPANY RETIREMENT CONTRIBUTIONS:



On and after October 1, 1989, the Company shall make a Company Retirement
Contribution with respect to each Member who was employed on September 30, 1989
at a facility and in an employment classification set forth on the Additional
Retiree Medical Credit Eligibility List on file with the Committee as set forth
below; provided, however, that such amount shall be prorated and credited to
such Member’s IAR Account based upon the number of pay periods applicable to
such Member in such month during which the Member was employed at a facility and
in an employment classification set forth on the Additional Retiree Medical
Credit Eligibility List.
1.
Active Members on October 1, 1989, who attained at least age 50 on December 31,
1989 and who elected retiree medical coverage                            



Monthly Additional
Year of Birth        Credit Amount    


1939    $60.00
1938    $60.00
1937    $65.00
1936    $65.00
1935    $70.00
1934 or earlier    $75.00





C-4



--------------------------------------------------------------------------------




2.
Active Members on October 1, 1989, who attained at least age 50 on December 31,
1989 and who did not select retiree medical coverage    



Monthly Additional
Year of Birth        Credit Amount    


1939    $105.00
1938    $110.00
1937    $115.00
1936    $120.00
1935    $125.00
1934 or earlier    $130.00


3.
Active Members on October 1, 1989, who had not attained age 50 on December 31,
1989    



Monthly Additional
Year of Birth        Credit Amount    


1964 or later    $10.00
1963    $11.00
1962    $13.00
1961    $15.00
1960    $17.00
1959    $19.00
1958    $21.00
1957    $23.00
1956    $25.00
1955    $27.00
1954    $29.00
1953    $31.00
1952    $34.00
1951    $37.00
1950    $40.00
1949    $44.00
1948    $48.00
1947    $52.00
1946    $54.00
1945    $60.00
1944    $65.00
1943    $70.00
1942    $75.00
1941    $80.00
1940    $90.00



C-5



--------------------------------------------------------------------------------




 
IAR ADDENDUM III


HOURLY EMPLOYEES OF COOPER POWER SYSTEMS


IN OLEAN, NEW YORK


This Addendum relates to the Participating Unit set forth in Paragraph A below.
A.
NAME OF PARTICIPATING UNIT:



The Olean, New York facility of the Cooper Power Systems, Inc. (197).


B.
COMPANY RETIREMENT CONTRIBUTIONS:



On and after October 1, 1989, the Company shall make a Company Retirement
Contribution with respect to each Member who was employed on September 30, 1989
at a facility and in an employment classification set forth on the Additional
Retiree Medical Credit Eligibility List on file with the Committee as set forth
below; provided, however, that such amount shall be prorated and credited to
such Member’s IAR Account based upon the number of pay periods applicable to
such Member in such month during which the Member was employed at a facility and
in an employment classification set forth on the Additional Retiree Medical
Credit Eligibility List.


1.
Active Members on October 1, 1989, who attained at least age 50 on December 31,
1989 and who elected retiree medical coverage                            



Monthly Additional
Year of Birth        Credit Amount    


1939    $60.00
1938    $60.00
1937    $65.00
1936    $65.00
1935    $70.00
1934 or earlier    $75.00





C-6



--------------------------------------------------------------------------------




2.
Active Members on October 1, 1989, who attained at least age 50 on December 31,
1989 and who did not elect retiree medical coverage    



Monthly Additional
Year of Birth        Credit Amount    


1939    $105.00
1938    $110.00
1937    $115.00
1936    $120.00
1935    $125.00
1934 or earlier    $130.00


3.
Active Members on October 1, 1989, who had not attained age 50 on December 31,
1989    



Monthly Additional
Year of Birth        Credit Amount    


1964 or later    $10.00
1963    $11.00
1962    $13.00
1961    $15.00
1960    $17.00
1959    $19.00
1958    $21.00
1957    $23.00
1956    $25.00
1955    $27.00
1954    $29.00
1953    $31.00
1952    $34.00
1951    $37.00
1950    $40.00
1949    $44.00
1948    $48.00
1947    $52.00
1946    $54.00
1945    $60.00
1944    $65.00
1943    $70.00
1942    $75.00
1941    $80.00
1940    $90.00



C-7



--------------------------------------------------------------------------------




IAR ADDENDUM IV


HOURLY EMPLOYEES OF COOPER POWER SYSTEMS


IN SOUTH MILWAUKEE, WISCONSIN


This Addendum relates to the Participating Unit set forth in Paragraph A below.
A.
NAME OF PARTICIPATING UNIT:



The South Milwaukee, Wisconsin facility operation of the Cooper Power Systems,
Inc. (200).


B.
COMPANY RETIREMENT CONTRIBUTIONS:



On and after October 1, 1989, the Company shall make a Company Retirement
Contribution with respect to each Member who was employed on September 30, 1989
at a facility and in an employment classification set forth on the Additional
Retiree Medical Credit Eligibility List on file with the Committee as set forth
below; provided, however, that such amount shall be prorated and credited to
such Member’s IAR Account based upon the number of pay periods applicable to
such Member in such month during which the Member was employed at a facility and
in an employment classification set forth on the Additional Retiree Medical
Credit Eligibility List.


1.
Active Members on October 1, 1989, who attained at least age 50 on December 31,
1989 and who elected retiree medical coverage                            



Monthly Additional
Year of Birth        Credit Amount    


1939    $60.00
1938    $60.00
1937    $65.00
1936    $65.00
1935    $70.00
1934 or earlier    $75.00





C-8



--------------------------------------------------------------------------------




2.
Active Members on October 1, 1989, who attained at least age 50 on December 31,
1989 and who did not elect retiree medical coverage    



Monthly Additional
Year of Birth        Credit Amount    


1939    $105.00
1938    $110.00
1937    $115.00
1936    $120.00
1935    $125.00
1934 or earlier    $130.00


3.
Active Members on October 1, 1989, who had not attained age 50 on December 31,
1989    



Monthly Additional
Year of Birth        Credit Amount    


1964 or later    $10.00
1963    $11.00
1962    $13.00
1961    $15.00
1960    $17.00
1959    $19.00
1958    $21.00
1957    $23.00
1956    $25.00
1955    $27.00
1954    $29.00
1953    $31.00
1952    $34.00
1951    $37.00
1950    $40.00
1949    $44.00
1948    $48.00
1947    $52.00
1946    $54.00
1945    $60.00
1944    $65.00
1943    $70.00
1942    $75.00
1941    $80.00
1940    $90.00



C-9



--------------------------------------------------------------------------------









C-10

